Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 1 of 107 Pageid#: 23




               VIRGINIA: IN THE CIRCUIT COURT OF DICKENSON COUNTY


     DICKENSON COUNTY,

                  Plaintiff,

          v.

     PURDUE PHARMA, L.P.; PURDUE
     PHARMA, INC.; THE PURDUE
     FREDERICK COMPANY, INC.; ABBOTT
     LABORATORIES; ABBOTT
     LABORATORIES, INC.; MALLINCKRODT
     PLC; MALLINCKRODT LLC; ENDO
     HEALTH SOLUTIONS, INC; ENDO                    Case No. CLlS -   IsS'
     PHARMACEUTICALS, INC.; TEV A
     PHARMACEUTICALS USA, INC.;                     Jury Trial Demanded
     CEPHALON, INC.; BARR
     LABORATORIES, INC.; JANSSEN
     PHARMACEUTICALS, INC.; ORTHO-
     MCNEIL-JANSSEN PHARMACEUTICALS,
     INC.; JANSSEN PHARMACEUTICA, INC.;
     WATSON LABORATORIES, INC.;
     ALLERGAN PLC; ACT AVIS PHARMA,
     INC.; ACTA VIS, LLC; INSYS
     THERAPEUTICS, INC.; MCKESSON
     CORPORATION; MCKESSON MEDICAL-
     SURGICAL INC.; CARDINAL HEALTH,
     INC.; AMERISOURCEBERGEN DRUG'
     CORPORATION;
     EXPRESS SCRIPTS HOLDING COMPANY;
     EXPRESS SCRIPTS, INC; CVS HEALTH
     CORPORATION; CAREMARK RX, L.L.C.;
     CAREMARKPCS HEALTH, L.L.C.;
     CAREMARK, L.L.C.; UNITED HEALTH
     GROUP INCORPORATED; OPTUM, INC.;
     OPTUMRX, INC.; and DOES 1-100,

                  Defendants.




                                            RE6EIVEB
                                            DAY OF
                                            RICHARD~+~..L...~-

                                            TIME:
                                                    ---!C..::..,~~~_
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 2 of 107 Pageid#: 24




                                   PLAINTIFF'S ORIGINAL COMPLAINT

              Plaintiff, Dickenson County, Virginia, by and through the undersigned attorneys,

    (here,inafter "Plaintiff," "County," or "Dickenson") against Defendants: Purdue Pharma, L.P.;

    Purdue Pharma, Inc.; The Purdue Frederick Company, Inc.; Abbott Laboratories; Abbott

    Laboratories, Inc.; Mallinckrodt PLC; Mallinckrodt LLC, Endo Health Solutions, Inc.; Endo

    Pharmaceuticals, Inc.; Teva Pharmaceuticals USA, Inc.; Cephal on, Inc.; Barr Laboratories, Inc.;

    Janssen         Pharmaceuticals,    Inc.;     Ortho-McNeil-Janssen        Pharmaceuticals,      Inc.;    Janssen

    Pharmaceutica, Inc.; Watson Laboratories, Inc.; Allergan PLC; Actavis Pharma, Inc.; Actavis,

    LLC; Insys Therapeutics, Inc. (collectively, "Manufacturer Defendants"); McKesson Corporation,

    McKesson Medical-Surgical Inc.; Cardinal Health, Inc.; AmerisourceBergen Drug Corporation;

    (collectively, "Distributor Defendants"); Express Scripts Holding Company; Express Scripts, Inc.;

    CVS Health Corporation (in its pharmacy benefit management capacity); Caremark Rx, L.L.C.;

    CaremarkPCS Health, L.L.C. d/b/a CVS/Caremark; Caremark, L.L.C.; UnitedHealth Group

    Incorporated; Optum, Inc.; OptumRx Inc.; (collectively, "PBM Defendants"); and DOES 1

    through 100 inclusive (collectively, "Defendants") alleges as follows:

                                             I.        INTRODUCTION

               1.       Defendants have caused an opioid epidemic that has resulted in economic, social

    and emotional damage to virtually every community in the United States and tens of thousands of

    Americans. It is indiscriminate and ruthless. It has impacted across demographic lines harming

    every economic class, race, gender and age group. It is killing Americans-over one hundred (100)

    every day.l Prescription and illegal opioids account for more than sixty percent (60%) of overdose




    I   Drug overdose deaths in the United States continue to increase in 2015, CTRS FOR DISEASE CONTROL & PREVENTION,
    https://www.cdc.gov/drugoverdose/epidemic/index.htmI~
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 3 of 107 Pageid#: 25




    deaths in the United States, a toll that has quadrupled over the past two decades, according to the

    United States Centers for Disease Control ("CDC"). Drug overdose deaths in 2015 far

    outnumbered deaths from auto accidents or guns.,,2

           2.      Prescription drug manufacturers, wholesalers/distributors, and pharmacy benefit

    managers ("PBMs"), have created this epidemic. The manufacturers make the opioids and

    misrepresent the truth about their efficacy and addictive properties. The wholesalers distribute the

    opioids from the point of manufacture to the point of delivery to the patient. And the PBMs control,

    through their formularies, which drugs go where and how they are paid for.

           3.      Each defendant group profits enormously from the movement of the opioid

    products. Each has incentives to move certain drugs over others. Defendants themselves create the

    incentives and share in their perversity-usually without disclosure to those who reasonably rely

    on Defendants to abide by their Federal, State and common law duties. They do so at the expense

    of Plaintiff, the County of Dickenson, and communities like it nationwide.

           4.       Each defendant group bears culpability in the crisis and is a necessary party to

    addressing the damage it has wreaked, including the costs of abatement. The drug manufacturers'

    lies would matter not, if the drugs themselves were not distributed. And no drug would reach any

    community were it not on a PBM formulary, which specifies which drugs will be covered and, in

    turn, paid for by private or public insurers.

            5.      The devastating impact of opioid abuse cannot be overstated. After years of

    decreasing death rates in the United States, they are now on the rise fueled by an increase in opioid-

    related drug overdose deaths. Drug overdoses are now the leading cause of death for Americans




        Drug Overdoses Now Kill More Americans Than Guns, CBS NEWS, Dec. 9, 2016,
    https:llwww.cbsnews.com/news/drug-overdose-deaths-heroin-opioid-prescription-painkillers-more-than-guns/.




                                                       2
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 4 of 107 Pageid#: 26




    under the age of fifty (50). The number of Americans who died of drug overdose deaths in 2017

    was roughly equal the number of Americans who died in the Vietnam, Iraq, and Afghanistan wars

    combined. 3

            6.      The County of Dickenson has been hit particularly hard by the opioid epidemic.

    Despite a population of less than 16,000 people, there were 465 deaths in Dickenson County due

    to opioid overdoses in 2016. 4 Dickenson County is among eight Virginia counties considered by

    the Centers for Disease Control as vulnerable to the rapid dissemination of HIV and hepatitis C

    infections among people who inject drugs. s Dickenson County is first in the state and sixth in the

    nation in overdose deaths per-capita. 6 Like the surrounding counties of Lee, Scott, and Wise, "as

    much as 85% of all drug cases in ... Dickenson count[y] involve prescription drugs.,,7

            7.       The opioid problem in Dickenson reflects the overwhelming epidemic affecting the

    entire Commonwealth. In 2016, Virginia's state health commissioner declared the state's opioid

    addiction problem a public health emergency. On average, three Virginians die of a drug overdose

    and over two dozen are treated in emergency departments for drug overdoses each day. 8 Fatal

    drug overdoses in the first half of 2016 increased by 35% compared to the same period in 2015. 9




    3 Nicholas Kristof, Opioids, a Mass Killer We're Meeting With a Shrug, NEW YORK TIMES, Jun. 22, 2017,
    https://www.nytimes.com/2017/06/22/opinion/opioid-epidemic-health-care-bill.html
    4 VIRGINIA DEPARTMENT OF HEALTH, VIRGINIA OPIOID ADDICTION INDICATORS (2016),
    https://public.tableau.com/viewsNirginiaOpioidAddictionIndicatorsNAOpioidAddictionIndicators?:embed=y&:dis
    play_ count=yes&:showVizHome=no
    5 Dickenson COllnty Year in Review, Dickenson Star, Jan. 2, 2018,
    http://www.thecoalfieldprogress.comldickenson_ star/dickenson-county-year-in-review/article_fdcbbdbe-eaae-II e7-
    9df9-8bce61 d3fcOf.html
    6Id
    7 U.S. ATTORNEY'S OFFICE, PRESCRIPTION DRUG ABUSE IN SOUTHWEST VIRGINIA: RECOMMENDATIONS FROM THE
    SUMMIT 3 (2012), http://approject.org/wp-contentluploads/20 16/08/summit-report_finaI20 130417.pdf
    8 Dr. Melissa Levine, State Health Commissioner Telebriefing on Opioid Addiction Public Health Emergency (Nov.
    21,2016) (transcript available at http://www.vdh.virginia.gov/commissioner/opioid-addiction-in-virginia!).
    9ld




                                                           3
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 5 of 107 Pageid#: 27




    More Virginians die each year from drug overdoses than motor vehicle accidents. 10

            8.      Defendants' opioid-related misconduct causes heroin abuse. A 2015 study found

    that four out of five heroin users reported that their addiction started with opioid pain relievers. I I

    In this way, prescription opioids-now, thanks to Defendants, provided to patients for everyday

    conditions such as chronic knee pain--can operate as a "gateway" drug to heroin use and

    involvement with the illegal drug market.

            9.      In addition, Dickenson is now having to allocate substantial taxpayer dollars,

    resources, staff, energy and time to address the damage the opioid scourge has left in its wake and

    to address its many casualties. Fire and emergency medical services are over-utilized because of

    an increased number of opioid-related overdoses. The burden on law enforcement is substantially

    increased by opioid-related crimes related to prescription opioid theft, diversion, and sales on the

    black market. Courts, social workers, schools treatment centers, intervention programs, clinics,

    employee benefit plans and others directly spending on opioids and opioid antagonists have all

    been harmed. Nearly every aspect of the County's services and budget has been significantly and

    negatively impacted by this Defendant-made epidemic.

            10.     Defendants' efforts to deceive and make opioids widely accessible have also

    resulted in windfall profits to Defendants. Opioids are now the most prescribed class of drugs; they

    generated $11 billion in revenue for drug companies in 2014 alone. While Americans represent




    10 Andrew Barnes and Katherine Neuhausen, Virginia Commonwealth University School of Medicine, "The Opioid
    Crisis Among Virginia Medicaid Beneficiaries,"
    https://hbp.vcu.edu/media/hbp/policybriefs/pdfs/Senate_OpioidCrisisPolicyBriefJinal.pdf

    \I NAT'L SAFETY COUNCIL, PRESCRIPTION NATION 2016: ADDRESSING AMERICA'S DRUG EPIDEMIC 9 (2016),
    http://www .nsc.orgIRxDrugOverdoseDocumentslPrescri ption-N ation-20 16-Ameri can -Drug-Epidemic. pd f




                                                        4
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 6 of 107 Pageid#: 28




    only five percent (5%) of the world's population, they consume eighty percent (80%) of the

    world's production of prescription opioids. 12

            11.    The recipe for generating sky-high revenues is clear: patients who are prescribed

    opioids become physically and psychologically dependent on the drugs, purchasing more and more

    of them. By introducing and injecting a massive supply of opioids into the far larger population of

    patients with chronic pain, Defendants have generated a loyal customer base: hundreds of

    thousands of patients whose addiction guarantees an insatiable demand for the drugs and

    consistently high profits.

            12.    Then when these opioid-addicted patients can no longer legally obtain opioids, they

    seek the drugs on the black market or tum to heroin, which provides a similar high to prescription

    opioids.

            13.    The misconduct begins with Manufacturer Defendants who deliberately polluted

    the national marketplace, including in Dickenson County, with falsehoods regarding the efficacy

    of opioids to treat chronic pain and the risks of addiction. Using hired guns, advertising, and

    marketing materials, the Manufacturers promoted fictitious concepts of "pseudoaddiction,"

    advocated that signs of addiction should be treated with more opioids, falsely claimed that opioid

    dependence and withdrawal could be easily managed, and denied the risks of higher and protracted

    opioid dosages.

            14.     Wholesale distributors, such as the Distributor Defendants, could have and should

    have been able to stem the excess flow of opioids into Virginia and Dickenson, but they did not.

    Wholesale drug distributors receive prescription opioids from drug manufacturers and transfer the

    opioids to hospitals, pharmacies, doctors, and other healthcare providers who then dispense the


    12 Dina Gusovsky, Americans Consume Vast Majority of the World's Opioids, CNBC, Apr. 27, 2016 9:13 AM,
    http://www .en be.eom/20 16/04/27/amerieans-eonsume-almost-all-of-the-glo bal-opioid-supp ly .html



                                                      5
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 7 of 107 Pageid#: 29




    drugs to patients. Distributors are required by federal and state law to control and report unlawful

    drug diversions. The Distributor Defendants purposefully ignored these responsibilities, lobbied

    for higher reporting thresholds and pocketed profits at the expense of Dickenson.

            15.     PBMs are a necessary party to any discussion of opioid-related misconduct

    committed by pharmaceutical supply chain actors, and its ramifications. The Manufacturer and

    Distributer Defendants' efforts to promote their scheme to distribute unnecessary opioids would

    not have succeeded had the opioids not been paid for, reimbursed, or covered by public and private

    pharmacy benefit plans.

            16.     Neither courts nor the governmental entities left to clean up the opioid crisis can

    address the flow of opioids or the costs of abatement without including the parties that are in fact

    capable of controlling that flow, across all manufacturers and distributors, i.e. the PBMs.

            17.     PBMs are the gatekeepers to the vast majority of opioid prescriptions filled in the

    United States. Caremark, Express Scripts, and OptumRx (all named defendants here) manage the

    drug benefits for approximately ninety-five percent (95%) of the United States' population or 253

   . million American lives. 13 PBMs control drug formularies which set the criteria and terms under

    which pharmaceutical drugs are reimbursed. In this way, PBMs control prescription drug

    utilization overall.

            18.     PBMs' complicity in the overall misconduct at issue is purposeful given the nature

    of the financial arrangements between PBMs and drug manufacturers and others in the supply

    chain. Drug manufacturers compete for PBM formulary placement (preferred placement results in




    13 Brittany Hoffman-Eubanks, The Role of Pharmacy Benefit Managers in American Health Care: Pharmacy
    Concerns and Perspectives: Part J, PHARMACY TIMES, Nov. 14,2017, http://www.pharmacytimes.com/news/the-
    ro le-of-pharmacy-benefit-mangers-in-american-health-care-pharmacy-concerns-and-perspecti ves-part-l



                                                      6
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 8 of 107 Pageid#: 30




    greater utilization and greater profits) and pay PBMs incentives to avoid pre-authorization

    requirements that would slow down flow.

            19.       PBMs require, and receive, incentives from Manufacturer Defendants to keep

    certain drugs on and off formularies. These incentives include the payment of rebates by

    Manufacturer Defendants to PBMs based on utilization, bonuses for moving product and hitting

    volume targets, and the payment of lucrative administrative fees to maximize PBM profits. Much

    of this activity is not transparent to anyone, including those who in good faith hire PBMs to manage

    their benefits.

            20.       Juliette Cubanski, of the Kaiser Family Foundation recently explained the PBMs'

    power as follows: "[p]harmaceutical companies negotiate with PBMs for greater market exposure

    for their products by offering steeper rebates in exchange for favorable formulary placement. The

    alternative is that PBMs place drugs on non-preferred tiers or don't cover medications on their

    formulary at all.,,14

            21.       According to a STAT report "the deals these companies strike with drug makers

    are kept secret, so no one besides the PBM knows how much of the rebate is actually passed on to

    consumers. In some cases, they keep more than what they pay the maker for the drug.,,15

            22.       Thus, PBMs secretly serve as middlemen between the manufacture and the

    availability of opioids. The PBM formularies determine what drugs (a) will be available (or not

    available) to patients; (b) for what diagnosis, efficacious or otherwise; (c)jn what quantities; (d)

    at what co-pay; (e) what level of authorization will be required; and (t) what alternative beneficial

    drugs will not be available. PBMs collude with Manufacturers who pay fees in the form of rebates,



    14 JacJyn Cosgrove, What the $52-billion Cigna purchase of Express Scripts means for consumers, LA TIMES,
    March 12, 20 IS, http://www.latimes.comlbusiness/la-fi-cigna-mergers-20 IS0312-htmlstory.html
    15 Haider Warraich, A costly PBM trick: set lower copays for expensive brand-name drugs than for generics, STAT,
    March 12,20 IS, https:llwww.statnews.coml20 IS/03112/pbm-copays-brand-name-drugs-generics!



                                                           7
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 9 of 107 Pageid#: 31




    administrative fees and others, in order to ensure good placement on the formulary to the financial

    benefit ofthe PBMs. This leads to more prescriptions and more pills available to the general public,

    many of which find their way to the black market. PBMs have in their exclusive power the ability

    to limit the number of pills available for legitimate and illegitimate consumption. Even though

    PBMs were well aware of the effect of their decisions about formulary placement, they chose to

    make decisions purely for their own financial gain.

            23.     PBMs not only control the majority of this country's prescriptions through their

    formularies, they generate massive profits from that work. "[N]early one third of all expenditures

    on branded drugs in 20 15 were eventually rebated back. And, most of these rebates directly

    benefited the PBM.,,16

            24.     PBMs can extract rebates and other incentives from Manufacturer Defendants

    because ofthe PBMs' market power. Today, PBMs have leveraged their position as the middlemen

    and now impact almost every aspect of the prescription drug marketplace.

            25.     "The position of the three major PBMs at the center of the drug distribution system

    appears to be unassailable for now. Last year CaIPERS, California's public employee benefits

    system, awarded OptumRx a five-year, $4.9-billion contract to manage prescriptions for nearly

    500,000 members and their families enrolled in non-HMO health plans. The only other finalists in

    the bidding were CVS Caremark and Express Scripts,,,17 all defendants here.




    16 Wayne Winegarden, To Improve Pharmaceutical Pricing, Reform P BMs And Fix Health Care's Systemic Problems,
    FORBES, Apr. 4, 2017, https:llwww.forbes.com/sites/econostats/20 17/04/04/to-improve-pharmaceutical-pricing-
    reform-pbms-and-fix-health-cares-systemic-problems/#4da58c5a3322
    17 Michael Hiltzik, How 'price cutting' middlemen are making crucial drugs vastly more expensive, Los ANGELES
    TIMES, Jun. 9, 2017, http://www.latimes.comlbusinesslhiltziklla-fi-hiltzik-pbm-drugs-20 170611-story.html




                                                         8
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 10 of 107 Pageid#: 32




            26.       The power of the PBMs has evolved over time. Originally mere claims processors,

    PBMs now playa major role in managing pharmaceutical spending and enhancing health benefits

    for end-users. 18

             27.      PBMs quietly became an integral part of the pharmaceutical supply chain-that is,

    the path a drug takes from the manufacturing facility to a bathroom medicine cabinet-following

    the passage of the Medicare Modernization Act in 2003. 19

             28.      Because PBMs are the intermediary between drug manufacturers, pharmacies, and

    ultimately patients, these companies control everything from pharmacy reimbursements to what

    drugs are covered under formularies. 20 In these ways, the PBMs control which drugs enter the

    marketplace. Their fingerprints are on nearly every opioid prescription filled and they profit in

    myriad ways on every pill.

             29.      The harm caused by the PBMs is not just financial: "[t Jhe PBMs and insurers are

    hanning the health of patients with chronic and rare diseases by limiting access and charging them

    retail for drugs they buy at deep discounts.,,21

             30.      As one news outlet described it, "[0 Jne overlooked culprit worsening the epidemic,

    however, comes straight from our health care system: pharmacy benefit managers, or PBMs. To

    improve their bottom line, they're blocking access to prescriptions that can help prevent

    overdoses. ,,22


    18 Zacks Equity Research, PBM /ndustlY Shows Strength: 3 Stocks in Focus, NASDAQ, Dec. 13,2017, http://www
    .nasdaq .comlarticl e/p bm-i ndustry-shows-strength-3 -stocks-in-focus-cm8 915 0 6
    19 Jessica Wapner, Understanding the Hidden Villain of Big Pharma: Pharmacy Benefit Managers, NEWSWEEK, Mar.
    17. 20 17, http://www.newsweek.com/big-pharma-villain-pbm-569980
    20 Matthew Kandrach, PBM stranglehold on prescription drug market demands reform, THE HILL, May 2,2017,
    http://thehi II. com/b logs/pund its-b log/healthcare/3 3 160 I-p bm-strangleho ld -on-prescription-drug -market-demands-
    reform
    21 Jonathan Wilcox, PBMs Must Put Patients First, HUFFINGTON POST, Feb. 28, 2017, https:llwww.huffingtonpost.
    com/entry/pbms-must-put-patients-first_us_58 b60bd8e4b02f3f81 e44dcc
    22 Peter 1. Pitts, Pharmacy benefit managers are driving the opioid epidemic, SW NEWS MEDIA, Nov. 21, 2017,
    http://www.swnewsmedia.comlshakopee_valley_ news/news/opinion! guest_columns/pharmacy-benefi t-managers-
    are-driving-the-opioid-epidemic/article_ 2f6be2al-c7a3-5f8d-9f3e-, 61 d29d25c84b.html



                                                               9
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 11 of 107 Pageid#: 33




            31.     Although PBMs are perhaps the only collective group of Defendants that has been

    almost entirely overlooked in opioid epidemic-related litigation up to this point, the full extent of

    the unlawful conduct of all the Defendants has been largely unknown until very recently. That is

    because Defendants undertook efforts to purposefully conceal their unlawful conduct, by

    manipulating and distorting public information, knowledge, and facts; negligently and recklessly

    failing to make public or otherwise produce nonpublic information, over which the Defendants

    had exclusive possession, dominion, and control, that would have revealed the truth; and by

    deliberately and fraudulently concealing the truth.

            32.     Virginia and Dickenson County have experienced a significant spike in opioid-

    related abuse and deaths in recent years. The CDC found that Virginia was one of the states with

    a statistically significant increase in drug overdose death rates from 2015 to 2016. 23 The CDC

    estimated that 1,405 people died from drug overdoses in Virginia in 2016. 24

            33.     Accordingly, Plaintiff brings this action to recover damages and costs it has

    incurred as a result of the prescription drug abuse problem in Dickenson. Plaintiff seeks to recover

    those costs and damages from the Defendants because they are the entities that have sub'stantially

    contributed to and profited from the scourge of opioid abuse in Dickenson.

            34.     Plaintiff also seeks an order compelling the abatement and removal of the public

    nuisance the Defendants have created, knew their misconduct would likely create and from which

    they profited, by ceasing their unlawful promotion, distribution, reimbursement and sale of

    opioids, as well as treble damages, punitive damages and attorneys' fees and costs in addition to

     granting any other equitable relief authorized by law.




    23 Drug Overdose Death Data, CENTERS FOR DISEASE CONTROL AND PREVENTION, last updated Dec. 19,2017,
     https:llwww.cdc.gov/drugoverdose/data/statedeaths.html
     24Id



                                                       10
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 12 of 107 Pageid#: 34




                               II.      VENUE AND JURISDICTION

           35.     This Court has subject matter jurisdiction over this matter pursuant to Virginia

    Code § 17.1-513.

           36.     This Court has personal jurisdiction over Defendants pursuant to Virginia Code §

    8.01-328.1 because they conduct business in Virginia, purposefully direct or directed their actions

    toward Virginia, caused tortious injury in Virginia, consented to be sued in Virginia by registering

    an agent for service of process, and/or consensually submitted to the jurisdiction of Virginia when

    obtaining a manufacturer or distributor license and have the requisite minimum contacts with

    Virginia necessary to constitutionally permit the Court to exercise jurisdiction.

           37.     Venue is proper in this Court pursuant to Virginia Code § 8.01-262 in that the

    Defendants regularly conduct substantial business activity in Dickenson County, Virginia and the

    causes of action alleged herein arose in Dickenson County, Virginia.

           38.     Defendants are regularly engaged in the business of manufacturing, marketing,

    distributing, dispensing and reimbursing prescription opioids in Virginia and, specifically, in

    Dickenson County, including to Dickenson's own current and former employees. Defendants'

    activities in Dickenson in connection with the manufacture, marketing, distribution, dispensation

    and reimbursement of prescription opioids was, and is, continuous and systematic, and gives rise

    to the causes of action alleged herein.

                                              III.   PARTIES

    A.      PLAINTIFF

            39.    Dickenson County is a political subdivision of the Commonwealth of Virginia.

            40.    Dickenson County derives its governmental powers from the laws of the

    Commonwealth of Virginia.

    B.      MANUFACTURER DEFENDANTS


                                                     11
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 13 of 107 Pageid#: 35




            41.    Defendant, PURDUE PHARMA, L.P., is a limited partnership organized under the

    laws of Delaware. Defendant, PURDUE PHARMA, INC., is a New York corporation with its

    principal place of business in Stamford, Connecticut, and Defendant, THE PURDUE

    FREDERICK COMPANY, INC., is a Delaware corporation with its principal place of business in

    Stamford, Connecticut.

            42.    PURDUE PHARMA, L.P. may be served through its registered agent: The

    Prentice-Hall Corporation System, Inc., 2711 Centerville Road, Suite 400, Wilmington, Delaware

    19808. PURDUE PHARMA INC. may be served through its registered agent: The Prentice-Hall

    Corporation System, Inc., 80 State Street, Albany, New York 12207. THE PURDUE

    FREDERICK COMPANY may be served through its' registered agent: The Prentice-Hall

    Corporation System, Inc., 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808.

            43.     PURDUE PHARMA, L.P., PURDUE PHARMA, INC., and THE PURDUE

    FREDERICK COMPANY, INC. are referred to collectively as "Purdue."

            44.     In Virginia and nationally, Purdue is engaged in the manufacture, promotion, and

    distribution of opioids, including: (a) OxyContin (OxyContin hydrochloride extended release), a

    Schedule II opioid agonist tablet first approved in 1995 and marketed by Purdue for the

    "management of pain severe enough to require daily, around-the-clock, long-term opioid treatment

    and for which alternative treatment options are inadequate." OxyContin was indicated, or legally

    approved, for the "management of moderate to severe pain when a continuous, around-the-clock

    opioid analgesic is needed for an extended period of time."; (b) MS OxyContin (morphine sulfate

     extended release), a Schedule II opioid agonist tablet first approved in 1987 and indicated for the

     "management of pain severe enough to require daily, around-the-clock, long-term opioid treatment

     and for which alternative treatment options are inadequate."




                                                     12
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 14 of 107 Pageid#: 36




           45.     OxyContin is Purdue's best-selling opioid. Since 2009, Purdue's national annual

    sales of OxyContin have fluctuated between $2.47 billion and $2.99 billion, up almost four-fold

    from 2006 sales of$800 million. OxyContin constitutes roughly thirty percent (30%) of the entire

    market for analgesic drugs (painkillers).

           46.     Purdue transacts business in Virginia, targeting the Virginia market for its products,

    including the opioids at issue in this lawsuit. Purdue hires employees to service the Virginia

    market. For example, Purdue recently advertised online that it was seeking a Territory Business

    Manager to operate out of Bristol, Virginia, and another Territory Business Manager to operate

    out of Richmond South, Virginia.2 5 On information and belief, Purdue also directs advertising and

    informational materials to impact Virginia physicians and potential users of Purdue products.

    Purdue possesses a Virginia out of state manufacturer license.

           47.     Defendant, ABBOTT LABORATORIES, is an Illinois corporation with its

    principal place of business in Abbott Park, Illinois. Defendant, ABBOTT LAB ORA TORIES,

    INC., is an Illinois corporation with its principal place of business in Abbott Park, Illinois.

           48.     ABBOTT LABORATORIES and ABBOTT LABORATORIES, INC. are both

    registered to do business in Virginia and have been since at least October 4, 2013. Both may be

    served in Virginia through their registered agent: The Corporation Service Company, 4701 Cox

    Road, Suite 285, Glen Allen, Virginia.

            49.    Defendants ABBOTT LABORATORIES and ABBOTT LABORATORIES, INC.

    are referred to collectively as "Abbott."




    2Shttps:llwww.googie.com/search?q=purdue+pharma+job+virginia&oq=purdue+pharma+job+virginia&aqs=chrome
    .. 69i57.7359jOj9&sourceid=chrome&ie=UTF-
    8&safe=active&ibp=htI;jobs&sa=X&ved=Oah UKEwjhv_ fM_9_ ZAhVDtFMKHU q2CakQiY sCCCkoAA#fpstate=tI
    detaii&htidocid=7crc6THcWHB7I7Y_AAAAAA%3D%3D&htivrt=jobs



                                                      13
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 15 of 107 Pageid#: 37




            50.    Abbott was primarily engaged in the promotion and distribution of opioids

    nationally due to a co-promotional agreement with Defendant Purdue. Pursuant to that agreement,

    between 1996 and 2006, Abbott actively promoted, marketed, and distributed Purdue's opioid

    products as set forth above.

            51.    Abbott, as part of the co-promotional agreement, helped make OxyContin into the

    largest selling opioid in the nation. Under the co-promotional agreement with Purdue, the more

    Abbott generated in sales, the higher the reward. Specifically, Abbott received twenty-five to thirty

    percent (25-30%) of all net sales for prescriptions written by doctors its sales force called on. This

    agreement was in operation from 1996-2002, following which Abbott continued to receive a

    residual payment of six percent (6%) of net sales up through at least 2006.

            52.    With Abbott's help, sales of OxyContin went from a mere $49 million in its first

    full year on the market to $1.6 billion in 2002. Over the life of the co-promotional agreement,

    Purdue paid Abbott nearly half a billion dollars.

            53.    In 2007, Purdue settled criminal and civil charges against it for misbranding

    OxyContin and agreed to pay the United States $635 million. At the time, this was one of the

    largest settlements with a drug company for marketing misconduct.

            54.    Abbott transacts business in Virginia, targeting the Virginia market for its products,

     including the opioids at issue in this lawsuit. Abbott hires employees to service the Virginia

    market. For example, Abbott recently advertised online that it was seeking a Laboratory

    Technician for the Richmond, Virginia, a Coronary Account Manager for Charlottesville, Virginia,

    and Territory Representative, DBS for Alexandria, Virginia. 26 On information and belief, Abbott



    26https:llwww.google.comlsearch?safe=active&ei=wuSiWqjaEo3azwLA-
    6_oCw&q=ABBOTT+LAB ORATORIES+jobs+virginia&oq=ABB OTT+LAB ORA TORIES+jobs+virginia&gs_l=p
    sy-ab.3 ... 64303.67196.0.67351.15.10.0.0.0.0.584.1 084.5-2.2.0 .... 0 ... 1.1.64.psy-




                                                        14
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 16 of 107 Pageid#: 38




    also directs advertising and informational materials to impact Virginia physicians and potential

    users of Abbott products.

            55.     Abbott and Purdue's conspiring with PBMs to drive opioid use is well established.

    As described in an October 28, 2016 article from Psychology Today entitled America's Opioid

    Epidemic:

                    Abbott and Purdue actively misled prescribers about the strength and safety
                    of the painkiller [OxyContin]. To undermine the policy of requiring prior
                    authorization, they offered lucrative rebates to middlemen such as Merck
                    Medco [now Express Scripts, a defendant herein] and other pharmacy
                    benefits managers, on condition that they eased availability of the drug and
                    lowered co-pays. The records were part of a case brought by the state of
                    West Virginia against both drug makers alleging inappropriate and illegal
                    marketing of the drug as a cause of widespread addiction .. ,. One reason
                    the documents are so troubling is that, in public at least, the drug maker was
                    carefully assuring authorities that it was working with state authorities to
                    curb abuse of OxyContin. Behind the scenes, however, as one Purdue
                    official openly acknowledged, the drug maker was "working with Medco
                    (PBM) [now Express Scripts] to try to make parameters [for prescribing]
                    less stringent. 27

            56.     Defendant, MALLINCKRODT PLC, is an Irish public limited company with its

    corporate headquarters in Staines-upon-Thames, United Kingdom. Its principal executive offices

    are located at 3 Lotus Park, The Causeway, Staines-Upon-Thames, Surrey, TW18 3AG, United

    Kingdom and it may be served through its registered agent in the United States: CT Corporation

    System, 120 South Central Avenue, Suite 400, Clayton, Missouri 63105.

            57.     Defendant, MALLINCKRODT LLC,                    is a wholly owned subsidiary of

    MALLINCKRODT PLC and is a Delaware limited liability company with its principal place of

    business in St. Louis, Missouri. MALLINCKRODT LLC is registered to do business in Virginia



    ab .. 13.2.1083 ... 0jOi22i30k1.0.VtU5QZ71GPO&ibp=htl;jobs&sa=X&ved=OahUKEwj304W~eDZAhWFvlMKHX5
    GDLwQiY sCCCkoAA#fpstate=tldetail&htidocid=7MBAw2y9JNZKVNMnAAAAAA %3D%3D&htivrt=jobs
    27 American Society of Addiction Medicine, America's Opioid Epidemic - Court released documents show drug
    makers blocked efforts to curb prescribing, PSYCHOLOGY TODAY, Oct. 28, 2016, https:llwww.psychologytoday.com/
    blog/side-effects/20 161 O/america-s-opioid-epidemic



                                                         15
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 17 of 107 Pageid#: 39




    and has been since at least October 4,2013. Mallinckrodt LLC may be served in Virginia through

    its registered agent: CT Corporation System, 4701 Cox Road, Suite 285, Glen Allen, Virginia

    23060.

             58.      MALLINCKRODT PLC and MALLINCKRODT LLC are referred to collectively

    as "Mallinckrodt."

             59.      In Virginia and nationally, Mallinckrodt is engaged in the manufacture, promotion,

    and distribution ofRoxicodone and oxycodone among other drugs. Mallinckrodt transacts business

    in Virginia, targeting the Virginia market for its products, including the opioids at issue in this

    lawsuit, which Mallenckrodt has sold in Virginia. On information and belief, Mallinckrodt hires

    employees to service the Virginia market and also directs advertising and informational materials

    to impact Virginia physicians and potential users of Mallinckrodt products.

             60.      Defendant, ENDO HEALTH SOLUTIONS, INC., is a Delaware corporation with

    its   principal     place   of   business    In   Malvern,    Pennsylvania.    Defendant,    ENDO

    PHARMACEUTICALS, INC., is a wholly owned subsidiary of EN DO HEALTH SOLUTIONS,

    INC. and is a Delaware corporation with its principal place of business in Malvern, Pennsylvania.

             61.      ENDO HEALTH SOLUTIONS, INC. may be served through its registered agent:

    The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,

    Delaware 19801. ENDO PHARMACEUTICALS, INC. may be served through its registered

    agent, The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,

    Wilmington, Delaware 19801.

             62.      ENDO HEALTH SOLUTIONS, INC. and ENDO PHARMACEUTICALS, INC.

    are referred to collectively as "Endo".

             63.      Endo develops, markets, and sells prescription drugs, including the opioids

    Opana/Opana ER, Percodan, Percocet, and Zydone, throughout the United States, including


                                                      16
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 18 of 107 Pageid#: 40




    Virginia. Opioids made up roughly $403 million of En do's overall revenues of$3 billion in 2012.

    Opana ER yielded $1.15 billion in revenue from 2010 to 2013, and it accounted for ten percent

    (10%) of Endo's total revenue in 2012. Endo, by itself and through its subsidiary, Qualitest

    Pharmaceuticals, Inc., also manufactures and sells generic opioids such as oxycodone,

    oxymorphone, hydromorphone, and hydrocodone products across the United States, including

    Virginia.

            64.     Endo transacts business in Virginia, targeting the Virginia market for its products,

    including the opioids at issue in this lawsuit. Endo hires employees to service the Virginia market.

    For example, Endo recently posted online that it was seeking a Specialty Sales Consultant to work

    out of its Richmond, Virginia location. 28 On information and belief, Endo also directs advertising

    and informational materials to impact Virginia physicians and potential users of Endo products.

            65.     Defendant, TEVA PHARMACEUTICALS USA, INC., is a Delaware corporation

    with its principal place of business in North Whales, Pennsylvania and is a wholly owned

    subsidiary of Teva Pharmaceutical Industries, Ltd., an Israeli corporation.

            66.     Defendant, CEPHALON, INC. is a Delaware corporation with its principal place

    of business in Frazer, Pennsylvania. In 2011, Teva Ltd. acquired Cephalon, Inc.

            67.     Defendant, BARR LABORATORIES, INC., is a Delaware corporation with its

    principal place of business in Horsham, Pennsylvania. In 2008, Teva Pharmaceutical Industries

    acquired Barr Laboratories, Inc.




    28https:llwww.google.com!search?safe=active&ei=EumiWrqUHMjBzgKI65_ICg&q=ENDO+HEALTH+SOLUTIO
    NS,+INC.+jobs+virginia&oq=ENDO+HEALTH+SOLUTIONS,+INC.+jobs+virginia&gs_l=psy-
    ab.3 ... 155352. 155352.0.155764.1.1.0.0.0.0.364.364.3-1. 1.0 .... 0 ... 1. 1.64.psy-ab .. 0.0.0 .... 0.Mvfb-
    eZuOfE&ibp=htl~obs&sa=X&ved=OahUKEwjm3JmQhuDZAhUKXIMKHbpJCbOQiYsCCCkoAA#fpstate=tldetail
    &htidocid=J6XwduKDNIT-vHtgAAAAAA%3D%3D&htivrt=jobs



                                                         17
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 19 of 107 Pageid#: 41




           68.     TEVA PHARMACEUTICALS USA, INC. has a Virginia taxpayer number and

    may be served through its registered agent: Corporate Creations Network Inc., 3411 Silverside

    Road Tatnall Building, Suite 104, Wilmington, Delaware 19810. CEPHALON, INC. may be

    served at 41 Moores Road, Frazer, Pennsylvania 19355. BARR LABORATORIES, INC. is

    registered to do business and Virginia may be served in Virginia through its registered agent:

    Corporate Creations Network Inc., 6802 Paragon Place Suite 410, Richmond, Virginia 23230.

           69.     Teva manufactures, promotes, distributes and sells both brand name and generic

    versions of opioids nationally, and in Dickenson.

           70.     Teva, Cephalon, and Barr transact business in Virginia, targeting the Virginia

    market for its products, including the opioids at issue in this lawsuit. Barr hires employees to

    service the Virginia market, and operates a manufacturing plant in Lynchburg, Virginia. On

    information and belief, Teva, Cephalon, and Barr also direct advertising and informational

    materials to impact Virginia physicians and potential users of their products.

           71.     Defendant,    JANSSEN PHARMACEUTICALS,                      INC.,   is   a Pennsylvania

    corporation with is principal place of business in Titusville, New Jersey. JANSSEN

    PHARMACEUTICALS,             INC.    was   formerly        known     as   ORTHO-MCNEIL-JANSSEN

    PHARMACEUTICALS,             INC.,   which   in     turn    was     formerly   known     as   JANSSEN

    PHARMACEUTICA, INC.

           72.     Defendant, ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS, INC., now

    known as JANSSEN PHARMACEUTICALS, INC.,                      IS    a Pennsylvania corporation with its

    principal place of business in Titusville, New Jersey.

           73.     Defendant, JANSSEN PHARMACEUTIC A, INC., now known as JANSSEN

    PHARMACEUTICALS, INC., is a Pennsylvania corporation with its principal place of business

    in Titusville, New Jersey.


                                                      18
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 20 of 107 Pageid#: 42




            74.      JANSSEN PHARMACEUTICALS, INC. may be served at 1125 Trenton-

    Harbourton Road, Titusville, New Jersey 08560.

            75.      JANSSEN         PHARMACEUTICALS,                 INC.,      ORTHO-MCNEIL-JANSSEN

    PHARMACEUTICALS, INC, and JANSSEN PHARMACEUTICA, INC. are collectively

    referred to as "Janssen."

            76.      Janssen is or has been engaged in the manufacture, promotion, distribution, and sale

    of opioids nationally and in Dickenson, including the following: (a) Duragesic, (b) Nucynta and

    (c) Nucynta ER. Together, Nucynta and Nucynta ER accounted for $172 million in sales in 2014.

    Prior to 2009, Duragesic accounted for at least $1 billion in annual sales.

            77.      Janssen transacts business in Virginia, targeting the Virginia market for its

    products, including the opioids at issue in this lawsuit. Janssen hires employees to service the

    Virginia market. For example, Janssen recently advertised online that it was seeking a District

    Manager to operate out of Arlington, Virginia. 29 On information and belief, Janssen also direct

    advertising and informational materials to impact Virginia physicians and potential users of their

    products.

            78.      Defendant, WATSON LABORATORIES, INC., is a Nevada corporation with its

    principal place of business in Corona, California, and is a wholly owned subsidiary of Defendant,

    ALLERGAN PLC (f/kJa Actavis, Inc., f/kJa Watson Pharmaceuticals, Inc.), a public limited

    company incorporated under the laws of the State of Ireland with its headquarters and principal

    place of business in Dublin, Ireland.




    29 https:llwww.google.comlsearch?safe=active&ei=KeuiWtb-
    D4mxzwKTg6CoCw&q=janssen+jobs+virginia&oq=janssen+jobs+virginia&gs_l=psy-
    ab.3 ... 23190.24380.0.25837.7.7.0.0.0.0.511.948.0j Ij Ij5-1.3.0 .... 0 ... 1.1.64.psy-
    ab .. 5 .1.242 ... Oi7i3 Ok 1j Oi8 i7i3 Ok 1.0 .z90evDVYbek&ibp=htl;j obs&sa= X&ved=Oah UKEwj Ko5GxieDZAh WOtlMK
    HbslD8 wQiY sCCCkoAA#fpstate=tldetail&htidocid=kZ61 d5 _IbdmdWVOxAAAAAA %3 D%3D&htivrt=jobs



                                                           19
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 21 of 107 Pageid#: 43




             79.   Defendant, ACTAVIS PHARMA, INC. (f/k/a Actavis, Inc.) is a Delaware

    corporation with its principal place of business in New Jersey and was formerly known as Watson

    Pharma, Inc.

             80.   Defendant, ACTA VIS, LLC, is a Delaware limited liability company with its

    principal place of business in Parsippany, New Jersey.

             81.   Each of these defendants is owned by Defendant, ALLERGAN PLC, which uses

    them to market and sell its drugs in the United States. Upon information and belief, ALLERGAN

    PLC exercises control over these marketing and sales efforts and profits from the sale of

    Allergan/Actavis products ultimately inure to its benefit.

             82.   WATSON LABORATORIES, INC. may be served through its registered agent:

    Corporate Creations Network Inc., 8275 South Eastern Avenue, #200, Las Vegas, Nevada 89123.

    ACTA VIS, LLC may be served through its registered agent: Corporate Creations Network Inc.,

    3411 Silverside Road Tatnall Building, Suite 104, Wilmington, Delaware 19810. ACTA VIS

    PHARMA, INC. is registered to do business in Virginia may be served in Virginia through its

    registered agent: Corporate Creations Network Inc., 6802 Paragon Place #41 0, Richmond, Virginia

    23230.

             83.   ALLERGAN PLC, ACTAVIS LLC, ACTAVIS PHARMA, INC., and WATSON

    LABORATORIES, INC. are collectively referred to as "Actavis."

             84.   Actavis manufactures, promotes, sells and distributes opioids, including the

    branded drugs Kadian and Norco, a generic version of Kadian, and generic versions of Duragesic

    and Opana throughout the United States, including Virginia, and in Dickenson. Actavis acquired

    the rights to Kadian from King Pharmaceuticals, Inc. on December 30,2008 and began marketing

    Kadian in 2009.




                                                     20
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 22 of 107 Pageid#: 44




            85.    Actavis transacts business in Virginia, targeting the Virginia market for its

    products, including the opioids at issue in this lawsuit. Actavis hires employees to service the

    Virginia market. For example, Actavis recently advertised online that it was seeking a

    Pharmaceutical Sales Representative to operate out of Manassas, Virginia. Actavis also direct

    advertising and informational materials to impact Virginia physicians and potential users of their

    products.

            86.     Defendant, INSYS THERAPEUTICS, INC. ("Insys"), is a Delaware corporation

    with its headquarters and principal place of business in Chandler, Arizona. Insys may be served

    through its registered agent: The Corporation Trust Company, Corporation Trust Center, 1209

    Orange Street, Wilmington, Delaware 19801.

            87.     Insys manufactures, promotes, distributes and sells prescription opioids such as

     Subsys. These opioids are manufactured in the United States and promoted, distributed, and sold

     across the United States- including in Virginia and Dickenson County.

            88.     Insys transacts business in Virginia, targeting the Virginia market for its products,

     including the opioids at issue in this lawsuit, which it has sold in Virginia. On information and

     belief, Insys hires employees to service the Virginia market, and also directs advertising and

     informational materials to impact Virginia physicians and potential users of their products.

            89.     The manufacturer defendants listed above are all engaged in the manufacturing of

     opioids. The manufacturer defendants listed above are collectively referred to herein as the

     "Manufacturer Defendants."

            90.     The failure of all Manufacturer Defendants to effectively monitor and report

     suspicious orders of prescription opioids, their aggressive misinformation campaign aimed at

     increasing public consumption of highly addictive opioids, including in Dickenson, their failure to

     forthrightly provide accurate information to the United States Food and Drug Administration


                                                     21
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 23 of 107 Pageid#: 45




    ("FDA"), their failure to adhere to FDA regulations regarding misbranding, their failure to

    implement measures to prevent the filling of suspicious orders, and their perverse utilization of so-

    called "patient advocacy" groups to evade FDA regulations concerning consumer drug-marketing

    greatly contributed to a vast increase in opioid overuse and addiction. Manufacturer Defendants'

    conduct thus directly caused a public-health and law-enforcement crisis across this country,

    including in Dickenson.

    C.      DISTRIBUTOR DEFENDANTS

            91.        Defendant   McKESSON         CORPORATION            ("McKesson")       is   a   Delaware

    corporation with its principal place of business in San Francisco, California.

            92.        McKesson has been registered to do business in Virginia since at least January 1,

    2018 and does substantial business in Virginia. McKesson has a Virginia taxpayer number and

    may be served in Virginia through its registered agent: Corporation Service Company, 100

    Shockoe Slip, 2nd Floor, Richmond, Virginia 23219.

            93.        McKesson is the largest pharmaceutical distributor in North America. It distributes

    pharmaceuticals to retail pharmacies and institutional providers in all 50 states, including Virginia.

            94.        Upon information and belief, McKesson is one of the largest distributors of opioid

    pain medications in the country, including Virginia. In 2015, McKesson had a net income in excess

    of $1.5 billion.

            95.        In its 2017 Annual Report, McKesson states that it "partner[s] with pharmaceutical

    manufacturers, providers, pharmacies, governments and other organizations in healthcare to help

    provide the right medicines, medical products and healthcare services to the right patients at the

    right time, safely and cost-effectively.,,3o


    30McKesson 2017 Annual Report found at investor.mckesson.com/sites/mckesson.investorhq.businesswire.comlfilesl
    reportlfile120 17_McKesson_ Annual_R eport_O. pdf



                                                         22
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 24 of 107 Pageid#: 46




             96.    According to the 2017 Annual Report, McKesson "phannaceutical distribution

    business operates and serves thousands of customer locations through a network of27 distribution

    centers, as well as a primary redistribution center, two strategic redistribution centers and two

    repackaging facilities, serving all 50 states and Puerto Rico.,,3!

             97.    McKesson hires employees to service the Virginia market. For example, McKesson

    recently advertised online that it was seeking a Delivery Driver to operate out of Chesapeake,

    Virginia, a Senior Accountant to operate out of Richmond, Virginia, and a Client Service Rep to

    operate out of Richmond, Virginia.

             98.    Defendant MCKESSON MEDICAL-SURGICAL INC. ("McKesson Medical-

    Surgical") is a Virginia corporation with its principal place of business in Richmond, Virginia.

             99.    McKesson Medical-Surgical has been registered to do business in Virginia since at

    least January 1, 2018 and does substantial business in Virginia. McKesson Medical-Surgical may

    be served in Virginia through its registered agent: Corporation Service Company, 100 Shockoe

    Slip, 2 nd Floor, Richmond, Virginia 23219.

             100.   McKesson Medical-Surgical engages in business in Virginia as a, wholesale

    distributor of pharmaceuticals, including opioids.

             101.   Defendant CARDINAL HEALTH, INC. ("Cardinal") is an Ohio corporation with

     its principal place of business in Dublin, Ohio. Cardinal distributes pharmaceuticals to retail

    pharmacies and institutional providers to customers in all 50 states, including Virginia.

             102.   Cardinal may be served in through its registered agent: CT Corporation System,

    4400 Easton Commons Way Suite 125, Columbus, Ohio 43219.




     31Id.



                                                      23
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 25 of 107 Pageid#: 47




            103.    Cardinal, through its many subsidiaries, including Cardinal Health Care Services,

    Inc., possesses out-of-state pharmaceutical distribution licenses in Virginia, has been registered to

    do business in Virginia since at least October 4, 2013 and may be served in Virginia through its

    registered agent: CT Corporation System, 4701 Cox Road, Suite 285, Glen Allen, Virginia 23060.

            104.    Upon information and belief, Cardinal is one of the largest distributors of opioid

    pain medications in the country, including Virginia.

            105.    Defendant AMERISOURCEBERGEN CORPORATION ("Amerisource") is a

    Delaware corporation with its principal place of business in Chesterbrook, Pennsylvania.

    Amerisource distributes pharmaceuticals to retail pharmacies and institutional providers to

    customers in all 50 'states, including Virginia.

            106.    Amerisource has been registered to do business in Virginia since at least October

    4,2013 and may be served in Virginia through its registered agent: CT Corporation System, 4701

    Cox Road, Suite 285, Glen Allen, Virginia 23060.

            107.        According to its 2016 Annual Report, Amerisource is "one of the largest global

    pharmaceutical sourcing and distribution services companies, helping both healthcare providers

    and pharmaceutical and biotech manufacturers improve patient access to products and enhance

    patient care.,,32

            108.        Amerisource hires employees to serVice the Virginia market. For example,

    Amerisource recently advertised online that it was seeking a Warehouse Associate I for the Night

    Shift to operate out ~fGlen Allen, Virginia, a Warehouse Associate II for the Day Shift to operate

    out of Glen Allen, Virginia, and a Dispatcher/Operations to operate out of Herndon, Virginia.




    32 Amerisource 2016 Annual        Report   found   at   http://www.amerisourcebergen.com/investor/phoenix.zhtml
    ?c=61181 &p=irol-irhome



                                                            24
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 26 of 107 Pageid#: 48




           109.    Upon information and belief, Amerisource is one of the largest distributors of

    opioid pain medications in the country, including Virginia .

          . 110.   The distributor defendants listed above are all engaged in the wholesale distribution

    of opioids. The distributor defendants listed above are collectively referred to herein as the

    "Distributor Defendants."

           111.    The Distributor Defendants purchased opioids from manufacturers, such as the

    Manufacturer Defendants herein, and sold them to pharmacies throughout Virginia, including in

    Dickenson. The Distributor Defendants played an integral role in opioids being distributed across

    Virginia, including Dickenson.

            112.   The failure of all Distributor Defendants to effectively monitor and report .

    suspicious orders of prescription opioids and to implement measures to prevent the filling of

    invalid and medically unnecessary prescriptions greatly contributed to the vast increase in opioid

    overuse and addiction. Distributor Defendants' conduct thus directly caused a public-health and

    law-enforcement crisis across this country, including in Dickenson.

    D.     PHARMACY BENEFIT MANAGER DEFENDANTS

            113.   The Pharmacy Benefit Manager Defendants ("PBM Defendants") are defined

    below. At all relevant times the PBM Defendants acted as the gatekeepers of prescription drugs

    including opioids. Pharmacy benefit managers ("PBMs") negotiate with drug manufacturers to

    offer preferred drug formulary placement for the manufacturers' drugs. PBMs establish

    reimbursement rates for the drugs dispensed. PBMs earn revenue from at least the following

    sources: fees from health plans and insurers, fees related to formulary creation and drug placement

    from drug manufacturers administrative fees from drug manufacturers, rebates and other.




                                                    25
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 27 of 107 Pageid#: 49




    incentives such as volume target bonuses negotiated with drug manufacturers, and fees from

    maintaining pharmacy networks.33

             114.    Defendant, EXPRESS SCRIPTS HOLDING COMPANY ("ESHC"), is a Delaware

    corporation with its principal place of business in St. Louis, Missouri. ESHC may be served

    through its registered agent: Corporation Service Company, 251 Little Falls Drive, Wilmington,

    Delaware 19808.

             115.    Defendant, EXPRESS SCRIPTS, INC. ("ESI"), is incorporated in the State of

    Delaware with its principal place of business located in St. Louis, Missouri. ESI is a pharmacy

    benefit management company, and a wholly-owned subsidiary of ESHC. ESI has been registered

    to do business in Virginia since at least 1987 and has an active license with the Virginia

    Department of Health Professions (the original of which was applied for in 1991). ESI may be

    served in Virginia through its registered agent: Corporation Service Company, 100 Shockoe Slip,

    2nd Floor, Richmond, Virginia 23219.

             116.    ESHC and ESI are collectively referred to as "Express Scripts".

             117.    In 2012, ESI acquired its rival, Medco Health Solutions Inc., in a $29.1 billion deal.

    As a result of the merger, ESHC was formed and became the largest PBM in the nation, filing a

    combined 1.4 billion prescriptions for employers and insurers. 34

             118.    According to the Pharmacy Benefit Management Institute, in 2015, Express Scripts

     was the top ranking PBM nationwide with twenty-six percent (26%) of the industry market share. 35


     33 Health Policy Brief, On behalf of payers, pharmacy benefit managers negotiate rebates from drug makers in
     exchange for preferred formulary placement, HEALTH AFFAIRS, Sep. 14, 2017, https:llwww.healthaffairs.org/dol
     10.1377/hpb20 171409.000 178/fulll
     34 Peter Frost, Express Scripts closes $29. I-billion purchase of Medco, Los ANGELES TIMES (Apr. 3, 2012),
     http://articles.latimes.com/20 12/apr/03/business/la-fi-medco-20 120403
     35 PBM Market Share, by Total Prescription Claims, 2015, PHARMACY BENEFIT MANAGEMENT INSTITUTE, INDUSTRY
     RESEARCH, https:/Iwww.pbmi.com/PBMIlResearchlIndustry_ Research/PBMIIResearchlPBMI_Industry_Research
     .aspx?hkey=22023 612-80c4-4ada-a 17 e-85 e7 dfcbc 1f8




                                                         26
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 28 of 107 Pageid#: 50




            119.    Express Scripts derives substantial revenue managing pharmacy benefits in

    Virginia through several different means, including, but not limited to, providing services and its

    formulary to (i) the Express Scripts Medicare for the Commonwealth of Virginia Retiree Health

    Benefits Program 36 , (ii) the Virginia Private Colleges Benefits Consortium, which covers as many

    as 7,000 lives 37 , and (iii) workers' compensation insurance programs in Virginia such as the

    Virginia Association of Counties Group Self-Insurance Risk Pool (VACORP).38                              Upon

    information and belief, these are some of the many ways in which Express Scripts reimburses for

    claims in Dickenson, including opioids.

            120.     Express Scripts publishes employment vacancies related to its Virginia PBM

    business activities on its website. 39

            121.     At all times relevant hereto, Express Scripts offered pharmacy benefit management

    services, including mail order pharmacy services, nationwide and maintained a national formulary

    or formularies that are used nationwide, including in Dickenson. At all times relevant hereto, those

    formularies included opioids, including those at issue in this case. At all times relevant hereto,

    those formularies allowed for the dispensing and reimbursement of such opioids in Virginia,

    including in Dickenson.

            122.     Defendant, CVS HEALTH CORPORATION ("CVS Health"), formerly known as

    CVS Caremark Corporation, is a Delaware corporation with its principal place of business located


    36 The Virginia Private Colleges Benefits Consortium, http://www.cicv.orglBenefits-Consortium.aspx
    37 State Retiree Health Benefits Program-Fact Sheet #8A, Prescription Drugs-Medicare-Eligible Participants.
    https:llwww.dhrm.virginia.gov/docs/default-sourcelbenefitsdocuments/ohb/factsheets/sheet-
    8aA894A6CA3857.pdf?sfvrsn=0
    38 VA CORP, Understanding the Virginia Workers' Compensation Claims Process, 2016, http://www.vacorp.org/wp-
    contentluploads/20 16/02/Workers-Compensation-V ACORP .pdf;
    39 Express Scripts employment listings in Virginia, e.g., (i) Infusion Nurse RN - Accredo, Richmond, Virginia
    (https:llwww.indeed.com/viewjob?jk=f5ccfla9c43b2c03&tk= 1c85 ulcckafthavO&from=serp&vj s=3); (ii) Infusion
    Nurse RN Per Diem - Accredo. Roanoke, Virginia
    (https:llwww.indeed.com/viewjob?jk=7d1b 16bc59d5dOdO&tk=1 c85ulcckafthavO&from=serp&vjs=3); and (iii)
    Infusion Nurse RN - Accredo, Ashburn, Virginia (https:llwww.glassdoor.com/job-listing/infusion-nurse-rn-accredo-
    express-scripts-JV_IC1130338_KOO,25_KE26,41.htm?jl=2627435077&ctt=1520618868067)



                                                          27
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 29 of 107 Pageid#: 51




    in Woonsocket, Rhode Island. CVS Health may be served through its registered agent: The

    Corporation Trust Company, Corporation Trust Center, 1209 Orange, Street, Wilmington,

    Delaware 19801.

            123.   Defendant, CAREMARK RX, L.L.C., is a Delaware limited liability company

    whose principal place of business is at the same location as CVS Health. On information and belief,

    CVS Health is the direct parent company of CAREMARK RX, L.L.C. According to CVS Health's

    2016 Annual Report, Defendant CAREMARK RX, L.L.C. is "the parent of [CVS Health]'s

    pharmacy services subsidiaries, is the immediate or indirect parent of many mail order, pharmacy

    benefit management, infusion, Medicare Part D, insurance, specialty mail and retail specialty

    pharmacy subsidiaries, all of which operate in the United States and its territories." CAREMARK

    RX, L.L.C. may be served through its registered agent: The Corporation Trust Company,

    Corporation Trust Center, 1209 Orange, Street, Wilmington, Delaware 19801.

            124.   Defendant, CAREMARKPCS HEALTH, L.L.C., is a Delaware limited liability

    company whose principal place of business is at the same location as CVS Health. On information

    and belief, CVS Health is the direct or indirect parent company of CAREMARKPCS HEALTH,

    L.L.C. CAREMARKPCS HEALTH, L.L.C. is registered to do business in Virginia and may be

    served in Virginia through its registered agent: CT Corporation System, 4701 Cox Road, Suite

    285, Glen Allen, Virginia 23060.

            125.   Defendant, CAREMARK., L.L.C., is a California limited liability company whose

     principal place of business is at the same location as CVS Health. On information and belief,

    CAREMARK. RX, L.L.C. is the sole member of CAREMARK, L.L.C. CAREMARK., L.L.c. is

    registered to do business in Virginia and may be served by its registered agent: CT Corporation

     System, 4701 Cox Road, Suite 285, Glen Allen, Virginia 23060.




                                                    28
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 30 of 107 Pageid#: 52




                126.    Defendants CAREMARK RX, L.L.C., CAREMARKPCS HEALTH, L.L.C., and

    CAREMARK, L.L.C. are collectively referred to as "Caremark."

                127.    CVS Health describes itself in a September 3, 2014 press release as a "pharmacy

    innovation company helping people on their path to better health. Through our 7,700 retail

    pharmacies, 900 walk-in medical clinics, a leading pharmacy benefits manager with nearly 65

    miIIion plan members, and expanding specialty pharmacy services, we enable people business and

    communities to manage health in more affordable, effective ways. This unique integrated model

    increases access to care, delivers better health outcomes and lowers overaIl health care costs." In

    2016, CVS Health reported an operating income of $1 0 biIlion.

                128.    In the above-referenced September 3, 2014 press release CVS Health announced

    its change of name from CVS Caremark Corporation to CVS Health. CVS Health explained that

    it was changing its name "to reflect its broader health care commitment and its expertise in driving

    the innovations needed to shape the future of health." CVS Health explained that the newly-named

    company included "its pharmacy benefit management business, which is known as

    CVS/Caremark." In that same press release, CHS Health touted, "[f]or our patients and customers,

    health is everything and ... we are advising on prescriptions [and] helping manage chronic and

    specialty conditions." [emphasis supplied].

                129.    According to the Pharmacy Benefit Management Institute, CVS Health (Caremark)

     was the second highest ranking PBM in 2015 with twenty-five percent (25%) of the industry

     market share. 4o

                130.     At all times relevant hereto, CVS Health and Caremark offered pharmacy benefit

    management services nationwide and maintained a national formulary or formularies that are used



     40   Pharmacy Benefit Management Institute, Industry Research, supra note 31.



                                                              29
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 31 of 107 Pageid#: 53




    nationwide, including in Dickenson. At all times relevant hereto, those formularies included

    opioids, including those at issue in this case. At all times relevant hereto, those formularies

    allowed for the dispensing and reimbursement of such opioids in Virginia, including in Dickenson.

            131.   At all times relevant hereto, CVS Health, through Caremark, derives substantial

    revenue providing pharmacy benefits in Virginia through several different means including, but

    not limited to, providing services and its formulary to the Piedmont Community Health Plan41 , the

    Fairfax County Public Schools,42 and the University of Virginia Health Plan. 43

            132.   Defendant, UNITEDHEALTH GROUP INCORPORATED ("UnitedHealth"), a

    Delaware corporation with its principal place of business located in Minnetonka, Minnesota, is a

    diversified managed health care company with two business platforms. UnitedHealth serves

    approximately 115 million individuals throughout the United States. For 2016, UnitedHealth

    reported an operating income of$12.9 billion.

            133.   On    information    and   belief,    UnitedHealth   is   the   parent   company    of

    UnitedHealthCare of the Mid-Atlantic, Inc., UnitedHealthCare of Wisconsin, Inc. and

    UniteHealthCare Plan of the River Valley, Inc. (collectively "UHC Subs"). All of the UHC Subs

    are registered to do business in Virginia, are licensed with the Virginia State Corporation

     Commission's Bureau of Insurance and may be served in Virginia through their registered agent:

     CT Corporation System, 4701 Cox Road, Suite 285, Glen Allen, Virginia 23060.

            134.   Defendant, OPTUM, INC., is a Delaware corporation with its principal place of

     business located in Eden Prairie, Minnesota. OPTUM, INC. is a health services company




    41  Piedmont Community Health Plan, Prescription Drugs, https:llwww.pchp.netlindex.phplgroup-coverage-
    providerslprovider-prescription-drugs. html
    42 Fairfax County Public Schools, Prescription Benefits, https://www.fcps.edu/node/32873
    43 University of Virginia Health Plan, Important Guidelines, 2010,
    http://www.hr.virginia.edu/uploads/documents/media/UVA_Health_ ImportantGuidelines20 1O. pdf



                                                        30
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 32 of 107 Pageid#: 54




    managing the subsidiaries that administer UnitedHealth's pharmacy benefits, including

    OPTUMRX, INC. On information and belief, OPTUM, INC. is a subsidiary of United Health.

                135.    Defendant, OPTUMRX, INC. ("OptumRx"), is a California corporation with its

    principal place of business located in Irvine, California. OptumRx operates as a subsidiary of

    OptumRx Holdings, LLC, which in tum operates as a subsidiary of OPTUM, INC. OptumRx

    operates as the PBM for UnitedHealth.

                136.    UnitedHealth and OPTUM, INC. may be served through their registered agent: CT

    Corporation System, Inc., 1010 Dale Street North, St. Paul, Minnesota 5517.

                137.    OptumRx has been registered to do business in Virginia since at least 2008 and may

    be served in Virginia through its registered agent: CT Corporation System, 4701 Cox Road, Suite

    285, Glen Allen, Virginia 23060.

                138.    According      to   the    Phannacy        Benefit   Management   Institute,   OptumRx

    (UnitedHealth) was the third highest ranking PBM in 2015 with twenty-two (22%) of the industry

    market share. 44

                139.    In one case, OptumRx, which is owned by UnitedHealth, suggested that a member

    taking Butrans consider switching to a "lower cost alternative," such as OxyContin or extended-

    release morphine, according to a letter provided by the member. Mr. Wiggin, the UnitedHealthcare

    spokesman, said the company's rules and preferred drug list "are designed to ensure members have

     access to drugs they need for acute situations, such as post-surgical care or serious injury, or

     ongoing cancer treatment and end of life care, as well as for long-term use after alternatives are

    tried. ,,45




     44   Pharmacy Benefit Management Institute, Industry Research, supra note 31.
     4S   Thomas and Ornstein, supra note 16.



                                                              31
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 33 of 107 Pageid#: 55




             140.    "UnitedHealthcare places morphine on its lowest-cost drug coverage tier with no

    prior permission required, while in many cases excluding Butrans. And it places Lyrica, a non-

    opioid, brand-name drug that treats nerve pain, on its most expensive tier, requiring patients to try

    other drugs first. ,,46

             141.     At all times relevant hereto, OptumRx derives substantial revenue providing

    pharmacy benefits in Virginia through several different means, including, but not limited to,

    providing services and formulary management for (i) the Eastern Virginia Medical School,47 and

    (ii) the Washington Metropolitan Area Transit Authority (WMATA) Employee Health and

    Welfare Plan48 and Prescription Drug Benefits. 49

             142.     At all times relevant hereto, OptumRx offered pharmacy benefit management

    services nationwide and maintained a national formulary or formularies that are used nationwide,

    including in Dickenson. At all times relevant hereto, those formularies included opioids, including

    those at issue in this case. At all times relevant hereto, those formularies allowed for the dispensing

    and reimbursement of such opioids in Virginia, including in Dickenson.

             143.     The opioids at issue in this case were reimbursed by the PBM Defendants. Without

    the PBM Defendant reimbursement for the opioids at issue herein, the opioids would not have

    entered the marketplace and the entire scheme would have failed.




    46Id.
    47 Eastern Virginia Medical School, Student Wellness Program, 2017,
    http://www.evms.edu/about_evms/administrative_offices/human_resources/student_health_insurancel ; Eastern
    Virginia Medical School, Student Injury and Sickness Insurance Plan, 2014-2015,
    https:/Iwww.uhcsr.com/uhcsrBrochureslPublic/ClientBrochures/20 14-193-1_Brochure. pdf
    48 Washington Metropolitan Area Transit Authority ("WMATA") Transit Employees' Health and Welfare Plan,
    Plan Benefit Overview, http://www.tehw.org/plan-benefits/plan-benefit-overview.aspx
    49 Washington Metropolitan Area Transit Authority ("WMATA") Transit Employees' Health and Welfare Plan,
    Prescription Drug Benefits, http://www.tehw.org/plan-benefitslhealth-and-welfare-benefits/prescription-drug-
    benefits.aspx



                                                           32
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 34 of 107 Pageid#: 56




    E.     DOE DEFENDANTS

            144.    Doe DEFENDANTS 1 to 100 are sued herein under fictitious names because after

    diligent and good faith efforts their names, identities, and capacities, whether individual, corporate,

    associate, or otherwise, are presently unknown to Plaintiff. Plaintiff will make the names or

    identities of said Defendants known to the Court after the information has been ascertained.

    Plaintiff is informed and believes, and based thereupon alleges, that each of the Defendants

    designated herein as a DOE DEFENDANT has taken part in and participated with, and/or aided

    and abetted, some or all of the other Defendants in some or all of the matters referred to herein and

    the Plaintiff is informed and believes, and on such information and belief alleges, that each of the

    Defendants named as a DOE is responsible in some manner for the events and occurrences alleged

    in this Complaint and is liable for the relief sought herein.

                                  IV.       FACTUAL ALLEGATIONS

    A.      BACKGROUND ON PRESCRIPTION OPIOIDS

            145.    The term opioid includes (a) all drugs derived          III   whole or in part from the

    morphine-containing opium poppy plant such as morphine, laudanum, codeine, thebaine,

    hydrocodone, oxycodone, and oxymorphone, and (b) synthetic opioids like fentanyl or

    methadone. 50

            146.    Prior to the 1990's, doctors used opioid pain relievers sparingly, and only in the

    short term, for cases of acute injury or illness, during surgery or end-of-life ("palliative") care. 51

    Doctors' reluctance to use opioids for an extended period of time was due to the legitimate fear of

    causing addiction. 52




    50
      21 U.S.C. § 812 Schedule II (2012).
    51Meldrum ML, Progress in Pain Research and Management, Vol. 25 Seattle, WA: rASP Press; 2003.
    52Id.



                                                        33
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 35 of 107 Pageid#: 57




            147.     Beginning in the late 20th century, however, and continuing through today, the

    pharmaceutical industry acted to dramatically expand the marketplace for opioids. As set forth

    below, pharmaceutical actors facilitated this expansion in three ways. First, pharmaceutical

    manufacturers engaged in a misinformation campaign which altered public perception of opioids,

    and deceived doctors, federal regulators, and the general public about their addictive qualities.

    Second, PBMs ensured that opioids were widely available, regularly prescribed and reimbursed.

    Third, opioid manufacturers and wholesalers/distributors flouted their federally imposed

    requirements to report suspicious opioid orders to the DEA and state agencies. These facilitated

    an explosion in the illegitimate marketplace for prescription opioids.

            148.     As a result of Defendants' wrongful conduct, the number of prescriptions for

    opioids increased sharply, reaching nearly 250 million prescriptions in 2013, almost enough for

    every person in the United States to have a bottle of pills. This represents an increase of three

    hundred percent (300%) since 1999.

    B.      IMP ACT ON VIRGINIA AND DICKENSON COUNTY

            149.     While the Defendants have profited from the alarming rate of opioids used in the

    United States, communities across the country have suffered. According to the CDC, the nation is

    experiencing an opioid-induced "public health epidemic." The CDC reports that prescription

    opioid use contributed to 16,651 overdose deaths nationally in 2010; 16,917 in 2011; and 16,007

    in 2012. Based on the latest data, nearly two million Americans met criteria for prescription opioid

    abuse and dependence in 2013. 53 Aggregate costs for prescription opioid overdose, abuse, and

    dependence were estimated at over $78.5 billion (in 2013 dollars).54




    53 Wolters Kluwer Health, Costs ofus  prescription opioid epidemic estimated at $78.5 billion, SCIENCE DAILY, Sept.
    14, 20 16, https://www.sciencedaily.com/releases/2016/091160914105756.htm
    54 Jd.




                                                            34
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 36 of 107 Pageid#: 58




            150.    While Defendants were reaping billions of dollars in profits off their wrongful

    conduct, Plaintiff has been required to allocate substantial public monies and resources to combat

    the opioid crisis in Dickenson and deal with its fallout.

            151.    Plaintiff has incurred and continues to incur substantial costs because of

    Defendants' conduct as described herein, including, but not limited to, costs of increased county

    services with respect to law enforcement, first responders such as emergency medical services,

    detention centers and jails, county courts, prevention and treatment centers, community outreach

    programs, equipment and supplies, victim services supports, drug abuse prevention programs in

    schools, inmate services including housing, health and support staff, intervention programs,

    increased costs associated with its own employee benefits plan, together with general societal

    costs, and lost productivity costs.

            152.    According to the CDC, in Virginia there were 1,405 drug overdose deaths in 2016,

    with opioids being the main driver, a 34.7 percent increase over drug overdose deaths in 2015. 55

            153.      The CDC in 2012 reported tpat there were between 72 and 82.1 painkiller

    prescriptions per 100 people in Virginia. 56

            154.    The CDC reports that Dickenson's mortality rates due to drug poisoning doubled

    in the nine (9) year period between 1999 and 2007, with Dickenson County having one of the

    highest rates of drug-related deaths in Virginia. 57 These drug-related deaths grew steadily from a

    16-17.9 death per 100,000 population in 1999 to over 30 in 2007, with the rate staying over 30




    55 CDC Drug Overdose Data, https:llwww.cdc.gov/drugoverdose/datalstatedeaths.html
    56 German Lopez, The growing number o/lawsuits against opioid companies, explained, VOX, Feb. 27,2018,
    https:/IwWw.vox.comlpoIicy-and-poIitics/20 17/6/7115724054/opioid-companies-epidemic-lawsuits
    57 Centers for Disease Control and Prevention Drug Poisoning Mortality Rates in the United States, 1999-2016,

    https:llwww.cdc.gov/nchs/data-visualization/drug-poisonin g-mortalityl




                                                         35
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 37 of 107 Pageid#: 59




    from 2007-2016. 58 During the same period (1999-2007) the population decreased from 16,516 in

    1999 to 15,971 in 2007, with the population rate steadily declining to 14,968 in 2016.

            155.     Data reveals a dramatic increase in opioid abuse and deaths in recent years. The

    Virginia Department of Health numbers estimates the 1,136 overdose deaths from prescription

    painkillers, heroin, and heroin synthetics statewide in 2016 was 40 percent higher than the 811

    deaths from the same cause in 2015. 59 In just the first nine months of 20 16, the state recorded 822

    opioid overdose deaths compared with 811 in all of 2015. 60 There was a 77% increase in fatal

    opioid overdoses in the five years from 2011-2016. 61 "[T]he [statewide] numbers are so big they

    almost don't seem real," declared Attorney General Mark Herring in 2017, "[w]e have too many

    empty bedrooms, too many empty chairs at kitchen tables.,,62

            156.     There are several factors that point to the severity of the opioid crisis in Virginia.

    A recent Virginia Commonwealth University study found that "[a]t least two Virginians die from

    prescription 6pioid and heroin overdoses every day.,,63 The state estimates that its Medicaid

    program spent $26 million on opioid use and misuse in 2013. 64 The number of babies in Virginia

    born with neonatal abstinence syndrome (NAS), resulting from opioids being used during

    pregnancy, has continued to rise with the NAS birth rate doubling from 2.9 per 1,000 live births



    581d.
    59 AG Mark Herring announces policy proposals on heroin and opioid abuse, DAILY PRESS, September 18, 2017,
    http://www.dailypress.com/healthldp-nws-herring-heroin-20170918-story.html
    60 Katie Demeria, Va. board creates new opioid prescription guidelines, RICHMOND TIMES-DISPATCH, Feb. 20, 2017,
    http://www.richmond.com/life/health/va-board-creates-new-opio id-prescri ption-guidelines/article_3 4ceace4-24 f7-
    5 I 25-9445-680f6f7bede4.html
    61 Dr. Melissa Levine, State Health Commissioner Telebriefing on Opioid Addiction Public Health Emergency
    (Nov. 21, 2016) (transcript available at http://www.vdh.virginia.gov/commissioner/opioid-addiction-in-virginial).
    62 Patricia Sullivan, Va. attorney general urges collaboration in battling opioid crisis, THE WASHINGTON POST, May
    26,20 17, https:llwww.washingtonpost.com/local/virginia-news/va-attorney-general-urges-collaboration-in-battling-
    opioid-crisisl20 17105/2412c 1ca6b2-3 fcc-II e7 -9869-bac8b446820a_story .html?utm_ term= .a760b4a4 fa85
    63 Andrew Barnes and Katherine Neuhausen, Virginia Commonwealth University School of Medicine, "The Opioid
    Crisis Among Virginia Medicaid Beneficiaries,"
    https:llhbp.vcu.edu/media/hbp/policybriefs/pdfs/S enate_ Op io id Cris isPol icyB rief]i nal. pdf
    641d.




                                                           36
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 38 of 107 Pageid#: 60




    in 2011 to 6.1 per 1,000 live births in 2015. 65 In 2016, state health officials found that more than

    770 Virginia newborns, out of nearly 96,000 live births, were diagnosed with NAS.66 The number

    of infants diagnosed with NAS quadrupled from 2012-2016. 67

            157.     Like other Virginia localities, Dickenson has also had to allocate resources to

    preventing and addressing opioid abuse by children and teenagers. A study of child overdose

    deaths in Virginia between 2009 and 2013 found that "[n]early two-thirds of child overdose

    victims were teenagers between the ages of 13 and 17."68 Prescription medications, specifically

    methadone and oxycodone, "caused or contributed to more child deaths than any other substance

    (68%)."

            158.     In response to the high number of nonviolent drug offenders in the County,

    Dickenson developed a Drug Court in 2009, requiring increased training for the judiciary and staff,

    and pay for increased police and probation services.

            159.     With the increase in prescription opioid abuse, Virginia localities such as

    Dickenson County have seen an increase an illegal drug use, including the use of heroin and

    fentanyl, and more drug-related arrests.

            160.     The impact on Dickenson must be considered in the context of its size and the rapid

    onset of the epidemic. The County is only 334 square miles with a population of less than 16,000.

    The Dickenson County Sherriffs Office serves the entire County with approximately 22 sworn




    65 Virginia Neonatal Perinatal Collaborative Receives State Support For Pregnant Women With Substance Use
    Disorders, Infants With Neonatal Abstinence Syndrome, June 28, 2017,
    http://www .alexandrianews .org/20 1710 6/new-virginia-neonatal-perinatal-collaborative-committed-to-improving-
    birth-outcomes-receives-state-support-to-enhance-care-for-pregnant-women-with-substance-use-disorders-and-
    infants-with-neonatal-abl
    66Id.
    67Id.
    68 Allison A. Clevenger, Overdose Poisoning Deaths to Children in Virginia, 2009-2013: Executive Summary and
    Recommendations, Virginia Department of Health Office of the Chief Medical Examiner, April 2017,
    http://www. vdh. virginia.gov/contentluploads/sitesl18/20 17104/CFRT-Poisoning-Report-Short-Report. pdf.



                                                           37
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 39 of 107 Pageid#: 61




    officers and there is only one hospital within the County limits.

             161.     Retail drug summary reports available through the DEA's Automation of Reports

    and Consolidated Orders System ("ARCOS") confirm that the western edge of Virginia, which

    includes Dickenson County, has experienced the same startling trend of increasing opioid use as

    is seen nationwide. The ARCOS Data table below reflects transactional data for Schedule II opioid

    drugs submitted by the drug manufacturers and distributors doing business in Virginia. The volume

    of Schedule II opioid drugs distributed in the western edge of Virginia between 2000 and 2016

    reflects an increase of two hundred and sixty-four percent (264%) in opioid consumption during

    that period. 69




     69The ARCOS transactional data reflected in this chart includes the following drugs categorized as opioids: codeine,
     buprenorphine, dihydrocodeine, oxycodone, hydromorphone, hydrocodone, levorphanol, meperidine (pethidine),
     methadone, morphine, opium (powdered), oxymorphone, alfentanil, remifentanil, sufentanil base, tapentadol, and
     fentanyl base. The ARCOS transaction data reflected in this chart includes the following regions of Virginia:
     Dickenson County, City of Bristol, Lee County, Norton City, RusseII County, Scott County, Washington County, and
     Wise County.


                                                             38
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 40 of 107 Pageid#: 62




                       Western Virginia Annual Opioid Use as Derived
                                    from ARCOS Data
                250,000 . -- .--..-.--- ... ----.-.-.... -.. -- .-.-.-..... --.. -----.-.. ". -. -.- .---- -."--- .--...-.-.-... -.- ..-.. -.--- ...... -.- ....--. -- -.. --


      ,-
          rIl
          5
          E
          eJ)
                200,000
      '-'
          CI)

          5
      -
      ~
      .".
          ::
                150,000             .- .-... -.---.. --... -"'-- -. -."-- - -.--- . "'-. -.-.-..-...... - ...-----.--- .-. --.---.--.-- .... -.--..... -.. "-"--'- ..--
      .-o
      "0
      .-  Q..
      o
      "0
          ~     100,000 . --.. ---. --- -- .'-
          l.
          o                                                                                                                        -Western Virginia
          Q..
          CI)
      ~

                  50,000 .-.-.-.. -----.-----.------ -.-------.---.-..-...:....---.-..-.-~----------.------




                            o . _. . .-..... _. __. --.. _.-. _.   _T" __   ----   -   --"-   .-_._._---   --   -.-_   • • • •---- • • - . -   _.   ,----   ---   ~+ -~   • • • • - - - - . - •• - -.. ' "   - - - ...   ----.------   -.---




                               ~~~~~~~~~~~0~0~~~
                               ~~~~~~~~~~~~~~~~~
                                       Year




     C.           PARTICULARS REGARDING EACH DEFENDANT GROUP'S ROLE IN THE
                  OPIOID EPIDEMIC

                  i.           The Manufacturer Defendants' Campaign of Deception




                                                                                               39
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 41 of 107 Pageid#: 63




                      a.     The Manufacturer Defendants' Campaign to Normalize Widespread
                             Opioid Use

            162.      Unsatisfied with the market for opioid use in the context of acute and palliative

    care, during the 1980s and 1990s the Manufacturer Defendants introduced new opioid drugs and

    began promoting their use for chronic pain therapy in an effort to increase the number of people

    taking opioids.

            163.      Those new drugs included, but were not limited to: Purdue's MS Contin (introduced

    1987) and OxyContin (1995); Janssen's Duragesic (1990), Nucynta (2008), and Nucynta ER

    (2011); Cephalon's Actiq (1998) and Fentora (2006); Endo's Opana and Opana ER (2006); and

    Insys' Subsys (2012).

            164.      Recognizing the enormous financial possibilities associated with expanding the

    opioid market, the Manufacturer Defendants rolled out a massive and concerted campaign to

    misrepresent the addictive qualities of their product, and to push opioids as safe, effective drugs

    for the treatment of chronic pain associated with conditions such bad backs, arthritis, headaches

    and the like.

            165.      In connection with this scheme, each Manufacturer Defendant spent, and continues

    to spend, millions of dollars on promotional activities and materials that falsely deny or minimize

    the risks of opioids while overstating the benefit of using them for chronic pain. As just one

    example, on information and belief, the Manufacturer Defendants spent more than $14 million on

    medical journal advertising of opioids in 2011, nearly triple what they spent in 2001.

            166.      Further, each Defendant promoted the use of opioids for chronic pain through sales

    representatives who visited individual doctors and medical staff in their offices and small group

    speaker programs.       Defendants devoted massive resources to direct such sales contacts with

    doctors. In 2014 alone, Defendants spent $168 million on detailing branded opioids to doctors,



                                                      40
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 42 of 107 Pageid#: 64




    including $108 million by Purdue, $34 million by Janssen, $13 million by Cephalon, $10 million

    by Endo, and $2 million by Actavis. These amount to twice as much as Defendants spent on

    detailing in 2000.

            167.    The deceptive marketing schemes included, among others, (a) the hiring of certain

    physicians, "hired guns,"to pollute the marketplace with false information regarding the efficacy

    and risks of opioids for chronic pain treatment; (b) false or misleading materials, speaker programs,

    webinars, and brochures by purportedly neutral third parties that were really designed and

    distributed by the Manufacturer Defendants; (c) false or misleading direct, branded advertisements

    and marketing materials; and (d) the misuse of treatment guidelines.

            168.    The Manufacturer Defendants' misinformation campaign worked as intended.

    Across the country, demand for prescription opioids exploded, including in Dickenson. Doctors

    and medical professionals, swayed by the Manufacturer Defendants' sophisticated propaganda

    machine, began prescribing prescription opioids for ailment ranging from headaches to neck pain

    to fibromyalgia. That unleashed a wave of addiction-increasing the demand for opioids yet

    further. The Manufacturer Defendants' profits soared.

                    b.      The Manufacturer Defendants' Hired Guns

                             (1)     DR. PORTENOY AND WEBSTER

             169.   The Manufacturer Defendants' campaign of deception regarding the addictive

    nature of opioids was rooted in two pieces of purportedly "scientific" evidence. The first piece of

    evidence was a five-sentence Letter to the Editor published in 1980 in the New England Journal

    of Medicine. The letter was drafted by Hershel Jick, a doctor at Boston University Medical Center,

    with the help of a graduate student, Jane Porter. It noted, anecdotally, that a review of "current

    files" did not indicate high levels of addiction among hospitalized medical patients who received

     narcotic preparation treatment. In full, the letter reads:


                                                        41
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 43 of 107 Pageid#: 65




                     Recently, we examined our current files to determine the incidence of
                     narcotic addiction in 39,946 hospitalized medical patients who were
                     monitored consecutively. Although there were 11,882 patients who
                     received at least one narcotic preparation, there were only four cases of
                     reasonably well-documented addiction in patients who had no history of
                     addiction. The addiction was considered m~or in only one instance. The
                     drugs implicated were meperidine in two patients, Percodan in one, and
                     hydromorphone in one. We ·conclude that despite widespread use of
                     narcotic drugs in hospitals, the development of addiction is rare in medical
                     patients with no history of addiction?O

             170.    The second major piece of "evidence" used by Manufacturer Defendants was a

     1986 study by Dr. Russell Portenoy in the medical journal Pain. The study, which had a patient

    cohort of merely 38 patients, claimed that opioids could be used for long periods of time to treat

    non-cancer related chronic pain without any risk of addiction. The rationale behind the study was

    that patients in pain would not become addicted to opioids because their pain drowned out the

    euphoria associated with opioids. As such, the study concluded that opioids should be freely

    administered to patients with fibromyalgia; headaches, finicky backs, and a host of other issues.

    According to Portenoy and his co-author, Dr. Kathleen Foley, "opioid maintenance therapy can be

     a safe, salutary and more humane alternative ... in those patients with intractable non-malignant

    pain and no history of drug abuse.'m Portenoy's study also cited lick's one-paragraph letter to the

     New England Journal of Medicine.

             171.     Dr. Portenoy's study dovetailed perfectly with Manufacturer Defendants'

     marketing strategy and, within a decade, Dr. Portenoy was financed by "at least a dozen

     companies, most of which produced prescription opioids."n




     70 Addiction rate in patients treated with narcotics, 302(2) New Eng. J. Med. 123 (Jan. 10, 1980).
     71 Portenoy RK, Foley KM, Chronic use of opioid analgesics in non-malignant pain: report of 38 cases, 25 Pain 171
     ( 1986).
     72 Meier B., Pain Killer: A Wonder Drug's Trail of Addiction and Death, New York, NY: st. Martin's Press; 2003.




                                                            42
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 44 of 107 Pageid#: 66




           172.    Dr. Portenoy went on to serve as one of the pharmaceutical industry's most vocal

    advocates, regularly appearing at conferences and gatherings of medical professionals to promote

    the use of opioids for chronic, long-term pain.

           173.    The Manufacturer Defendants disseminated fraudulent and misleading messages to

    reverse the popular and medical understanding of opioids and risks of opioid use. They

    disseminated these messages directly, through their sales representatives, in speaker groups led by

    physicians the Manufacturer Defendants recruited for their support of their marketing messages,

    through unbranded marketing and through industry-funded front groups.

           174.    These statements were not only unsupported by or contrary to the scientific

    evidence, they were also contrary to pronouncements by and guidance from the FDA and CDC

    based on that same evidence.

            175.   Hired guns like Dr. Portenoy promoted opioid analgesics and the myth that opioids

    could be liberally prescribed for non-cancer related chronic pain, without any risk of addiction.

            176.   Others like Dr. Portenoy would speak at academic conferences to primary care

    physicians in an effort to destigmatize opioids and encouraged liberal prescription of narcotics for

    the treatment of non-cancer related chronic pain. They claimed that opioid analgesics have no

    "ceiling dosage" in that prescribing physicians should increase dosages for patients as high as

    necessary to treat non-cancer related chronic pain. Invariably, the key piece of "data" cited in

    support of the proposition that opioids could be safely used to treat chronic pain was the New

    England Journal of Medicine letter.

            177.   The Manufacturer Defendants also paid Dr. Lynn Webster, the co-founder and

    Chief Medical Director of Lifetree Clinical Research, an otherwise unknown pain clinic in Salt

    Lake City, Utah, to promote opioids. Dr. Webster was President of the American Academy of Pain

    Medicine ("AAPM") in 2013. He is a Senior Editor of Pain Medicine, the same journal that


                                                      43
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 45 of 107 Pageid#: 67




    published Endo special advertising supplements touting Opana ER. Dr. Webster was the author of

    numerous continuing medical education programs ("CMEs") sponsored by Cephalon, Endo and

    Purdue. At the same time, Dr. Webster was receiving significant funding from the Manufacturer

    Defendants (including nearly $2 million from Cephalon).

            178.     In the years that have followed, both the New England Journal of Medicine letter

    and Dr. Portenoy's 1986 study have been expressly disavowed. Neither actually demonstrates that

    opioids can be safely prescribed for long-term, chronic pain.

            179.     In a taped interview in 2011, Dr. Portenoy admitted that the information the

    Manufacturer Defendants were pushing was false. "1 gave innumerable lectures in the late 1980s

    and '90s about addiction that weren't true," Dr. Portenoy told a fellow doctor in 2010. "It was the

    wrong thing to do.'>73

                     I gave so many lectures to primary care audiences in which the Porter
                     and Jick article was just one piece of data that 1 would then cite. I would
                     cite 6 to 7 maybe 10 different avenues of thought or evidence, none of
                     which represents real evidence. And yet what 1 was trying to do was to
                     create a narrative so that the primary care audience would look at this
                     information in total and feel more comfortable about opioids in a way
                     they hadn't before ... Because the primary goal was to de-stigmatize, we
                     often left evidence behind."

                     It was clearly the wrong thing to do and to the extent that some of the
                     adverse outcomes now are as bad as they have become in terms of endemic
                     occurrences of addiction and unintentional overdose death, it's quite scary
                     to think about how the growth in that prescribing driven by people like me
                     led, in part, to that occurring. 74

            180.     As to the New England Journal of Medicine letter, Dr. Jick, in an interview with

    Sam Quinones decades after the letter was published, stated: "[t]hat particular letter, for me, is



    73 Thomas Catan and Evan Perez, A Pain-Drug Champion Has Second Thoughts, The Wall Street Journal (Dec. 17,
    2012).
    74 Live interview with Dr. Russell Portenoy. Physicians Responsible for Opioid Prescribing. https:llwww.youtube.
    com/watch?v=DgyuBWN9D4w. Accessed December 3, 2017 (emphases added).




                                                          44
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 46 of 107 Pageid#: 68




    very near the bottom of a long list of studies that I've done. It's useful as it stands because there's

    nothing else like it on hospitalized patients. But if you read it carefully, it does not speak to the

    level of addiction in outpatients who take these drugs for chronic pain.,,75

               181.    The New England Journal of Medicine itself has since disavowed the letter, stating

    "[the letter] was heavily and uncritically cited as evidence that addiction was rare with long-term

    opioid therapy.,,76 "We believe," the journal provided, "that this citation pattern contributed to the

    North American opioid crisis by helping to shape a narrative that allayed prescribers' concerns

    about the risk of addiction associated with long-term opioid therapy.,,77

                                (2)      DEFENDANT -FUNDED ORGANIZATIONS

               182.    Manufacturer Defendants also funded multiple organizations to advocate for the

    use of opioids to treat chronic pain. The names of the organizations suggest neutrality, but they

    were anything but. They included the American Pain Foundation ("APF"); the American Academy

    of Pain Management (which received funding from Manufacturer Defendants Endo, Janssens, and

    Purdue); the American Pain Society ("APS"), the American Geriatrics Society ('lAGS"), and the

    Pain Care Forum ("PCF").

                                         (A)     American Pain Foundation

               183.     The most prominent nonparty advocate for opioids, funded by Defendants, was the

    American Pain Foundation ("APF"). APF received more than $10 million in funding from opioid

    manufacturers from 2007 until it closed its doors in May 2012. Endo alone provided more than

    half that funding; Purdue was next, at $1.7 million.




    75   Harrison Jacobs, This one-paragraph letter may have launched the opioid epidemic, BUSINESS INSIDER, Mar. 26,
    2016, http://www.businessinsider.comlporter-and-j ick-letter-launched-the-opioid-epidemic-20 16-5
    76
         376 New Eng. J. Med. 2194, 2194-95 (2017).
    77   Id.



                                                             45
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 47 of 107 Pageid#: 69




            184.      APF issued education guides for patients, reporters, and policymakers that touted

    the benefits of opioids for chronic pain and trivialized their risks, particularly the risk of addiction.

    APF also launched a campaign to promote opioids for returning veterans, which has contributed

    to high rates of addiction and other adverse outcomes - including death - among returning soldiers.

    APF also engaged in a significant multimedia campaign -            through radio, television, and the

    internet -     to educate patients about their "right" to pain treatment, namely opioids. All of the

    programs and materials were available nationally and were intended to reach Virginia consumers,

    physicians, patients, and third-party payers.

            185.      Dr. Perry Fine (an opioid advocate from the University of Utah who received

    funding from Janssen, Cephalon, Endo, and Purdue), Dr. Portenoy, and Dr. Scott Fishman (an

    advocate the University of California who authored Responsible Opioid Prescribing, a publication

    sponsored by Cephal on and Purdue), all served on APF's board and reviewed its publications.

    Another board member, Lisa Weiss, was an employee of a public relations firm that worked for

    both Purdue and APF.

            186.      In 2009 and 2010, more than eighty (80%) of APF's operating budget came from

    pharmaceutical industry sources. Including industry grants for specific projects, APF received

    about $2.3 million from industry sources out of total income of about $2.85 million in 2009; its

    budget for 2010 projected receipts of roughly $2.9 million from drug companies, out of a total

     income of about $3.5 million. By 2011, APF was entirely dependent on incoming grants from

    Defendants Purdue, Cephalon, Endo, and others to avoid using its line of credit.

            187.      APF held itself out as an independent patient advocacy organization. It often

     engaged in grassroots lobbying against various legislative initiatives that might limit opioid

     prescribing, and thus the profitability of its sponsors. It was often called upon to provide "patient

     representatives" for Defendants' promotional activities, including for Purdue's "Partners Against


                                                       46
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 48 of 107 Pageid#: 70




    Pain" and Janssen's "Let's Talk Pain". But in reality, APF functioned as an advocate for the

    interests of the Manufacturer Defendants, not patients. Indeed, as early as 2011, Purdue told APF

    that the basis of a grant was Purdue's desire to "strategically align its investments in nonprofit

    organizations that share [its] business interests."

            188.    APF caught the attention of the United States Senate Finance Committee in May

    2012 as the Committee sought to determine the links, financial and otherwise, between the

    organization and the manufacturers of opioid painkillers. The investigation raised red flags as to

    APF's credibility as an objective and neutral third party; the Manufacturer Defendants stopped

    funding it. Within days of being targeted by the Senate investigation, APF's board voted to

    dissolve the organization "due to irreparable economic circumstances." APF "cease[d] to exist,

    effective immediately.,,78

                                      (B)     The American Academy of Pain Medicine

            189.    The American Academy of Pain Medicine ("AAPM"), with the assistance,

    prompting, involvement, and funding of the Manufacturer Defendants, issued treatment guidelines

    and sponsored and hosted CME programs for doctors essential to the Manufacturer Defendants'

    deceptive marketing of chronic opioid therapy.

            190.    AAPM has received over $2.2 million in funding since 2009 from opioid

    manufacturers. AAPM maintained a corporate relations council, whose members paid $25,000 per

    year (on top of other funding) to participate in activities and conferences. Defendants Endo,

    Purdue, Cephalon, and Actavis were members of the council.




    78 Charles Ornstein and Tracy Weber, Senate Panel Investigates Drug Companies' Ties to Pain Groups, WASH. POST,
    May 8, 2012, https:/Iwww.washingtonpost.com/nationallhealth-science/senate-panel-investigates-drug-companies-
    ties-to-pain-groups/20 12/05/08/gIQA2X4qBU_story.html



                                                          47
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 49 of 107 Pageid#: 71




            191.     AAPM was viewed internally by Endo as "industry friendly," with Endo advisors

    and speakers among its active members. Endo attended AAPM conferences,funded its corporate

    events, and distributed its publications. The conferences sponsored by AAPM promoted opioids -

    37 out of roughly 40 sessions at one conference alone were opioid-focused.

            192.     AAPM's presidents have included the same opioid advocates mentioned above,

    Drs. Fine, Portenoy, Webster and Fishman. Dr. Fishman, a past AAPM president, stated that he

    would place the organization "at the forefront" of teaching that "the risks of addiction are ... small

    and can, be managed.,,79

            193.     AAPM' s staff understood that they and their industry funders were engaged in a

    common task. The Manufacturer Defendants were able to influence AAPM through both their

    significant and regular funding and the leadership ofpro-opioid advocates within the organization.

                                               (C)      The Pain Care Forum

            194.     On information and belief, the Manufacturer Defendants also combined their

    efforts through the Pain Care Forum ("PCF"), which began in 2004 as an APF project with the

    stated goals of offering "a setting where multiple organizations can share information" and

    "promote and support taking collaborative action regarding federal pain policy issues." APF

    President Will Rowe described the forum as "a deliberate effort to positively merge the capacities

    of industry, professional associations, and patient organizations."

             195.    PCF is comprised of representatives from opioid manufacturers and distributors

    (including Cephalon, Endo, Janssen, and Purdue); doctors and nurses in 'the field of pain care;

    professional organizations (including AAPM, APS, and American Society of Pain Educators);

    patient advocacy groups (including APF and American Chronic Pain Association ("ACPA")); and


    79Interview by Paula Moyer with Scott M. Fishman, M.D., Professor of Anesthesiology and Pain Medicine, Chief of
    the Division of Pain Medicine, Univ. of Cal., Davis (2005), available at http://www.medscape.org/viewarticle/500829



                                                           48
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 50 of 107 Pageid#: 72




    other like-minded organizations, almost all of which received substantial funding from the

    Manufacturer Defendants.

            196.   PCF, for example, developed and disseminated "consensus recommendations" for

    a Risk Evaluation and Mitigation Strategy ("REMS") for long-acting opioids that the FDA

    mandated in 2009 to communicate the risks of opioids to prescribers and patients. This was critical

    because a REMS that went too far in narrowing the uses or benefits or highlighting the risks of

    chronic opioid therapy would undermine the Manufacturer Defendants' marketing efforts. On

    information and belief, the recommendations claimed that opioids were "essential" to the

    management of pain, and that the REMS "should acknowledge the importance of opioids in the

    management of pain and should not introduce new barriers." The Manufacturer Defendants

    worked with PCF members to limit the reach and manage the message of the REMS, which

    enabled them to maintain, not undermine, their deceptive marketing of opioids for chronic pain.

            197.    All of these purportedly neutral, industry-funded organizations took aggressive

    stances to convince doctors and medical professionals that America was suffering from an

    epidemic of untreated pain -     and that opioids were the solution. Their efforts were successful

    nationwide, including in Dickenson.

                    c.     The Manufacturer Defendants' False               and    Misleading     Direct
                           Advertising and Marketing of Opioids

            198.    The Manufacturer Defendants have intentionally made false and misleading

     statements regarding opioids in their advertising and marketing materials disseminated

     nationwide, including in Dickenson. They have, among other things, (1) downplayed the serious

     risk of addiction; (2) created and promoted the imaginary concept of "pseudoaddiction",

     advocating that when signs of actual addiction begin to appear, the patient should be treated with

     more opioids; (3) exaggerated the effectiveness of screening tools to prevent addiction; (4) claimed



                                                     49
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 51 of 107 Pageid#: 73




    that opioid dependence and withdrawal are easily managed; (5) denied the risks of higher dosages;

    (6) described their opioid products as "steady state" - falsely implying that these products are less

    likely to produce the high and lows that fuel addiction - or as less likely to be abused or result in

    addiction; (7) touted the effectiveness of screening or monitoring patients as a strategy for

    managing opioid abuse and addiction; (8) stated that patients would not experience withdrawal if

    they stopped using their opioid products; (9) stated that their opioid products are effective for

    chronic pain without disclosing the lack of evidence for the effectiveness of long-term opioid use;

    and (10) stated that abuse-deterrent formulations are tamper- or crush-resistant and harder to abuse

    or misuse.

              199.   The Manufacturer Defendants have also falsely touted the benefits of long-term

    opioid use, including the supposed ability of opioids to improve function and quality of life, even

    though there was no scientifically reliable evidence to support the Manufacturer Defendants'

    claims.

              200.   The Manufacturer Defendants engaged in deceptive direct-to-physician marketing,

    promoting the use of opioids for chronic pain through controlled and trained sales representatives

    who visited individual doctors and medical staff in their offices and small group speaker programs.

              201.   On information and belief, throughout the relevant time period these sales

    representatives have spread (and may continue to spread) misinformation regarding the risks and

     benefits of opioids to hundreds of thousands of doctors.

              202.   Actavis was notified by the FDA in 2010 that certain brochures were "false or

    misleading because they omit and minimize the serious risks associated with the drug, broaden

     and fail to present the limitations to the approved indication of the drug, and present

     unsubstantiated superiority and effectiveness claims." The FDA also found that "[t]hese violations




                                                     50
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 52 of 107 Pageid#: 74




    are a concern from a public health perspective because they suggest that the product is safer and

    more effective than has been demonstrated."so

             203.    Through these means, and likely others still concealed, the Manufacturer

    Defendants collaborated to spread deceptive messages about the risks and benefits of long-term

    opioid use in patient education brochures and pamphlets, websites, ads and other marketing

    materials

             204.    For example:

                     (a)     Actavis's predecessor caused a patient education brochure, Managing
             Chronic Back Pain, to be distributed beginning in 2003 that admitted that opioid addiction
             is possible, but falsely claimed that it is "less likely if you have never had an addiction
             problem." Based on Actavis's acquisition of its predecessor's marketing materials along
             with the rights to Kadian, it appears that Actavis continued to use this brochure in 2009 and
             beyond.

                    (b)      Cephalon and Purdue sponsored APF's Treatment Options: A Guide for
             People Living with Pain (2007), which suggests that addiction is rare and limited to extreme
             cases of unauthorized dose escalations, obtaining duplicative prescriptions, or theft. This
             publication is available today.Sl

                     (c)    Endo sponsored a website, "PainKnowledge," which claimed in 2009 that
             "[p]eople who take opioids as prescribed usually do not become addicted." Another Endo
             website, PainAction.com, stated "Did you know? Most chronic pain patients do not
             become addicted to the opioid medications that are prescribed for them." Endo also
             distributed an "Informed Consent" document on PainAction.com that misleadingly
             suggested that only people who "have problems with substance abuse and addiction" are
             likely to become addicted to opioid medications.

                   (d)    Endo distributed a pamphlet with the Endo logo entitled Living with
             Someone with Chronic Pain, which stated that "[m]ost health care providers who treat
             people with pain agree that most people do not develop an addiction problem."

                    (e)   Janssen reviewed and distributed a patient education guide entitled Finding
             Relief Pain Management jor Older Adults (2009), which described as "myth" the claim



     80 Letter from Thomas Abrams, Dir., Div. of Drug Mktg., Advert., & Commc'ns, U.S. Food & Drug Admin., to Doug
     Boothe,        CEO,         Actavis      Elizabeth      LLC       (Feb.      18,    2010),    available     at
     http://www.fdanews.com/ext/resources/fi les/ archives/a!ActavisElizabethLLC. pdf
     81 Available at https://assets.documentcloud.org/documents/27760S/apf-treatmentoptions. pdf




                                                          51
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 53 of 107 Pageid#: 75




            that opioids are addictive, and asserted as fact that "[m]any studies show that opioids are
            rarely addictive when used properly for the management of chronic pain."

                    (f)   Janssen currently runs a website, Prescriberesponsibly.com (last updated
            July 2,2015), which claims that concerns about opioid addiction are "overestimated.,,82

                    (g)    Purdue sponsored APF's A Policymaker's Guide to Understanding Pain &
            Its Management - which claims that less than 1% of children prescribed opioids will
            become addicted and that pain is undertreated due to "misconceptions about opioid
            addiction[]." This publication is still available online. 83

                     (h)     Consistent with the Manufacturer Defendants' published marketing
             materials, upon information and belief, detailers for the Manufacturer Defendants in
             Virginia have minimized or omitted and continue to minimize or omit any discussion with
             doctors or their medical staff in Virginia about the risk of addiction; misrepresented the
             potential for abuse of opioids with purportedly abuse-deterrent formulations; and routinely
             did not correct the misrepresentations noted above.

                     (i)    Endo, on information and belief, has distributed and made available on its
             website opana.com a pamphlet promoting Opana ER with photographs depicting patients
             with physically demanding jobs like construction worker and chef, misleadingly implying
             that the drug would provide long-term pain-relief and functional improvement

                     G)      On information and belief, Purdue also ran a series of ads, called "Pain
             vignettes," for OxyContin in 2012 in medical journals. These ads featured chronic pain
             patients and recommended OxyContin for each. One ad described a "54-year-old writer
             with osteoarthritis of the hands" and implied that OxyContin would help the writer work
             more effectively.

                     (k)     The New York Attorney General found in its settlement with Purdue that
             through March 2015, the Purdue website In the Face of Pain failed to disclose that doctors
             who provided testimonials on the site were paid by Purdue,84 and concluded that Purdue's
             failure to disclose these financial connections potentially misled consumers regarding the
             objectivity of the testimonials. 85



    82 Available at, http://www.prescriberesponsibly.com/articles/opioid-pain-management
    83 Available at, http://s3 .documentcloud.orgldocumentsI277603/apf-policymakers- guide.pdf
    84 See New York State Office of the Attorney General, A. G. Schneiderman Announces Settlement with Purdue Pharma
    That Ensures Responsible and Transparent Marketing Of Prescription Opioid Drugs By The Manufacturer (August
    20,      20 15),        https://ag.ny .gov/press-release/ag-schneiderman-announces-settlement-purdue-pharma-ensures-
    responsible-and-transparent (last accessed December 20,2017)
    85 The New York Attorney General, in a 2016 settlement agreement with Endo, found that opioid "use disorders appear
    to be highly prevalent in chronic pain patients treated with opioids, with up to 40% of chronic pain patients treated in
    specialty and primary care outpatient centers meeting the clinical criteria for an opioid use disorder." Endo had claimed
    on its www.opana.com website that "[m]ost healthcare providers who treat patients with pain agree that patients
    treated with prolonged opioid medicines usually do not become addicted," but the New York Attorney General found
    that Endo had no evidence for that statement. Consistent with this, Endo agreed not to "make statements that ...




                                                               52
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 54 of 107 Pageid#: 76




            205.     The Manufacturer Defendants falsely instructed doctors and patients that the signs

    of addiction should not be seen as warnings but are actually signs of undertreated pain and should

    be treated by prescribing more opioids. The Manufacturer Defendants called this phenomenon

    "pseudoaddiction" and falsely claimed that pseudoaddiction is substantiated by scientific

    evidence. Dr. Webster was a leading proponent of this notion, stating that the only way to

    differentiate the two was to increase a patient's dose of opioids. 86

            206.     Other examples ofthe Manufacturer Defendants' advocacy for the fictional concept

    of "pseudo addiction" include, but are not limited to:

                    (a)     Cephalon and Purdue sponsored Responsible Opioid Prescribing (2007),
            which taught that behaviors such as "requesting drugs by name", "demanding or
            manipulative behavior," seeing more than one doctor to obtain opioids, and hoarding, are
            all signs of pseudo addiction, rather than true addiction. The 2012 edition of Responsible
            Opioid Prescribing remains for sale online. 87

                   (b)    On information and belief, Janssen sponsored, funded, and edited the Let's
            Talk Pain website, which in 2009 stated: "pseudoaddiction ... refers to patient behaviors
            that may occur when pain is under-treated... .Pseudoaddiction is different from true
            addiction because such behaviors can be resolved with effective pain management."

                   (c)     Endo sponsored a National Initiative on Pain Control ("NIPC") CME
            program in 2009 entitled Chronic Opioid Therapy: Understanding Risk While Maximizing
            Analgesia, which, upon information and belief, promoted pseudoaddiction by teaching that
            a patient's aberrant behavior was the result of untreated pain. Endo appears to have
            substantially controlled NIPC by funding NIPC projects; developing, specifying, and
            reviewing content; and distributing NIPC materials.

                   (d)    Purdue published a pamphlet in 2011 entitled Providing Relief Preventing
            Abuse, which, upon information and belief, described pseudoaddiction as a concept that
            "emerged in the literature" to describe the inaccurate interpretation of [drug- seeking
            behaviors] in patients who have pain that has not been effectively treated."

                    (e)     Upon information and belief, Purdue sponsored a CME program titled "Path'
            of the Patient, Managing Chronic Pain in Younger Adults at Risk for Abuse". In a role
            play, a chronic pain patient with a history of drug abuse tells his doctor that he is taking
            twice as many hydrocodone pills as directed. The narrator notes that because of

    opioids generally are non-addictive" or "that most patients who take opioids do not become addicted" in New York.
    Upon information and belief, Endo continues to make these false statements elsewhere.
    86 Lynn Webster & Beth Dove, Avoiding Opioid Abuse While Managing Pain (2007).
    87 See Scott M. Fishman, M.D., Responsible Opioid Prescribing: A Physician's Guide (2d ed. 2012).




                                                           53
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 55 of 107 Pageid#: 77




            pseudoaddiction, the doctor should not assume the patient is addicted even ifhe persistently
          . asks for a specific drug, seems desperate, hoards medicine~ or "overindulges in unapproved
            escalating doses." The doctor treats this patient by prescribing a high-dose, long acting
            opioid.

           207.    However, Defendants' own hired gun has now conceded that pseudoaddiction is

    fictional. Dr. Webster has acknowledged that "[pseudoaddiction] obviously became too much of

    an excuse to give patients more medication."ss.

           208.    The 2016 CDC Guidelines also reject the concept of pseudoaddiction. The

    Guidelines explain that "[p]atients who do not experience clinically meaningful pain relief early

    in treatment ... are unlikely to experience pain relief with longer-term use," and that physicians

    should "reassess[] pain and function within 1 month" in order to decide whether to "minimize risks

    of long-term opioid use by discontinuing opioids" because the patient is "not receiving a clear

    benefit."S9

            209.    The Manufacturer Defendants also falsely claimed that there were addiction risk

    screening tools - such as patient contracts, urine drug screens, and other similar strategies - that

    allowed them to reliably identify and safely prescribe opioids to patients predisposed to addiction.

            210.    In addition, the Manufacturer Defendants widely spread misleading information

    about the risks of addiction associated with increasing dosages of opioids over time, and

    downplayed the risks created by the tolerance for opioids that patients would develop after

    consuming the drugs over a period of time.

            211.    For example,

                   (a)     On information and belief, Actavis's predecessor created a patient brochure
            for Kadian in 2007 that stated, "Over time, your body may become tolerant of your current




    88John Fauber, Painkiller Boom Fueled by Networking, Milwaukee Wisc. J. Sentinel, Feb. 18,2012
    89 CDC Guidelines for Prescribing Opioids for Chronic Pain, available at https://www.cdc.gov/drugoverdose/
    prescribing/guideline.html



                                                       54
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 56 of 107 Pageid#: 78




            dose. You may require a dose adjustment to get the right amount of pain relief. This is not
            addiction. "

                   (b)    Cephalon and Purdue sponsored APF's Treatment Options: A Guide for
            People Living with Pain (2007), which claims that some patients "need" a larger dose of
            an opioid, regardless of the dose currently prescribed. The guide stated that opioids have
            "no ceiling dose" and are therefore the most appropriate treatment for severe pain. This
            guide is still available online. 9o

                    (c)    Endo sponsored a website, "PainKnowledge," which, upon information and
            belief, claimed in 2009 that opioid dosages may be increased until "you are on the right
            dose of medication for your pain."

                    (d)     Endo distributed a pamphlet edited by an opioid advocate entitled
            Understanding Your Pain: Taking Oral Opioid Analgesics (2004 Endo Pharmaceuticals
            PM-0120). In Q&A format, it asked "If I take the opioid now, will it work later when I
            really need it?" The response is, "The dose can be increased .... You won't 'run out' of
            pain relief.,,91

                    (e)     Janssen, on information and belief, sponsored a patient education guide
            entitled Finding Relief Pain Management for Older Adults (2009), which was distributed
            by its sales force. This guide listed dosage limitations as "disadvantages" of other pain
            medicines but omitted any discussion of risks of increased opioid dosages.

                    (f)    On information and belief, Purdue's In the Face of Pain website promoted
            the notion that if a patient's doctor does not prescribe what, in the patient's view, is a
            sufficient dosage of opioids, he or she should find another doctor who will.

                    (g)      Purdue sponsored APF's A Policymaker's Guide to Understanding Pain &
            Its Management, which taught that dosage escalations are "sometimes necessary," even
            unlimited ones, but did not disclose the risks from high opioid dosages. This publication is
            still available online.92

                   (h)    In 2007, Purdue sponsored a CME entitled Overview of Management
            Options that was available for CME credit and available until at least 2012. It taught that
            NSAlDs and other drugs, but not opioids, are unsafe at high dosages.




     90 Available at, https://assets.documentcloud.org/documents/277605/apf- treatmentoptions.pdf
     91 Margo McCaffery & Chris Pasero, Endo Pharm., Understanding Your Pain: Taking Oral Opioid Analgesics
     (Russell K Portenoy, M.D., ed., 2004).
     92 Available at, http://s3 .documentcloud.org/documents/277603/apf-policymakers- guide. pdf




                                                      55
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 57 of 107 Pageid#: 79




                     (i)    Seeking to overturn the criminal conviction of a doctor for illegally
             prescribing opioids, APF and others argued to the United States Fourth Circuit Court of
             Appeals that "there is no 'ceiling dose'" for opioids. 93

             212.     These claims conflict with the scientific evidence, as confirmed by the FDA and

    CDC. As the CDC explains in its 2016 Guidelines, "there is now an established body of scientific

    evidence showing that overdose risk is increased at higher opioid dosages.,,94

             213.     The Manufacturer Defendants also falsely and misleadingly emphasized or

    exaggerated the risks of competing products like NSAIDs, so that doctors and patients nationwide,

    and in Dickenson, would look to opioids first for the treatment of chronic pain. The Manufacturer

    Defendants deceptively describe the risks from NSAIDs while failing to disclose the risks from

    opioids. 95

             214.     The Manufacturer Defendants, both individually and collectively, made, promoted,

    and profited from their misrepresentations about the risks and benefits of opioids for chronic pain

    even though they knew that their misrepresentations were false and misleading. The history of

    opioids, as well as research and clinical experience over the last 20 years, established that opioids

    were highly addictive and responsible for a long list of very serious adverse outcomes. The

    Manufacturer Defendants had access to scientific studies, detailed prescription data, and reports of

     adverse events, including reports of addiction, hospitalization, and deaths - all of which made clear

    the harms from long-term opioid use and that patients are suffering from addiction, overdoses, and

     death in alarming numbers.




     93 Brief of the American Pain Foundation (APF), the National Pain Foundation, and the National Foundation for the
     Treatment of Pain in Support of Appellant and Reversal of the Conviction, United States v. Hurowitz, No. 05-4474
     (4th Cir. Sept. 8,2005) at 9
     94
        2016 CDC Guidelines supra note 83.
     95 See, e.g., Case Challenges in Pain Management: Opioid Therapy for Chronic Pain (Endo) (describing massive
     gastrointestinal    bleeds    from    long-term     use    of     NSAIDs      and     recommending      opioids),
     http;//www.painmedicinenews.comldownloadlBtoB _ Opana_ WM. pdf (last accessed December 19, 2017).



                                                            56
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 58 of 107 Pageid#: 80




            215.    Notwithstanding their knowledge, in order to maximize profits, the Manufacturer

    Defendants continued to advocate in the false and deceptive manners described herein with the

    goal of increasing opioid use, purposefully ignoring the foreseeable consequences of their activity

    in terms of addiction and public health throughout the United States, and in Dickenson.

            216.    More recently, the FDA and CDC have issued pronouncements based on actual

    medical evidence that conclusively expose the known falsity of the Manufacturer Defendants'

    misrepresentations.

            217.    A very recent study in the Journal of the American Medical Association has further

    confirmed the falsity of defendants' representations. This study followed patients with chronic

    back, hip or knee pain who were treated with opioids and non-opioids over a 12-month period. The

    study concluded that there was no significant difference in pain control but pain intensity was

    significantly better for non-opioid users, and adverse medication-related side effects were

    significantly more common for opioid users. The Study recommended against initiation of opioid

    therapy for moderate to severe chronic osteoarthritis pain. 96

                    d.       The Manufacturer Defendants' Misuse of Treatment Guidelines

            218.    In addition, treatment guidelines have been particularly important in securing

    acceptance for chronic opioid therapy. They are relied upon by doctors, especially the general

    practitioners and family doctors targeted by the Manufacturer Defendants, who are neither experts

    nor trained in the treatment of chronic pain. Treatment guidelines not only directly inform doctors'

    prescribing practices, but are cited throughout the scientific literature and referenced by third-party

    payors in determining whether they should cover treatments for specific indications.



    96Erin E. Krebs, MD, MPH; Amy Gravely, MA; Sean Nugent, BA; et aI, Effect ofOpioidvs Nonopioid Medications
    on Pain-Related Function in Patients With Chronic Back Pain or Hip or Knee Osteoarthritis Pain, JAMA, March 6,
    2018




                                                         57
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 59 of 107 Pageid#: 81




    Pharmaceutical sales representatives employed by Endo, Actavis, and Purdue discussed treatment

    guidelines with doctors during individual sales visits including visits throughout Virginia and

    Dickenson.     .

                             (1)    FEDERATION OF STATE MEDICAL BOARDS (FSMB)

           219.        The Federation of State Medical Boards ("FSMB") is a trade organization

    representing the various state medical boards in the United States. The state boards that comprise

    the FSMB membership have the power to license doctors, investigate complaints, and discipline

    physicians. The FSMB finances opioid- and pain-specific programs through grants from

    Defendants.

           220.        Since 1998, the FSMB has been developing treatment guidelines for the use of

    opioids for the treatment of pain. The 1998 version, Model Guidelines for the Use of Controlled

    Substances for the Treatment of Pain        C" 1998   Guidelines") was produced "in collaboration with

    pharmaceutical companies" and taught not that opioids could be appropriate in limited cases after

    other treatments had failed, but that opioids were "essential" for treatment of chronic pain,

    including as a first prescription option.

           221.        A 2004 iteration of the 1998 Guidelines and the 2007 book, Responsible Opioid

    Prescribing, also made the same claims as the 1998 Guidelines. These guidelines were posted

    online and were available to and intended to reach physicians nationwide, including in this district.

            222.       The publication of Responsible Opioid Prescribing was backed largely by drug

    manufacturers. In all, 163,131 copies of Responsible Opioid Prescribing were distributed by state

    medical boards (and through the boards, to practicing doctors). The FSMB website describes the




                                                          58
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 60 of 107 Pageid#: 82




    book as the "leading continuing medication (CME) activity for prescribers of opioid

    medications.,,97

            223.   Defendants relied on 1998 Guidelines to convey the alarming message that "under-

    treatment of pain" would result in official discipline, but no discipline would result if opioids were

    prescribed as part of an ongoing patient relationship and prescription decisions were documented.

    FSMB turned doctors' fear of discipline on its head: doctors, who used to believe that they would

    be disciplined if their patients became addicted to opioids, were taught instead that they would be

    punished if they failed to prescribe opioids to their patients with chronic pain.

                           (2)     AAPM/APS GUIDELINES

            224.   American Academy of Pain Medicine ("AAPM") and the American Pain Society

    ("APS") are professional medical societies, each of which received substantial funding from

    Defendants from 2009 to 2013. In 1997, AAPM issued a "consensus" statement, The Use of

     Opioidsfor the Treatment of Chronic Pain, that endorsed opioids to treat chronic pain and claimed

    that the there was little risk of addiction or overdose in pain patients. 98 The Chair of the committee

    that issued the statement, Dr. J. David Haddox, was at the time a paid speaker for Purdue. The sole

    consultant to the committee was Dr. Portenoy. The consensus statement, which also formed the

     foundation of the 1998 Guidelines, was published on the AAPM's website and remained until

     2011 and was taken down only after a doctor complained, though it lingers on the internet

     elsewhere.

            225.    AAPM and APS issued their own guidelines in 2009 ("2009 Guidelines") and

     continued to recommend the use ofopioids to treat chronic pain. Fourteen of the 21 panel members




     97Responsible Opioid Prescribing, Scott M. Fishman published by Waterford Life Services (2007)
     98  The Use of Opioids for the Treatment of Chronic Pain, APS & AAPM (1997). Available at
     http://opi.areastematicas.com/generalidades/OPIOIDES.DOLORCRONICO.pdf (as viewed 3/31/2016).



                                                      59
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 61 of 107 Pageid#: 83




    who drafted the 2009 Guidelines, including Dr. Portenoy and Dr. Fine, received support from

    Defendants Janssen, Cephalon, Endo, and Purdue.

            226.    The 2009 Guidelines promote opioids as "safe and effective" for treating chronic

    pam, despite acknowledging limited evidence, and conclude that the risk of addiction is

    manageable for patients regardless of past abuse histories. One panel member, Dr. Joel Saper,

    Clinical Professor of Neurology at Michigan State University and founder of the Michigan

    Headache and Neurological Institute, resigned from the panel because of his concerns that the

    2009 Guidelines were influenced by contributions that drug companies, including Defendants,

    made to the sponsoring organizations and committee members. These AAPMlAPS Guidelines

    have been a particularly effective channel of deception and have influenced not only treating

    physicians, but also the body of scientific evidence on opioids; the Guidelines have been cited 732

    times in academic literature, were disseminated nationwide and in Dickenson during the relevant

    time period, were reprinted in the Journal of Pain and are still available online.

            227.    The Manufacturer Defendants widely cited and promoted the 2009 Guidelines

    without disclosing the lack of evidence to support their conclusions.

            228.    The extent of the Manufacturer Defendants' influence on treatment guidelines is

    demonstrated by the fact that independent guidelines - the authors of which did not accept drug

     company funding - reached very different conclusions.

            229.    The 2012 Guidelines for Responsible Opioid Prescribing in Chronic Non- Cancer

    Pain, issued by the American Society of Interventional Pain Physicians ("ASIPP"), warned that

     "[t]he recent revelation that the pharmaceutical industry was involved in the development of opioid

     guidelines as well as the bias observed in the development of many of these guidelines illustrate

    that the model guidelines are not a model for curtailing controlled substance abuse and may, in

     fact, be facilitating it." ASIPP's Guidelines further advise that "therapeutic opioid use, specifically


                                                       60
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 62 of 107 Pageid#: 84




    in high doses over long periods of time in chronic non-cancer pain starting with acute pain, not

    only lacks scientific evidence, but is in fact associated with serious health risks including multiple

    fatalities, and is based on emotional and political propaganda under the guise of improving the

    treatment of chronic pain." ASIPP recommends long-acting opioids in high doses only "in specific

    circumstances with severe intractable pain" and only when coupled with "continuous adherence

    monitoring, in well-selected populations, in conjunction with or after failure of other modalities of

    treatments with improvements in physical and functional status and minimal adverse effects.,,99

             230.    Similarly, the 2011 Guidelines for the Chronic Use of Opioids, issued by the

    American College of Occupational and Environmental Medicine, recommend against the "routine

    use of opioids in the management of patients with chronic pain," finding "at least moderate

     evidence that harms and costs exceed benefits based on limited evidence."lOo

             231.    The Clinical Guidelines on Management of Opioid Therapy for Chronic Pain,

     issued by the United States Department of Veterans Affairs ("V A") and Department of Defense

     ("DOD") in 2010, notes that their review revealed a lack of solid evidence-based research on the

     efficacy of long-term opioid therapy.lOl

             ii.     The PBM Defendants Ensured that Opioids Were Regularly Prescribed and
                     Flooded the Market.
             232.    PBMs are brokers between payers (representing patients), drug manufacturers, and

     retailers and they influence which drug products are used most frequently and set prices for

     pharmacies.



     99  Laxmaiah Manchikanti, et aI., American Society of Interventional Pain Physicians (ASIPP) Guidelines for
     Responsible Opioid Prescribing in Chronic Non-Cancer Pain: Part 1, Evidence Assessment, 15 Pain Physician
     (Special Issue) S I-S66; Part 2 - Guidance, 15 Pain Physician (Special Issue) S67-S 116 (2012).
     100 American College of Occupational and Environmental Medicine's Guidelines for the Chronic Use of Opioids
     (2011).
     101 Management of Opioid Therapy for Chronic Pain Working Group, V AlDoD Clinical Practice Guideline for
     Management         of    Opioid      Therapy     for     Chronic     Pain      (May      2010). Available at
     http://www.healthquality.va.gov/guidelines/Pain/cotlCOT_312]ull- er.pdf (accessed March 31, 2016).




                                                         61
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 63 of 107 Pageid#: 85




             233.     The big three PBMs manage the drug benefits for nearly 95% of the population. 102

    They control what drugs are covered by virtually all health insurance providers for over 260

    million people. PBMs made almost $260 billion last year. 103 In 2015 they covered most of the 4

    billion retail prescriptions that were covered in the United States. 104 They are key participants and

    playa crucial role in the administration and reimbursement of prescription drugs. lOS

             234.     PBM influence is notable especially considering the lack of competition in the PBM

     space. Market concentration is an important indicator of a company's ability to earn extraordinary

     returns, and several segments in the United States pharmaceutical distribution system are highly

     concentrated. 106

             235.     With this kind of monopolistic structure, the top three PBMs have almost exclusive

     control over the dissemination of opioids. In concert with drug manufacturers who provide them

     with assorted complicated payments as incentives,107 PBMs choose which drugs appear on their

     formularies, thus determining which drugs will be reimbursed. No drug will leave a pharmacy if

     it is not paid for. Thus, PBMs control which drugs are dispensed and which drugs enter

     communities such as Dickenson.

             236.     Every PBM Defendants' formulary is influenced by its financial arrangements with

     drug manufacturers.




     102 Hoffman-Eubanks, supra note 8.
     103 John Breslin, Health care experts call for more transparency into PBMs, PAT1ENTDAILY, Dec. 20, 2017,
     https:llpatientdaily .com/stories/511298 841-health-care-experts-call-for-more-transparency-into-pbms
     104 Lydia Ramsey and Skye Gould, A huge pharma middleman just lost its biggest customer - and it shows how drug
     pricing really works, BUSINESS INSIDER, Apr. 25, 20 17, http://www.businessinsider.com!express-scripts-esrx-anthem-
     not-renewing-pbm-20 17-4
     lOS Health Policy Brief, supra note 29.
     106 Neeraj Sood, Tiffany Shih, Karen Van Nuys, Dana Goldman, Follow the Money: The Flow of Funds In the
     Pharmaceutical Distribution System, HEALTII AFFAIRS, Jun. 13, 2017, https:llwww.healthaffairs.
     o rg/d 011 O. 1377/hblog20 170613.060557/fulll
     107 Health Policy Brief, supra note 29.




                                                             62
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 64 of 107 Pageid#: 86




             237.     For example, notwithstanding its express assurance to its customers that it "agrees

    to act as a fiduciary in good faith, with candor and due diligence in connection with the

    performance of [its PBM contract] and any negotiations related thereto,,,108 OptumRx                          then

    proceeds to define its formulary as follows:

                      "A list of prescription drugs administered by PBM that has been evaluated
                      by the PBM for inclusion on its formulary ('Formulary') ... [T]he drugs
                      included on the PBM's Formulary may be modified by PBM, with prior
                      approval by [client], from time-to-time as a result of factors including, but
                      not limited to, medical appropriateness, mamifacturer rebate arrangements
                      and patent expirations."lo9[emphasis added]

             238.     Notably, OptumRx does not explain how "manufacturer rebate arrangements"

    impact its formulary design.

             239.     Express Scripts likewise is paid by drug manufacturers based on formulary design:

                      Express Scripts contracts for its own account with pharmaceutical
                      manufacturers to obtain rebates attributable to the utilization of certain
                      prescription products by individuals who receive benefits from clients for
                      whom we provide PBM services. Rebate amounts vary based on the volume
                      of utilization as well as the benefit design andformulary position applicable
                      to utilization of a product. Express Scripts often pays all or a portion of the
                      rebates it receives to a client based on the client's PBM services agreement.
                      Express Scripts retains the financial benefit of the use of any funds held
                      until payment is made to a client. In connection with our maintenance and
                      operation of the systems and other infrastructure necessary for managing
                      and administering the rebate process, Express Scripts also receives
                      administrative fees from pharmaceutical manufacturers participating in the
                      rebate program discussed above. The services provided to participating
                      manufacturers include making certain drug utilization data available, as
                      allowed by law, for purposes of verifying and evaluating the rebate
                      payments. The administrative fees paid to Express Scripts by manufacturers

     108 United Healthcare Services, Inc. and Employees Retirement System of Texas, Pharmacy Benefit Management
     Services Execllted Contract, Section 2.3 (20 16), https:llers.texas.govlDoing-Business-with-ERSIPDFs/Contract-for-
     Pharmacy-Benefit-Management-Services-for-the-HealthSelect-Prescription-Drug-Program.pdf
     109 United Health care Services, Inc. and Employees Retirement System of Texas, Pharmacy Benefit Management
     Services Executed Contract, Section 4.1(h)(i) (20 16), https:llers.texas.gov/Doing-Business-with-ERSIPDFs/Contract-
     for-Pharmacy-Benefit-Management-Services-for-the-HealthSelect-Prescription-Drug-Program.pdf




                                                             63
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 65 of 107 Pageid#: 87




                       for participation in the rebate program do not exceed 3.5% of the A WP of
                       the rebated productS."IIO

              240.     It is notable that Express Scripts does not commit to share all of the rebates it

     receives from drug manufacturers with its clients, nor does it commit to share any of the

     administrative fees. Nor does it explain all of the services for which it receives the administrative

     fees. Nor does it explain how any of these payments actually influence its formulary design. Also

     noteworthy is that Express Scripts pegs its administrative fees to Average Wholesale Price (A WP),

     which is a reported price higher than any Express Scripts customer pays for any drug.

              241.      Express Scripts' standard contract language contemplates that it will derive even

     further revenue from drug manufacturers in other vaguely described arrangements, none of which

     are shared with its customers:

                        [I]f any, ESI and ESI's wholly-owned subsidiaries derive margin from fees
                        and revenue in one or more of the ways as further described [herein] ESI
                        and ESI's wholly-owned subsidiaries act on their own behalf, and not for
                        the benefit of or as agents for [its customers]. ESI and ESI's wholly-owned
                        subsidiaries retain all proprietary rights and beneficial interest in such fees
                        and revenues described in the Financial Disclosure and, accordingly,
                        [customer} acknowledges that neither it, any Member, nor the Plan, has a
                        right to receive, or possesses any beneficial interest in, any such fees or
                        revenues" III

              242.      A standard Caremark PBM Contract reflects similar perverse incentives. It explains

     that "'Manufacturer' means a pharmaceutical company that has contracted with Caremark (or its

     affiliate or agent) to offer discounts for pharmaceutical products in connection with Caremark's




     110 Express Scripts, Inc. and   Oklahoma City Municipal Facility Authority, Pharmacy Benefit Management Agreement,
     pg. 30, Exhibit E (2008),       http://nationalprescriptioncoveragecoalition.com/wp-contentluploads/20 17/07/WebPage-
     2.pdf
     III Express Scripts, Inc. and   Oklahoma City Municipal Facility Authority, Pharmacy Benefit Management Agreement,
     pp. 8-9, Section 6.4 (2008),    http://nationalprescriptioncoveragecoalition.com/wp-contentluploads/20 17/07IWebPage-
     2.pdf




                                                                64
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 66 of 107 Pageid#: 88




    Formulary Services.,,112[ emphasis added]

             243.    And, "Manufacturer Payments" include revenues received by Caremark,

                     "from each of the following sources: 1) payments received in accordance
                     with agreements with pharmaceutical manufacturers for formulary
                     placement and, if applicable, drug utilization; 2) rebates, regardless of how
                     categorized; 3) market share incentives; 4) commissions; 5) any fees
                     received for the sale of utilization data to a pharmaceutical manufacturer;
                     6) educational grants; 7) administrative management fees; and 8) all
                     compensation from manufacturers including rebates paid by a manufacturer
                     as a result of product inflation caps and/or guarantees negotiated by the
                     Service Provider.,,113

             244.    Caremark's standard PBM contract further explains:

                     "that, in lieu of billing Member County a 'per Claim' fee for Services,
                     Caremark shall retain 100% of the Rebates as reasonable compensation for
                     the Services. Customer and Member County understand and agree that
                     neither they nor any Participant will share in the Rebate monies collected
                     from Manufacturers by Caremark.,,114

             245.    Caremark also explains that it will encourage the use of its "Preferred Drugs" (those

    where it has the most lucrative arrangement with a drug manufacturer) over "non-Preferred" drugs.

     Its standard contract language states that Caremark will encourage the use of "Preferred Drugs"

     by:

                     "(i) identifying appropriate opportunities for converting a prescription from
                     a non-Preferred Drug to a Preferred Drug, and (ii) contacting the Participant
                     and the prescriber to request that the prescription be changed to the
                     Preferred Drug. A Preferred Drug is one on the Performance Drug List,
                     which has been developed by Caremark as a clinicaIly appropriate and
                     economically advantageous subset of the Caremark Formulary, as revised
                     by Caremark from time to time.,,115 [emphasis added]


     112 CaremarkPCS Health, L.P. and the National Association of Counties, Managed Pharmacy Benefit Service
     Agreement, pg. 10, Section 10(t) (2006), http://www.nassauc1erk.com/agendaindexiOrdinances/other/CS-08-12S.pdf
     113 CaremarkPCS Health, L.L.C. and Florida Department of Management Services, Pharmacy Benefit Management
     Services contract, pg. 7, Section 1.1 (20 IS), https:llwww.dms.myflorida.comlcontent/downloadIl07930/607791/
     20 1S]BM_Contract_REDACTED]INAL.pdf

     114 CaremarkPCS Health, L.P. and the National Association of Counties, Managed Pharmacy Benefit Service
     Agreement, pg. 4, Section 2.1 (2006), http://www.nassauc1erk.com/agendaindexiOrdinances/other/CS-08-12S.pdf
     115 CaremarkPCS Health, L.P. and the National Association of Counties, Managed Pharmacy Benefit Service
     Agreement, pg. 3, Section l.l1 (2006), http://www.nassauclerk.com/agendaindexiOrdinances/other/CS-08-12S.pdf


                                                          65
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 67 of 107 Pageid#: 89




             246.    People with chronic pain thus are at the mercy of PBMs and their self-serving

    formularies. Yet PBMs make it more difficult to get pain medication that is less addictive and

    easier to get opioids, because opioids are generally cheaper than non-opioid alternatives and opioid

    manufacturers have provided rich incentives, as described above. According to a study by the New

    York Times and ProPubIica of 35.7 million people on Medicare prescription drug plans, in the

    second quarter of 2017 only one-third of them had access to pain medication less addictive than

    opioids. 116

             247.    Even when they were asked to limit accessibility to opioids, PBMs refused. The

    seeds of the opioid epidemic were sown with early over prescription ofOxyContin. In 2001, when

    officials in the West Virginia state employee health plan tried to get Purdue, which manufactured

    OxyContin, to require pre-authorization, Purdue refused. I 17 Using the financial quid pro quo it had

    with the state's PBM, it paid Merck Medco (now Express Scripts) to prevent insurers from limiting

    access to the drug:

                     The strategy to pay Merck Medco extended to other big pharmacy benefit
                     managers and to many other states, according to a former Purdue official
                     responsible for ensuring favorable treatment for OxyContin. The payments
                     were in the form of "rebates" paid by Purdue to the companies. In return,
                     the pharmacy benefit managers agreed to make the drug available without
                     prior authorization and with low copayments.

                     "That was a nation~l contract," Bernadette Katsur, the former Purdue
                     official, who negotiated contracts with pharmacy benefit managers, said in
                     an interview. "We would negotiate a certain rebate percentage for keeping
                     it on a certain tier related to copay or whether it has prior authorization. We
                     like to keep prior authorization off of any drug.,,118




     116Thomas and Ornstein, supra note 16.
     117David Armstrong, Drug maker thwarted plan to limit OxyContin prescriptions at dawn of opioid epidemic, STAT,
     Oct. 26, 2016, https:llwww.statnews.com/20 16/1 0/26/oxycontin-maker-thwarted-limitsl
     118Id.




                                                           66
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 68 of 107 Pageid#: 90




            248.     PBMs are "driving patients to opioids, away from abuse-deterrent form (AD F) and

    less addictive forms of opiates through formulary and pricing strategies." I 19

            249.     Not only do PBMs place roadblocks in the way of limiting excessive opioid

    prescriptions, they also make it more difficult to obtain Abuse Deterrent Formula (AD F) opioids.

    These pills are more difficult to physically alter (crushing to snort or dissolving to inject) and

    therefore are less prone to abuse. 120 The three major PBMs carry at most 3 of the 10 FDA approved

    ADF opioids, while CVS Caremark, which has nearly 90 million members, carries none. 121 A

    study by Tufts CSSD found that ninety-six percent (96%) of all prescription opioids were non-

    ADF in 2015. 122

             250.    This denial was endorsed by the Institute for Clinical and Economic Review, a

    private organization funded in part by some of the largest health plans and PBMs, that claimed

    that ADF opioids provided neither financial nor societal benefits, even though they were given

    data showing that ADF OxyContin could prevent 4,300 cases of abuse and save $300 million over

    a five-year period. 123

                     ICER ignored research that demonstrated abuse deterrent Oxy reduced
                     abuse by 20 percent and reduced the average daily dose of OxyContin from
                     80mg to 60mg. Perhaps even more important, it reduced sharing and selling
                     of the drug for getting high ("diversion") by nearly 90 percent. The
                     diversion of generic painkillers is responsible for as many as 63 percent of
                     fatal prescription drug overdoses. ICER consciously decided to ignore the
                     human cost of this deadly behavior.

                     What the ICER report ignores entirely is that one of the factors driving
                     abuse and addiction is the inappropriate use of generic opioids for

     119 Charles L. Bennett MD PhD MPP, Do you have pain, cancer, or diabetes? Your PBM may now be your doctor for

     these illnesses, COLLABRx, Dec. 27, 2017, http://www.collabrx.com/pain-cancer-diabetes-pbm-may-now-doctor-
     illnesses/
     120 Pitts, supra note 17.

     121 Bennett, supra note 104.

     122 Pitts, supra note 17.

     123 Robert Goldberg & Peter Pitts, ICER Perpetuates the Opioid Crisis, Morning Consult, MORNING CONSULT, May

     11, 20 17, https://morningconsult.com/opinions/icer-perpetuates-opioid-crisis/




                                                          67
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 69 of 107 Pageid#: 91




                     conditions that have non-opioid, on-label options. Fifty-two percent of
                     patients diagnosed with osteoarthritis receive an opioid pain medicine as
                     first-line treatment, as do 43 percent of patients diagnosed with
                     fibromyalgia and 42 percent of patients with diabetic peripheral
                     neuropathy. 124

             251.     What is inconceivable is that PBMs, while making it easy to obtain generic highly

    addictive opioids, make it harder to obtain treatment. The NY TimeslProPublica study found that

    insurers have erected more hurdles to approving addiction treatments than for the addictive

    substances themselves. 125 Only after being subject to much public pressure and congressional

     investigations did some insurers remove the barriers to addiction treatment.

             252.    A 2008 study by the Mayo Clinic 126 found that patients who were weaned off

    opioids and followed a non-drug treatment experienced less pain than when they were on opioids

    and had improved functioning. Some plans cover these costs but others do not. 127

             253.    The efforts to artificially increase the number of opioids prescriptions, implemented

     by PBMs, directly and predictably caused a corresponding increase in opioid abuse. In a 2016

     report, the CDC explained that "[0 ]pioid pain reliever prescribing has quadrupled since 1999 and

    has increased in parallel with [opioidj overdoses.,,128 Many abusers start with legitimate

    prescriptions. For these reasons, the CDC concluded that efforts to rein in the prescribing of

     opioids for chronic pain are critical "[t]o reverse the epidemic of opioid drug overdose deaths and




     1241d.
     125 Thomas and Ornstein, supra note 16.
     126 Available at https://www.ncbi.nlm.nih.gov/pubmedI188049 15
     127 Barry Meier and Abby Goodnough, New Ways To Treat Pain Meet Resistance, THE NEW YORK TIMES, Jun. 22,
     20 16, https://www.nytimes.comI2016/06/23/business/new-ways-to-treat-pain-without-opioids-meet-resistance.htm I
     ?mcubz=l,
     128 Rose A Rudd, et ai., Increases in Drug and Opioid Overdose Deaths - United States, 2000-2014, MORBIDITY AND
     MORTALITY WKLY REp., Jan. 1, 2016, https:llwww.cdc.gov/mmwr/preview/mmwrhtml/mm6450a3.htm (emphasis
     added)




                                                           68
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 70 of 107 Pageid#: 92




    prevent opioid-related morbidity.,,129 The PBMs' role        In   increasing prescriptions played an

    enormous role in the current opioid epidemic.

              254.   There are steps the PBMs could take. They could make it easier to access other non-

    addictive forms of pain relief. They could require doctors to start treating pain first with non-opioid

    pain medications as recommended by the CDC and tum to opioids as a last resort. They could

    cover alternative, non-medication treatments for pain. They could make addiction treatment more

    accessible. They could make their pricing more transparent so everyone could see if they were

    being improperly influenced by manufacturers to make choices for financial, not medical reasons.

    No single actor is to blame for this epidemic, but PBMs playa unique role in controlling which

    pain medications reach the marketplace-and which do not-through their self-serving formulary

    design.

              iii.   Manufacturer and Distributor Defendants Violated their Requirements to
                     Prevent Diversion and Report Suspicious Orders under Virginia and Federal
                     Law.

              255.   In addition to their common law duties, Manufacturer and Distributor Defendants

    are subject to statutory and regulatory requirements under Virginia law. Virginia imposes

    numerous substantive requirements on parties involved in the distribution chain of opioids and

    other controlled substances. These requirements include providing adequate inventory control and

    security of opioids to prevent diversion, and reporting suspicious orders of opioids to the Virginia

    Board of Pharmacy. Virginia law also explicitly requires parties involved in the distribution chain

    of controlled substances such as opioids to comply with the requirements of the Controlled

     Substances Act, 21 U.S.C. § 801 et seq. (the "CSA"), and its implementing regulations. Virginia,

     in adopting the requirements of the CSA and its implementing regulations, indicated that it, like




     129Id.



                                                      69
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 71 of 107 Pageid#: 93




    Congress when it passed the CSA, had concerns about "the widespread diversion of [controlled

    substances] out of legitimate channels into the illegal market." H.R. Rep. No. 91-1444, 1970

    U.S.C.C.A.N. 4566, 4572.

           256.    The opioid epidemic was further fueled by Defendants' failure to follow the

    specific mandates in Virginia law and the CSA requiring them to help ensure that highly addictive

    drugs are not diverted to illegal use. The brunt of the opioid epidemic could have been, and should

    have been, prevented if Defendants had fulfilled their duties set by statute, regulation, and common

    law. Defendants, who operate at every level of the opioid supply chain, had an obligation and duty

    to act. They did not-and the country, including Dickenson, paid the price.

           257.    Recognizing that highly addictive drugs like opioids can be easily abused and

    diverted to the black market, Virginia, in the Virginia Drug Control Act, and Congress, in the CSA,

    sought to combat diversion of prescription narcotics by providing for a closed system of drug

    distribution in which manufacturers and wholesalers/distributors must register with the Virginia

    Board of Pharmacy and the DEA. Every registrant, in tum, is charged with being vigilant in

    deciding whether a customer, be it a pharmacy, wholesaler, or end customer, can be trusted to

    deliver or use controlled prescription narcotics only for lawful purposes. See, e.g. Va. Code Ann.

    § 54.1-3435; Va. Code Ann. § 54.1-3303; 21 U.S.C. § 823(e). Specifically, every registrant is

    required to "maintain effective control against diversion of particular controlled substances into

    other than legitimate medical, scientific, and industrial channels," 21 U.S.C. § 823(b)(1).

           258.    In particular, the CSA and its implementing regulations require all registrants to (1)

    report suspicious orders of prescription opioids to the DEA, and (2) perform required due diligence

    prior to filling any suspicious orders. See 21 U.S.C. § 823(b)(1); 21 C.F.R. § 1301.74(b).

    Registrants must further report to the Virginia Board of Pharmacy any time they cease distribution

    of a suspicious order pursuant to CSA requirements. Va. Code Ann. § 54.1-3435.


                                                    70
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 72 of 107 Pageid#: 94




             259.   In addition, the Code of Federal Regulations requires all registrants-including

    defendant manufacturers and wholesalers/distributors-to "design and operate a system to disclose

    to the registrant suspicious orders of controlled substances." 21. C.F.R. § 1301.74(b). Virginia·

    regulations require that registrants "provide and maintain appropriate inventory controls in order

    to detect and document any theft, counterfeiting, or diversion of prescription drugs." 18 V AC 110-

    50-90.

             260.   On information and belief, Manufacturer and Distributor Defendants knowingly,

    recklessly, and/or negligently supplied suspicious quantities of prescription opioids to obviously

    suspicious physicians and pharmacies in and around Dickenson, without disclosing suspicious

    orders as required by regulations and otherwise circumventing their statutory obligations under

    Virginia and Federal law.

             261.   Defendants' refusal to report and investigate suspicious orders had far-reaching

    effects. The DEA is required to annually set production quotas for regulated drugs. In the context

    of opioids, however, the DEA has cited the difficulty of determining an appropriate production

    level to ensure that adequate quantities are available for legitimate medical use. That is because

    there are no direct measures available to establish legitimate medical need. The DEA's difficulty

    in setting production quotas was compounded by the fact that the Manufacturer and Distributor

    Defendants failed to report suspicious orders of opioids and failed to maintain effective controls

    against diversion. The Defendants' deliberate failures thus prevented the DEA from realizing the

    full extent of opioid diversion for years.

             262.   The 'Defendants could have (and should have) reported and stopped the flow of

    prescription opioids into the black market. But they intentionally, recklessly, and/or negligently

    failed to investigate, report, and halt suspicious orders. Accordingly, as a direct result of the




                                                    71
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 73 of 107 Pageid#: 95




    Defendants' misconduct, substantial and dangerous quantities of prescription opioids were

    illegally diverted to and overprescribed in Dickenson.

                    a.     MANUFACTURER DEFENDANTS

             263.   The Manufacturer Defendants are required to design and operate a system to detect

    suspicious orders, and to report such orders to law enforcement. (See 21 C.F.R. § 1301.74(b); 21

    U.S.C. § 823). They have not done so.

             264.   Upon information and belief, the Manufacturer Defendants collected, tracked, and

    monitored extensive data concerning suspicious physicians and pharmacies, obtained from the

    Distributor Defendants who supplied the Manufacturer Defendants with distribution data in

    exchange for rebates or other consideration so Manufacturer Defendants could better drive sales.

             265.   In return for this payment, the distributor identified to the manufacturer the product,

    volume and the pharmacy to which it sold the product.

             266.   For example, IMS Health furnished Purdue and other Manufacturer Defendants

    with fine grained information about the prescribing habits of individual doctors and the ordering

    habits of individual pharmacies.

             267.   The Manufacturer Defendants had access to and possession of the information

     necessary to monitor, report, and prevent suspicious orders and to prevent diversion, but instead

    they utilized the data to understand which regions and which doctors to target through their sales

    force.

             268.   With the knowledge of improper diversion, the Manufacturer Defendants could

     have but failed to report each instance of diversion to the DEA while rolling out marketing

     campaigns to chum its prescription opioid sales.




                                                      72
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 74 of 107 Pageid#: 96




             269.    Indeed, upon information and belief, the Manufacturer Defendants withheld from

    the DEA information about suspicious orders - and induced others to do the same - to obfuscate

    the extent of the opioid epidemic. Upon information and belief, the Manufacturer Defendants knew

    that ifthey or the other defendants disclosed suspicious orders, the DEA would become aware that

    many opioids were being diverted to illegal channels, and would refuse to increase the production

    quotas for opioids.

             270.    The Department of Justice has recently confirmed the suspicious order obligations

    clearly imposed by law, fining Mallinckrodt $35 million for failure to report suspicious orders of

    controlled substances, including opioids, and for violating recordkeeping requirements. 13o Among

    the allegations resolved by the settlement, the government alleged "Mallinckrodt failed to design

    and implement an effective system to detect and report suspicious orders for controlled substances

    - orders that are unusual in their frequency, size, or other patterns ... [and] Mallinckrodt supplied

     distributors, and the distributors then supplied various U.S. pharmacies and pain clinics, an

     increasingly excessive quantity of oxycodone pills without notifying DEA of these suspicious

     orders.,,131 Mallinckrodt agreed that its "system to monitor and detect suspicious orders did not

     meet the standards outlined in letters from the DEA Deputy Administrator, Office of Diversion

     Control, to registrants dated September 27,2006 and December 27,2007.,,132

             271.    Purdue also unlawfully and unfairly failed to report or address illicit and unlawful

     prescribing of its drugs, despite knowing about it for years. Through its extensive network of sales

     representatives, Purdue had and continues to have knowledge of the prescribing practices of



     130 See U.S. Dep't of Justice, Mallinckrodt Agrees to Pay Record $35 Million Settlement for Failure to Report
     Suspicious Orders of Pharmaceutical Drugs and for Recordkeeping Violations, Jul. 11, 2017,
     https://www.justice.gov/opa/pr/mallinckrodt-agrees-pay-record-35-million-settlement-failure-report-suspicious-
     orders
     131 Id (internal quotation omitted).
     132
         2017 Mallinckrodt MOA at p. 2-3.



                                                          73
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 75 of 107 Pageid#: 97




    thousands of doctors and could identify doctors who displayed red flags for diversion, such as

    those whose waiting rooms were overcrowded, whose parking lots had numerous out-of-state

    vehicles, and whose patients seemed young and healthy or homeless. Using this information,

    Purdue has maintained a database since 2002 of doctors suspected of inappropriately prescribing

     its drugs.133 Rather than report these doctors to state medical boards or law enforcement authorities

     (as Purdue is legally obligated to do) or cease marketing to them, Purdue used the list to

     demonstrate the high rate of diversion of OxyContin - the same OxyContin that Purdue had

     promoted as less addictive - in order to persuade the FDA to bar the manufacture and sale of

     generic copies of the drug because the drug was too likely to be abused. In an interview with the

    Los Angeles Times,134 Purdue's senior compliance officer acknowledged that in five years of

     investigating suspicious pharmacies, Purdue failed to take action - even where Purdue employees

     personally witnessed the diversion of its drugs. The same was true of prescribers; despite its

     knowledge of illegal prescribing, Purdue did not report until years after law enforcement shut down

     a Los Angeles clinic that prescribed more than 1.1 million OxyContin tablets and that Purdue's

     district manager described internally as "an organized drug ring." In doing so, Purdue protected

     its own profits at the expense of public health and safety.

                 272.   In 2016, the New York Attorney General found that, between January 1,2008 and

     March 7, 2015, Purdue's sales representatives, at various times, failed to timely report suspicious

     prescribing and continued to detail those prescribers even after they were placed on a "no-call"

     list. 135



     133 See Scott Glover and Lisa Girion, OxyContin maker closely guards its list ofsuspect doctors, Los ANGELES TIMES,
     Aug. II, 2013, http://articles.latimes.com/20 13/auglII/locallla-me-rx-purdue-20130811
     134 See Harriet Ryan et aI., More than 1 million OxyContin pills ended up in the hands of criminal and addicts. What
     the drugmaker knew, Los ANGELES TIMES, luI. 10, 2016, http://www.Iatimes.com/projects/Ia-me-oxycontin-part2/
     135 See NY Purdue Settlement, at 6-7, available at https:llag.ny.gov/pdfs/Purdue- AOD-Executed.pdf




                                                             74
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 76 of 107 Pageid#: 98




               273.     As Dr. Mitchell Katz, director of the Los Angeles County Department of Health

    Services, said in a Los Angeles Times article, "Any drug company that has information about

    physicians potentially engaged in illegal prescribing or prescribing that is endangering people's

    lives has a responsibility to report it.,,136 The New York Attorney General's settlement with Purdue

    specifically cited the company for failing to adequately address suspicious prescribing. Yet, on

    information and belief, Purdue continues to profit from the prescriptions of such prolific

    prescri bers.

               274.     Like Purdue, Endo has been cited for its failure to set up an effective system for

    identifying and reporting suspicious prescribing. In its settlement agreement with Endo, the New

    York Attorney General found that Endo failed to require sales representatives to report signs of

    abuse, diversion, and inappropriate prescribing; paid bonuses to sales representatives for detailing

    prescribers who were subsequently arrested or convicted for illegal prescribing; and failed to

    prevent sales representatives from visiting prescribers whose suspicious conduct had caused them

    to be placed on a no-call list.

               275.     The New York Attorney General also found that, in certain cases where Endo's

    sales representatives detailed prescribers who were convicted of illegal prescribing of opioids,

    those representatives could have recognized potential signs of diversion and reported those

    prescribers but failed to do so.

               276.     On information and belief, the other Manufacturer Defendants have engaged in

     similar conduct in violation of their responsibilities to prevent diversion.




     136   Glover and Girion, supra note 118.



                                                        75
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 77 of 107 Pageid#: 99




            277.    The Manufacturer Defendants' actions and omission in failing to effectively

    prevent diversion and failing to monitor, report, and prevent suspicious orders have enabled the

    unlawful diversion of opioids into Dickenson's community.

                     b.      DISTRIBUTOR DEFENDANTS

            278.    The same legal duties to prevent diversion, and to monitor, report, and prevent

     suspicious orders of prescriptions opioids that were incumbent upon the Manufacturer Defendants

     are also legally required of the Distributor Defendants under Virginia and federal law.

            279.     All opioid distributors are required to maintain effective controls against opioid

     diversion. They are required to create and use a system to identify and report to law enforcement

     downstream suspicious orders of controlled substances, such as orders of unusually large size,

     orders that are disproportionate, orders that deviate from a normal pattern, and/or orders of unusual

     frequency. To comply with these requirements, distributors must know their customers, must

     conduct due diligence, must report suspicious orders, and must terminate orders if there are
                f
     indicationd' of diversion.

             280.    Under Virginia law and the CSA, anyone authorized to handle controlled

     substances must track their shipments. The DEA's Automation of Reports and Consolidation

     Orders System ("ARCOS") is an automated drug reporting system that records and monitors the

     flow of Schedule II controlled substances from the point of manufacture through distribution to

     the point of sale. ARCOS accumulates data on distributors' controlled substances and transactions,

     which are then used to identify diversion. Each person or entity that is registered to distribute

     controlled substances such as opioids must report each acquisition and distribution transaction to

     the DEA. See 21 U.S.C. § 827; 21 C.F.R. § 1304.33. Each registrant must also maintain a complete,




                                                      76
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 78 of 107 Pageid#: 100




     accurate and current record of each substance manufactured, imported, received, sold, delivered,

     exported, or otherwise disposed of.

            281.    Each registrant must also comply with the security requirements to prevent

     diversion set forth in 18 VAC 110-50-90 and 21 C.F.R. § 1301.71.

            282.    The DEA has provided guidance to distributors on how to combat opioid diversion.

     On information and belief, since 2006 the DEA has conducted one-on-one briefings with

     distributors regarding downstream customer sales, due diligence, and regulatory responsibilities.

     On information and belief, the DEA also provides distributors with data on controlled substance

     distribution patterns and trends, including data on the volume and frequency of orders and the

     percentage of controlled versus non-controlled purchases. On information and belief, the DEA has

     also hosted conferences for opioid distributors and has participated in numerous meetings and

     events with trade associations.

            283.    On September 27, 2006, and December 27, 2007, the DEA Office of Diversion

     Control sent letters to all registered distributors providing guidance on suspicious order monitoring

     and the responsibilities and obligations of registrants to prevent diversion.

            284.    As part of the legal obligation to maintain effective controls against diversion, the

     distributor is required to exercise due care in confirming the legitimacy of each and every order

     prior to filling. Circumstances that could be indicative of diversion include ordering excessive

     quantities of a limited variety of controlled substances while ordering few if any other drugs;

     ordering a disproportionate amount of controlled substances versus non-controlled prescription

     drugs; ordering excessive quantities of a limited variety of controlled substances in combination

     with lifestyle drugs; and ordering the same controlled substance from multiple distributors.

             285.   Reporting an order as suspicious will not absolve a distributor of responsibility if

     the distributor knew, or should have known, that the prescription opioids were being diverted.


                                                      77
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 79 of 107 Pageid#: 101




     Indeed, reporting a suspicious order, then filling said order with knowledge it may be suspicious

     constitutes a failure to maintain effective controls against diversion under 18 VAC 110-50-90 and

     21 U.S.C. §§ 823 and 824.

             286.     On information and belief, the Distributor Defendants' own industry group, the

     Healthcare Distribution Management Association, published Industry Compliance Guidelines

     titled "Reporting Suspicious Orders and Preventing Diversion of Controlled Substances"

     emphasizing the critical role of each member of the supply chain in distributing controlled

     substances. These industry guidelines stated: "At the center of a sophisticated supply chain,

     distributors are uniquely situated to perform due diligence in order to help support the security of

     controlled substances they deliver to their customers."

             287.     Opioid distributors have admitted to the magnitude of the problem and, at least

     superficially, their legal responsibilities to prevent diversion. They have made statements assuring

     the public they are supposedly undertaking a duty to curb the opioid epidemic.

             288.     These assurances, on their face, of identifying and eliminating criminal activity and

     curbing the opioid epidemic, create a duty for the Distributor Defendants to take reasonable

     measures to do just that.

             289.     Despite their duties to prevent diversion, the Distributor Defendants have

     knowingly or negligently allowed diversion. 137 The DEA has repeatedly taken action to attempt to

     force compliance, including 178 registrant actions between 2008 and 2012, 76 orders to show



     137 Scott Higham and Lenny Bernstein, The Drug Industry's Triumph Over the DEA, WASH. POST, Oct. 15,2017,
     https;1Iwww.washingtonpost.com/graphics/20 17linvestigationsldea-drug-industrycongressl?utm_term=. 75 e8 6
     f3574d3; Lenny Bernstein, David S. Fallis, and Scott Higham, How drugs intended/or patients ended up in the hands
     0/ illegal users: 'No one was doing their job, ' WASH. POST, Oct. 22, 2016,
     https;llwww.washingtonpost.com/investigations/how-drugs-intended-for-patients-ended-up-in-the-hands-of-illegal-
     users-no-one-was-doing-their-job/20 1611 0/2211 Oe79396-30a7-11 e6-8ff7-7b6c1998b7aO_story.html
     ?utm term=.3076e67ala28




                                                            78
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 80 of 107 Pageid#: 102




     cause issued by the Office of Administrative Law Judges, and 41 actions involving immediate

     suspension orders. 138 The Distributor Defendants' wrongful conduct and inaction have resulted in

     numerous civil fines and other penalties, including:

                      (a)    In May 2008, McKesson entered into a settlement with the DEA on claims
             that McKesson failed to maintain effective controls against diversion of controlled
             substances. McKesson allegedly failed to report suspicious orders from rogue Internet
             pharmacies around the Country, resulting in millions of doses of controlled substances
             being diverted. McKesson's system for detecting "suspicious orders" from pharmacies was
             so ineffective and dysfunctional that at one of its facilities in Colorado between 2008 and
             2013, it filled more than 1.6 million orders, for tens of millions of controlled substances,
             but it reported just 16 orders as suspicious, all from a single consumer.

                    (b)    In a 2017 Administrative Memorandum of Agreement between McKesson
             and the DEA, McKesson admitted that it "did not identify or report to [the] DEA certain
             orders placed by certain pharmacies which should have been detected by McKesson as
             suspicious based on the guidance contained in the DEA Letters." McKesson was fined
             $150,000,000.

                      (c)    On November 28, 2007, the DEA issued an Order to Show Cause and
             Immediate Suspension Order against a Cardinal Health facility in Auburn, Washington, for
             failure to maintain effective controls against diversion.

                      (d)    On December 5, 2007, the DEA issued an Order to Show Cause and
             Immediate Suspension Order against a Cardinal Health facility in Lakeland, Florida, for
             failure to maintain effective controls against diversion.

                      (e)    On December 7, 2007, the DEA issued an Order to Show Cause and
             Immediate Suspension Order against a Cardinal Health facility in Swedesboro, New Jersey,
             for failure to maintain effective controls against diversion.

                      (f)    On January 30, 2008, the DEA issued an Order to Show Cause and
             Immediate Suspension Order against a Cardinal Health facility in Stafford, Texas, for
             failure to maintain effective controls against diversion.

                    (g)     In 2008, Cardinal paid a $34 million penalty to settle allegations about
             opioid diversion taking place at seven of its warehouses in the United States. \39



     138 Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep't of Justice, The Drug Enforcement
     Administration's        Adjudication      of      Registrant      Actions     6    (2014),       available     at
     https:lloig.justice.gov/reports/2014/eI403.pdf(Iast accessed January 8, 2018)
     139 Lenny Bernstein and Scott Higham, Cardinal Health fined $44 million for opioid reporting violations, WASH.
     POST, Jan. 11, 2017, https:/Iwww.washingtonpost.com/nationallhealth-science/cardinal-health-fined-44-miIIion-for-
     opioid-reporting-violations/2017/0 1111/4f217c44-d82c-lle6-9a36-1d296534b31 e_story.html?utm_term=.
     Oc8el7245e66



                                                            79
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 81 of 107 Pageid#: 103




                      (h)    On February 2, 2012, the DEA issued another Order to Show Cause and
             Immediate Suspension Order against a Cardinal Health facility in Lakeland, Florida, for
             failure to maintain effective controls against diversion.

                     (i)     In 2012, Cardinal reached an administrative settlement with the DEA
             relating to opioid diversion between 2009 and 2012 in multiple states.

                     U)     In December 2016, the Department of Justice announced a multi-million
             dollar settlement with Cardinal for violations of the Controlled Substances Act. 140 On
             information and belief, in connection with the investigations of Cardinal, the DEA
             uncovered evidence that Cardinal's own investigator warned Cardinal against selling
             opioids to a particular pharmacy in Wisconsin that was suspected of opioid diversion.
             Cardinal did nothing to notify the DEA or cut off the supply of drugs to the suspect
             pharmacy. Cardinal did just the opposite, pumping up opioid shipments to the pharmacy to
             almost 2,000,000 doses of oxycodone in one year, while other comparable pharmacies were
             receiving approximately 69,000 doses/year.

                     (k)     In 2007, AmerisourceBergen lost its license to send controlled substances
             from a distribution center in Florida amid allegations that it was not controlling shipments
             of prescription opioids to Internet pharmacies. 14 1

                     (1)    In 2012, AmerisourceBergen was implicated for failing to protect against
             diversion of controlled substances into non-medically necessary channels.

             290.     Although distributors have been penalized by law enforcement authorities, these

     penalties have not changed their conduct. They pay fines as a cost of doing business in an industry

     that generates billions of dollars in revenue and profit.

             291.     Once the DEA started to enforce suspensions of registrations to distribute

     controlled substances, rather than comply, manufacturers and defendants spent at least $102

     million to undermine the DEA's ability to do so.

             292.     On February 19,2014, acting at the behest of industry lobbyists, Representative

     Tom Marino introduced the "Ensuring Patient Access and Effective Drug Enforcement Act" as a

     supposed effort to define "imminent danger" in the 1970 act. A DEA memo noted that this bill



     140 Press Release, United States Dep't of Justice, Cardinal Health Agrees to $44 Million Settlement for Alleged
     Violations of Controlled Substances Act, Dec. 23, 20 16, https:/lwww.justice.gov/usao-md/pr/cardinal-health-agrees-
     44-million-settlement-alleged-violations-controlled-substances-act
     141 AmerisourceBergen Plant license pulled, BOSTON NEWS, Apr. 25, 2007, http://archive.boston.com/news/education/
     higher/articles/20 07/04/25/amerisourcebergen-planUicense-pulled/



                                                             80
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 82 of 107 Pageid#: 104




     would essentially destroy the agency's power to file an immediate suspension order of any

     suspicious drug shipments.

            293.    This bill required that the DEA demonstrate that the company's actions had shown

     "substantial likelihood of an immediate threat," whether in death, serious bodily harm or drug

     abuse before a suspension order can be sought. It also gave drug companies the ability to submit

     "corrective action" plans before any penalties could be issued. The law essentially makes it

     impossible for the DEA to halt any suspicious narcotic shipments before opioids are diverted to

     the illegal black market.

            294.    The Distributor Defendants' failure to prevent the foreseeable injuries from opioid

     diversion created an enormous black market for prescription opioids, which market extended to

     Dickenson. Each Distributor Defendant knew or should have known that the opioids reaching

     Dickenson were not being consumed for legitimate medical purposes and that the amount of

     opioids flowing to Dickenson was far in excess of what could be consumed for medically necessary

     purposes.

             295.   The Distributor Defendants negligently or intentionally failed to adequately control

     their supply lines to prevent diversion. A reasonably prudent distributor of Schedule II controlled

     substances would have anticipated the danger of opioid diversion and protected against it by, for

     example, taking greater care in hiring, training, and supervising employees; providing greater

     oversight, security, and control of supply channels; looking more closely at the pharmacists and

     doctors who were purchasing large quantities of commonly-abused opioids in amounts greater

     than the populations in those areas would warrant; investigating demographic or epidemiological

     facts concerning the increasing demand for narcotic painkillers in and around Dickenson;

     providing information to pharmacies and retailers about opioid diversion; and in general, simply




                                                     81
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 83 of 107 Pageid#: 105




     following applicable statutes, regulations, professional standards, and guidance from government

     agencies and using a little bit of common sense.

            296.    It was reasonably foreseeable that the Distributor Defendants' conduct in flooding

     the market in and around Dickenson with highly addictive opioids would allow opioids to fall into

     the hands of children, addicts, criminals, and other unintended users.

            297.    It is reasonably foreseeable that when unintended users gain access to opioids,

     tragic preventable injuries will result, including addiction, overdoses, and death.

            298.    The Distributor Defendants knew or should have known that the opioids being

     diverted from their supply chains would contribute to the opioid epidemic faced by Dickenson,

     and would create access to opioids by unauthorized users, which, in tum, perpetuates the cycle of

     addiction, demand, illegal transactions, economic ruin, and human tragedy.

            299.    The Distributor Defendants were aware of widespread prescription opioid abuse in

     and around Dickenson, but, on information and belief, they nevertheless persisted in a pattern of

     distributing commonly abused and diverted opioids in geographic areas and in such quantities, and

     with such frequency that they knew or should have known these commonly abused controlled

     substances were not being prescribed and consumed for legitimate medical purposes.

            300.    The use of opioids by Dickenson's citizens who were addicted or who did not have

     a medically necessary purpose could not occur without the knowing cooperation and assistance of

     the Distributor Defendants. If the Distributor Defendants adhered to effective controls to guard

     against diversion, Dickenson and its citizens would have avoided significant injury

            301.    The Distributor Defendants made substantial profits over the years based on the

     diversion of opioids into Dickenson.

             302.   The Distributor Defendants' intentional distribution of excessive amounts of

     prescription opioids to Dickenson showed an intentional or reckless disregard for the safety of


                                                        82
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 84 of 107 Pageid#: 106




     Dickenson and its citizens. Their conduct poses a continuing threat to the health, safety, and

     welfare of Dickenson.

                                     V.       CAUSES OF ACTION

                                           COUNT I
                                      PUBLIC NUISANCE
                              VIOLATION OF VA. CODE ANN. § 15.2-900
                                  (AGAINST ALL DEFENDANTS)

            306. Plaintiff incorporates all preceding and subsequent paragraphs by reference.

            307. This action is brought by Plaintiff pursuant to Va. Code Ann. § 15.2-900 to abate

     the public nuisance created by Defendants, and to recover costs Plaintiff has already incurred and

     future costs the Plaintiff expects to incur in its provision of emergency services that are

     reasonably required to abate the public nuisance created by Defendants.

            308. Each Defendant, acting alone or with one or more co-defendants, created a

     condition that was and continues to be dangerous to the public and has injured those inhabitants

     of Dickenson County who have come within its influence. Each Defendant, acting alone or in

     concert, injured the property of Dickenson County.

            310.    The Manufacturer Defendants knew or should have known that their promotion of

     opioid use would create a public nuisance:

                   (a)    The Manufacturer Defendants have engaged in massive production,
            promotion, and distribution of opioids for use by the residents of Dickenson;

                    (b)    The Manufacturer Defendants' actions created and expanded the market
            for opioids, promoting its wide use for pain management;

                    (c)    The Manufacturer Defendants misrepresented the benefits of opioids for
            chronic pain and fraudulently concealed, misrepresented, and omitted the serious adverse
            effects of opioids, including the addictive nature of the drugs;

                    (d)  The Manufacturer Defendants knew or should have known that their
             promotion would lead to addiction and other adverse consequences and that the larger
             community would suffer as a result.




                                                      83
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 85 of 107 Pageid#: 107




            303.    The Manufacturer Defendants' actions were a substantial factor in making opioids

     widely available and widely used. The Manufacturer Defendants' actions were a substantial

     factor in doctors and patients not accurately assessing and weighing the risks and benefits of

     opioids for chronic pain. Without the Manufacturer Defendants' actions, opioid use would not

     have become so widespread, and the enormous public health hazard of opioid overuse, abuse, and

     addiction that now exists would have been averted.

            304.    The Manufacturer Defendants also knowingly, intentionally, recklessly, and/or

     negligently funneled massive quantities of prescription opioids to physicians and other prescribers

     who they knew or should have known wrote suspicious prescriptions and/or wrote prescriptions

     for known abusers of prescription opioids.

            305.    The Manufacturer Defendants knowingly, intentionally, recklessly, and/or

     negligently disseminated prescription opioids to distributors who they knew or should have known

     failed to implement effective controls and procedures to guard against theft, diversion, and abuse

     of prescription opioids.

            306.    The Manufacturer Defendants also knowingly enabled and/or failed to prevent the

     illegal diversion of prescription opioids into the black market, including "pill mills" known for

     providing opioids to known drug abusers, and known drug dealers, knowing that such opioids

     would be illegally trafficked and abused.

            307.    The Manufacturer Defendants knowingly and intentionally financially incentivized

     the PBM Defendants to place their opioids on the PBMs formularies irrespective of medical

     .necessity, resulting in widespread and unnecessary overuse.

            308.    The Distributor Defendants'       nuisance-causing activities include failing to

     implement effective controls and procedures in their supply chains to guard against theft,




                                                     84
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 86 of 107 Pageid#: 108




     diversion and misuse of prescription opioids, and failing to adequately design and operate a system

     to detect, halt, and report suspicious orders of prescription opioids.

             309.   The Distributor Defendants also knowingly and intentionally enabled and/or

     failed to prevent the illegal diversion of prescription opioids into the black market, including

     "pill mills" known for providing opioids to known drug abusers, and known drug dealers, knowing

     that such opioids would be illegally trafficked and abused.

             310.    The PBM Defendants knowingly and intentionally chose to include opioids on their

     formularies that were more addictive to users because they generated greater profits. This failure

     led directly to the increased likelihood of addiction.

             311.    The PBM Defendants knowingly and intentionally chose to include opioids that

     were easier to misuse (for example, by crushing them into powder and mixing them with liquid in

     order to inject them) instead of Abuse Deterrent Formulations ("ADFs") which tended to be more

     expensive. This choice directly led to the ease with which the pills could be misused.

             312.    The PBM Defendants knowingly and intentionally made it more expensive or more

     difficult to obtain knowingly efficacious non-opioid medications for pain. This led directly to the

     increased sale and use of opioids.

             313.    The PBM Defendants knowingly and intentionally chose not to include certain

     medications that would prevent overdoses or made them more difficult or expensive to obtain.

             314.    The PBM Defendants chose not to cover or provide less coverage for drug

     treatment.

             315.    The PBM Defendants knowingly and intentionally created their formularies to

     ensure that an excessive number of pills were made available to users for use and abuse.




                                                       85
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 87 of 107 Pageid#: 109




            316.    The public nuisance created by the Defendants endangers the life, health and safety

     of Dickenson's residents.

            317.    The public nuisance created by Defendants interferes with the reasonable and

     comfortable use of Dickenson's property and resources.

            318.    The public nuisance created by Defendants' actions has caused and continues to

     cause significant harm to the community that includes but is not limited to:

                    (a)    Opioid-related drug overdose deaths;

                   (b)     The disease of opioid addiction and other diseases related to long-term
            opioid use;

                   (c)    Infants born addicted to opioids due to prenatal exposure, causing severe
            withdrawal symptoms and lasting developmental impacts;

                    (d)     Other child abuse and neglect resulting from opioid abuse;

                    (e)    Crime associated with illegal drug use and opioid sales;

                   (f)      Unemployment resulting from an inability to work while addicted to
            opioids;

                    (g)     Blight, vagrancy, property damage, and property crime.

            319.    Defendants controlled the creation and supply of a new secondary market for

     opioids - providing both the supply of narcotics to sell and the demand of addicts to buy them.

     The result of Defendants' actions is not only an explosion of prescription opioids on the black

     market, but also a marked increase in the availability of heroin and synthetic opioids.

            320.    The diversion of opioids into the secondary, criminal market by Defendants and

     the increase in the number of individuals who abuse or are addicted to opioids has placed

     unnecessary and excessive demands on the medical, public health, law enforcement, and financial

     resources of Dickenson County.




                                                     86
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 88 of 107 Pageid#: 110




            321.   Adults and children in Dickenson County who have never taken opioids have also

     suffered the costs of the Defendants' public nuisance. Many have endured both the emotional and

     financial costs of caring for loved ones addicted to or injured by opioids, and the loss of

     companionship, wages, or other support from family members who have used, abused, become

     addicted to, overdosed on, or been killed by opioids.

            322.    Public resources are being unreasonably consumed in efforts to address the opioid

     epidemic, thereby eliminating available resources which could be used to benefit the public at

     large in Dickenson.

            331.    The public nuisance created, perpetuated, and maintained by Defendants can be

     abated and further recurrence of such harm and inconvenience can be abated.

            332.    Dickenson has incurred significant costs to date in its efforts to provide services

     that were reasonably necessary to abate the public nuisance created, perpetuated, and maintained

     by Defendants. Dickenson expects to incur significant costs going forward to ameliorate the

     harm caused by Defendants.

            333.    As a direct and proximate result of the public nuisance, Dickenson County has

     sustained (and continues to sustain) harm by spending a substantial amount of money trying to

     fix the societal harms caused by the Defendants' nuisance-causing activity, including, but not

     limited to, the costs of healthcare, emergency medical services, social services, prevention,

     treatment, intervention, law enforcement, lost tax revenues, direct spending on opioids and

     opioid antagonists, and lost communal benefits of Dickenson County's limited and diverted

     resources as set forth more fully above.




                                                      87
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 89 of 107 Pageid#: 111




                                           COUNT II
                                 COMMON LAW PUBLIC NUISANCE
                                   (AGAINST ALL DEFENDANTS)

            334. Plaintiff incorporates all preceding and subsequent paragraphs by reference.

            335. This action is brought by Plaintiff to abate the public nuisance created by

     Defendants, and to recover costs Plaintiff has already incurred and future costs the Plaintiff

     expects to incur in its provision of emergency services that are reasonably required to abate the

     public nuisance created by Defendants.

            336. Under common law, a public nuisance is a condition that is dangerous to the

     public. A public nuisance adversely impacts an entire community or significant portion of the

     pUblic. Therefore, a cause of action for public nuisance exists where a defendant's conduct

     negatively affects the community at large. The public nuisance complained of herein includes

     the oversaturation, unlawful availability, and abuse of opioids in Dickenson County as well as

     the adverse social and environmental outcomes associated with widespread and/or illegal opioid

     use.

            337. Each Defendant, acting alone or with one or more co-defendants, created a

     condition that was and continues to be dangerous to the public and has injured those inhabitants

     of Dickenson County who have come within its influence. Each Defendant, acting alone or in

     concert, injured the property of Dickenson County.

            338.    The Manufacturer Defendants knew or should have known that their promotion of

     opioid use would create a public nuisance:

                   (a)    The Manufacturer Defendants have engaged in massive production,
            promotion, and distribution of opioids for use by the residents of Dickenson;

                    (b)     The Manufacturer Defendants' actions created and expanded the market
             for opioids, promoting its wide use for pain management;




                                                      88
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 90 of 107 Pageid#: 112




                    (c)    The Manufacturer Defendants misrepresented the benefits of opioids for
            chronic pain and fraudulently concealed, misrepresented, and omitted the serious adverse
            effects of opioids, including the addictive nature of the drugs;

                   (d)  The Manufacturer Defendants knew or should have known that their
            promotion would lead to addiction and other adverse consequences and that the larger
            community would suffer as a result.

            339.    The Manufacturer Defendants' actions were a substantial factor in making opioids

     widely available and widely used. The Manufacturer Defendants' actions were a substantial

     factor in doctors and patients not accurately assessing and weighing the risks and benefits of

     opioids for chronic pain. Without the Manufacturer Defendants' actions, opioid use would not

     have become so widespread, and the enormous public health hazard of opioid overuse, abuse, and

     addiction that now exists would have been averted.

            340.    The Manufacturer Defendants also knowingly, intentionally, recklessly, and/or

     negligently funneled massive quantities of prescription opioids to physicians and other prescribers

     who they knew or should have known wrote suspicious prescriptions and/or wrote prescriptions

     for known abusers of prescription opioids.

            341.    The Manufacturer Defendants knowingly, intentionally, recklessly, and/or

     negligently disseminated prescription opioids to distributors who they knew or should have known

     failed to implement effective controls and procedures to guard against theft, diversion, and abuse

     of prescription opioids.

            342.    The Manufacturer Defendants also knowingly enabled and/or failed to prevent the

     illegal diversion of prescription opioids into the black market, including "pill mills" known for

     providing opioids to known drug abusers, and known drug dealers, knowing that such opioids

     would be illegally trafficked and abused.




                                                     89
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 91 of 107 Pageid#: 113




            343.    .The Manufacturer Defendants knowingly and intentionally financially incentivized

     the PBM Defendants to place their opioids on the PBMs fonnularies irrespective of medical

     necessity, resulting in widespread and unnecessary overuse.

            344.    The Distributor Defendants'        nuisance-causing activities include failing to

     implement effective controls and procedures in their supply chains to guard against theft,

     diversion and misuse of prescription opioids, and failing to adequately design and operate a system

     to detect, halt, and report suspicious orders of prescription opioids.

             345.   The Distributor Defendants also knowingly and intentionally enabled and/or

     failed to prevent the illegal diversion of prescription opioids into the black market, including

     "pill mills" known for providing opioids to known drug abusers, and known drug dealers, knowing

     that such opioids would be illegally trafficked and abused.

             346.   The PBM Defendants knowingly and intentionally chose to include opioids on their

     formularies that were more addictive to users because they generated greater profits. This failure

     led directly to the increased likelihood of addiction.

             347.    The PBM Defendants knowingly and intentionally chose to include opioids that

     were easier to misuse (for example, by crushing them into powder and mixing them with liquid in

     order to inject them) instead of Abuse Deterrent Fonnulations ("ADFs") which tended to be more

     expensive. This choice directly led to the ease with which the pills could be misused.

             348.    The PBM Defendants knowingly and intentionally made it more expensive or more

     difficult to obtain knowingly efficacious non-opioid medications for pain. This led directly to the

     increased sale and use of opioids.

             349.    The PBM Defendants knowingly and intentionally chose not to include certain

     medications that would prevent overdoses or made them more difficult or expensive to obtain.




                                                       90
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 92 of 107 Pageid#: 114




            350.    The PBM Defendants chose not to cover or provide less coverage for drug

     treatment.

            351.    The PBM Defendants knowingly and intentionally created their formularies to

     ensure that an excessive number of pills were made available to users for use and abuse.

            352.    The public nuisance created by the Defendants endangers the life, health and safety

     of Dickenson's residents.

            353.    The public nuisance created by Defendants interferes with the reasonable and

     comfortable use of Dickenson's property and resources.

            354.    The public nuisance created by Defendants' actions has caused and continues to

     cause significant harm to the community that includes but is not limited to:

                    (a)    Opioid-related drug overdose deaths;

                   (b)     The disease of opioid addiction and other diseases related to long-term
            opioid use;

                   (c)    Infants born addicted to opioids due to prenatal exposure, causing severe
            withdrawal symptoms and lasting developmental impacts;

                    (d)     Other child abuse and neglect resulting from opioid abuse;

                    (e)     Crime associated with illegal drug use and opioid sales;

                   (f)     Unemployment resulting from an inability to work while addicted to
            opioids;

                    (g)     Blight, vagrancy, property damage, and property crime.

            355.    Defendants controlled the creation and supply of a new secondary market for

     opioids - providing both the supply of narcotics to sell and the demand of addicts to buy them.

     The result of Defendants' actions is not only an explosion of prescriptionopioids on the black

     market, but also a marked increase in the availability of heroin and synthetic opioids.




                                                     91
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 93 of 107 Pageid#: 115




            356.   The diversion of opioids into the secondary, criminal market by Defendants and

     the increase in the number of individuals who abuse or are addicted to opioids has placed

     unnecessary and excessive demands on the medical, public health, law enforcement, and financial

     resources of Dickenson County.

            357.   Adults and children in Dickenson County who have never taken opioids have also

     suffered the costs of the Defendants' public nuisance. Many have endured both the emotional and

     financial costs of caring for loved ones addicted to or injured by opioids, and the loss of

     companionship, wages, or other support from family members who have used, abused, become

     addicted to, overdosed on, or been killed by opioids.

            358.    Public resources are being unreasonably consumed in efforts to address the opioid

     epidemic, thereby eliminating available resources which could be used to benefit the public at

     large in Dickenson.

            358.    The public nuisance created, perpetuated, and maintained by Defendants can be

     abated and further recurrence of such harm and inconvenience can be abated.

            359.    Dickenson has incurred significant costs to date in its efforts to provide services

     that were reasonably necessary to abate the public nuisance created, perpetuated, and maintained

     by Defendants. Dickenson expects to incur significant costs going forward to ameliorate the

     harm caused by Defendants.

            360.    As a direct and proximate result of the public nuisance, Dickenson County has

     sustained (and continues to sustain) harm by spending a substantial amount of money trying to

     fix the societal harms caused by the Defendants' nuisance-causing activity, including, but not

     limited to, the costs of healthcare, emergency medical services, social services, prevention,

     treatment, intervention, law enforcement, lost tax revenues, direct spending on opioids and




                                                     92
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 94 of 107 Pageid#: 116




     opioid antagonists, and lost communal benefits of Dickenson County's limited and diverted

     resources as set forth more fully above.

                                       COUNT III
                  VIOLATION OF THE VIRGINIA CONSUMER PROTECTION ACT
                             VA. CODE ANN. § 59.1-196, ET SEQ.
                         (AGAINST MANUFACTURER DEFENDANTS)

             361. Plaintiff incorporates all preceding and subsequent paragraphs by reference.

             362. The Virginia Consumer Protection Act ("CPA") seeks to provide a remedy to unfair

     and unethical standards of business interactions between suppliers and the consuming pUblic. Va.

     Code Ann. § 59.1-197.

             363. The CPA specifically prohibits sellers from "[m]isrepresenting that goods or

     services have certain quantities, characteristics, ingredients, uses, or benefits." Va. Code Ann. §

     59 .1-200(A)(5). As alleged herein, each Manufacturer Defendant violated the CPA by representing

     that opioids have uses or benefits in treating chronic that they do not have, and by representing

     that opioids do not have the characteristic of being dangerously addictive.

             364. Defendants engaged in the above-described acts intentionally and with knowledge

     that harm might result, and thus willfully violated the CPA under Va. Code Ann. § 59.1-204.

             365. Unless enjoined from doing so, Defendants will continue to violate the CPA.

             366. Plaintiff seeks reimbursement of all monies paid for Defendants' products by

     Plaintiff.

             367. Pursuant to the CPA, Plaintiff is entitled to three times the damages it sustained by

     the Defendants, as the Defendants' willfully and knowingly violated the CPA. Va. Code Ann. §

     59.1-204(A).

             368. As a proximate result of Defendants' deceptive acts, Defendants have caused

     Plaintiff to incur excessive costs related to responding to the opioid crisis. These costs include, but



                                                       93
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 95 of 107 Pageid#: 117




     are not limited to, the costs of healthcare, emergency medical services, social services, prevention,

     treatment, intervention, law enforcement, lost tax revenues, direct spending on opioids and opioid

     antagonists, and lost communal benefits of Dickenson County's limited and diverted resources as

     set forth more fully above.

                                         COUNT IV
                                          FRAUD
                            (AGAINST MANUFACTURER DEFENDANTS)

            369. Plaintiff incorporates all preceding and subsequent paragraphs by reference.

            370. Defendants, individually and acting through their employees and agents, and in

     concert with each other, made misrepresentations and omissions of facts material to Plaintiff and

     its residents to induce them to purchase, administer, and consume opioids as set forth herein.

            371. Defendants' representations and assertions to Plaintiff, healthcare providers, and

     consumers contained intentional misrepresentations and material omissions as to the risks

     associated with opioids.

             372. Defendants intentionally made inaccurate representations regarding the adverse

     medical conditions associated with the use of opioids and such false representations were made

     with the intent to mislead.

             373. Defendants knew or reasonably should have known that the representations made to

     Plaintiff and the public-at large regarding the risks of opioids were false or incomplete and

     misrepresented material facts regarding the use of opioids for chronic pain.

             374. Defendants had a duty to provide accurate information regarding the risks and side

     effects associated with opioids to consumers, including healthcare providers and the Plaintiff.

             375. Defendants willfully, knowingly, and deceptively withheld material facts regarding

     the risks and side effects associated with opioids from Plaintiff, healthcare providers, and

     consumers.


                                                      94
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 96 of 107 Pageid#: 118




             376.      Plaintiff and its residents reasonably relied on the representations made by

     Defendants, which caused Plaintiff, through its programs, departments, and agencies, to incur

     costs, including, but not limited to the costs of healthcare, emergency medical services, social

     services, prevention, treatment, intervention, law enforcement, lost tax revenues, direct spending

     on opioids and opioid antagonists, and lost communal benefits of Dickenson County's limited and

     diverted resources as set forth more fully above.

             377. Plaintiff, healthcare providers, and consumers were justified in their reliance on

     Defendants to educate them as to the risks and dangerous and potentially life-threatening side

     effects associated with opioid use.

             378.      Defendants' conduct was willful, wanton, and malicious and was directed at Plaintiff

     and their residents.

             379.      The reprehensible nature of the Defendants' conduct further entitles Plaintiff to an

     award of punitive damages.

             380.      As a proximate and legal result of Defendants' fraudulent misrepresentations,

     Plaintiff has suffered and will continue to suffer damages and is therefore entitled to recover for

     those damages.

                                              COUNT V
                                   COMMON LAW CIVIL CONSPIRACY
                                     (AGAINST ALL DEFENDANTS)

             381.      Plaintiff incorporates all preceding and subsequent paragraphs by reference.

             382.      The Defendants acted in concert for the purpose of increasing the use of opioids

     and fraudulently selling and distributing as many opioids as possible, causing significant harm to

     Dickenson County.

             383.      The Manufacturer and Distributor Defendants violated Virginia law and the CSA

     by, inter alia:


                                                        95
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 97 of 107 Pageid#: 119




                    (a)    fraudulently making false or misleading statements, falsely
                    marketing opioids as safe for treatment of chronic pain; suppressing
                    evidence to the contrary, and improperly inducing physicians to prescribe
                    opioids for chronic pain;

                    (b)     evading controls on opioid diversion, increasing opioid quotas;

                    (c)    failing to design and operate a system to disclose suspicious orders
                    of controlled substances, failing to provide and maintain appropriate
                    inventory controls;

            384.    The conspiracy would not have succeeded absent the PBM's placement of opioids

     on the formulary. The formulary controlled which opioids were paid for, reimbursed, and covered

     by public and private pharmacy benefit plans. The PBMs exacerbated the opioid crisis by

     choosing drugs to put on their formularies that provided the largest profit to themselves, regardless

     of the addictive quality of the drug and whether there was an alternative available and limiting

     access to competing less-additive alternatives.

            385.    The PBM and Manufacturer Defendants coordinated to ensure that the maximum

     number of Manufacturers' opioids were prescribed and sold, and the PBM Defendants got the

     maximum profit at the expense of patients.

            386.    Each of the participants in the conspiracy received revenue, directly or indirectly,

     and/or otherwise benefitted from the scheme to promote opioids as safe and non-addictive.

            387.    At all relevant times, each Defendant was a knowing and willing participant in the

     conspiracy, and reaped profits from the conspiracy in the form of increased sales, distributions,

     rebates and kick-backs. Distributor Defendants received kick-backs from Manufacturer Defendants

     if they reached particular monthly goals. PBM Defendants received rebates and other financial

     incentives to promote the Manufacturer Defendants' drugs to ensure they were widely sold.

             388.   All participants of the enterprise described herein were aware of Defendants , control

     over the activities of the conspiracy in promoting opioids for use in every situation in which a patient



                                                       96
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 98 of 107 Pageid#: 120




     is in pain. Each part of the conspiracy benefited from the existence of the other parts.

             389.    The persons engaged in the conspiracy are systematically linked through contractual

     relationships, financial ties, and continuing coordination of activities.

             390.    Dickenson has been injured by reason of these violations in that it has incurred cost,

     including, but not limited to the costs of healthcare, emergency medical services, social services,

     prevention, treatment, intervention, law enforcement, lost tax revenues, direct spending on opioids

     and opioid antagonists, and lost communal benefits of Dickenson County's limited and diverted

     resources as set forth more fully above. The County would not have incurred these costs had

     Defendants not conspired together.        The injuries suffered by the County were directly and

     proximately caused by Defendants' actions and inactions.

             391.    Plaintiff was directly and proximately harmed by the Defendants' civil conspiracy.

                                          COUNT VI
                                      NEGLIGENCE PER SE
                             (AGAINST MANUFACTURER DEFENDANTS)

             393.    Plaintiff incorporates all preceding and subsequent paragraphs by reference.

             394.    The Manufacturer Defendants failed to perform their statutory and regulatory

     obligations under the Virginia Drug Control Act, Va. Code Ann. § 54.1-3400 et seq., and the CSA,

     which were enacted to promote safety and to prevent exactly the type of harm that occurred as a

     result of Defendants' failures.

             395.    The Virginia Drug Control Act imposes certain specific responsibilities upon drug

     manufacturers, such as the Manufacturer Defendants, who manufacture and sell pharmaceutical

     drugs in Virginia. Va. Code Ann. § 54.1-3457. Among those responsibilities is the requirement

     that drug manufacturers refrain from the "dissemination of any false advertisement" in the

     promotion of their drugs. Id. "Advertisement" is defined as "all representations disseminated in




                                                        97
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 99 of 107 Pageid#: 121




     any manner or by any means, other than by labeling, for the purpose of inducing, or which are

     likely to induce, directly or indirectly, the purchase of drugs or devices." Va. Code Ann. § 54.1-

     3401.

             396. The Manufacturer Defendants continually violated their duty to Plaintiff and its

     residents by making and/or disseminating false advertisements about opioids, including but not

     limited to:

                   a. Making misleading statements about the true risk of addiction;
                   b. Making deceptive statements concerning the ability of opioids to improve patient
                      function long-term;
                   c. Making deceptive statements about the efficacy of opioids for long-term treatment
                      of chronic pain; and
                   d. Promoting chronic opioid therapy as safe and effective for long term use for high-
                      risk patients.
             397. Manufacturer Defendants, by disseminating false and/or misleading advertisements,

     encouraged physicians to over-prescribe opioids to Plaintiffs residents, leading to addiction. As a

     result, Plaintiff was saddled with the costs of harms arising from its residents' addictions.

             398. The Manufacturer Defendants also failed to maintain effective controls against

     diversion, failed to report suspicious orders to law enforcement and perform due diligence prior to

     filling orders, and failed to design and operate a system to disclose suspicious orders of controlled

     substances, as required by the CSA.

             399. Va. Code Ann.§ 54.1-3457 and the CSA were enacted, at least in part, to prevent

     the harms that can arise as a result of false advertisements and statements by drug manufacturers

     such as the Manufacturer Defendants and the other violations of the CSA as described herein.

             400.    Plaintiff is among the persons and entities intended to benefit from the protections

     of Va. Code Ann. § 54.1-3457 and the CSA, and the harm that has occurred as a result of the




                                                       98
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 100 of 107 Pageid#:
                                    122




    Manufacturer Defendants' violations are among the types of harm that the statutes were intended

    to prevent.

           401. Therefore, as a proximate result of the false advertising and violations of the CSA,

    the Manufacturer Defendants have caused Plaintiff to incur excessive costs related to responding

    to the opioid crisis. These costs include, but are not limited to, the costs of healthcare, emergency

    medical services, social services, prevention, treatment, intervention, law enforcement, lost tax

    revenues, direct spending on opioids and opioid antagonists, and lost communal benefits of

    Dickenson County's limited and diverted resources as set forth more fully above.

                                         COUNT VII
                                    NEGLIGENCE PER SE
                             (AGAINST DISTRIBUTOR DEFENDANTS)
           402.   Plaintiff incorporates all preceding and subsequent paragraphs by reference.

            403. The Distributor Defendants failed to perform their statutory and regulatory

    obligations under the Virginia Drug Control Act, Va. Code Ann. § 54.1-3400 et seq., and the CSA,

    which were enacted to promote safety and to prevent exactly the type of harm that occurred as a

    result of Defendants' failures.

            404. Virginia and federal law impose certain specific responsibilities on Distributor

    Defendants, including the responsibility to design and operate a system to disclose suspicious

    orders of controlled substances. Va. Code Ann. § 54.1-3435.1(4); 21 C.F.R. § 1301.74(b).

    Furthermore, if Distributor Defendants cease distribution of opioids and certain other drugs "to a

    pharmacy, licensed physician dispenser, or licensed physician dispensing facility located in the

    Commonwealth due to suspicious orders of controlled substances" and inform the Virginia Board

    of Pharmacy within five days of the cessation. Va. Code Ann. § 54.1-3435. "'[S]uspicious orders

    of controlled substances' means, relative to the pharmacy's, licensed physician dispenser's, or

    licensed physician dispensing facility's order history and the order history of similarly situated


                                                     99
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 101 of 107 Pageid#:
                                    123




    pharmacies, licensed physician dispensers, or licensed physician dispensing facilities, (i) orders of

    unusual size, (ii) orders deviating substantially from a normal pattern, and (iii) orders of unusual

    frequency." Id.

           405. Distributor Defendants are further required to "provide and maintain appropriate

    inventory controls in order to detect and document any theft, counterfeiting, or diversion of

    prescription drugs." 18 V AC 110-50-90.

           406.   Distributor Defendants failed or refused to disclose suspicious orders to the DEA,

    the Board of Pharmacy, and boards whose licensees have prescribing authority, in violation of

    Virginia law and regulation and therefore failed to meet their duties as registered distributors of

    controlled substances.

           407. The laws and regulations described above were enacted, at least in part, to

    prevent the harms that can arise as a result of an overabundance of opioids being made available

    in communities.

            408. Plaintiff is among the persons and entities intended to benefit from the protections

    of these laws and regulations. The harm that has occurred is a proximate result of the Distributor

    Defendants' failure to abide by their legal obligations.

            409. As a proximate result of failing to report and/or continuing to fill suspicious

    transactions, the Distributor Defendants have caused Plaintiff to incur excessive costs related to

    responding to the opioid crisis. These costs include, but are not limited to, the costs of healthcare,

    emergency medical services, social services, prevention, treatment, intervention, law enforcement,

    lost tax revenues, direct spending on opioids and opioid antagonists, and lost communal benefits

    of Dickenson County's limited and diverted resources as set forth more fully above.

                                           COUNT VIII
                                          NEGLIGENCE
                                    (AGAINST ALL DEFENDANTS)


                                                     100
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 102 of 107 Pageid#:
                                    124




           410.    Plaintiff incorporates all preceding and subsequent paragraphs by reference.

           411.    Defendants have a duty to Plaintiff to employ a reasonable standard of care in the

    sale, distribution, dispensing, reimbursement and promotion of prescription opioids. This includes

    a duty to not create a foreseeable risk of harm to others.

           412. . Defendants breached this duty by failing to take any action to prevent or reduce the

    unnecessary, non-medical or criminal use of opioids. Collectively, and individually, Defendants

    made prescription opioids available to the marketplace with the knowledge that they were likely

    being used for non-medical purposes and/or posed an inherent danger to patients who were using

    them for other than acute pain or palliative care.

           413.    Defendants were negligent in failing to monitor and guard against third-party

    misconduct and participated and enabled such misconduct.

            414.   Defendants placed their profit motives above their legal duty and enabled,

    encouraged and caused the over-prescribing and distribution of opioids.

            415.   All Defendants knew of the highly addictive nature of prescription opioids and

    knew of the high likelihood of foreseeable harm to patients and communities from prescription

    opioid addiction and diversion. Defendants breached their duties when they failed to act with

    reasonable care to prevent the diversion of prescription opioids.

            416.   A negligent and/or intentional violation of the Defendants' duties poses distinctive

    and significant dangers to the Plaintiff and its residents, including epidemic levels of addiction and

    the diversion of opioids for illegitimate purposes.

            417.   As a proximate result of the failure to prevent the over prescription and excessive

    distribution of opioids, the Defendants have caused the Plaintiff to incur excessive costs related to

    responding to the opioid crisis. These costs include but are not limited to, the costs of healthcare,




                                                     101
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 103 of 107 Pageid#:
                                    125




    emergency medical services, social services, prevention, treatment, intervention, law enforcement,

    lost tax revenues, direct spending on opioids and opioid antagonists, and lost communal benefits

    of Dickenson County's limited and diverted resources as set forth more fully above.

                                                COUNT IX
                                       GROSS NEGLIGENCE
                                    (AGAINST ALL DEFENDANTS)

           418.    Plaintiff incorporates all preceding and subsequent paragraphs by reference.

           419.    Defendants' scheme to optimize profits regardless of the effect on Dickenson was

    undertaken and executed intentionally.

           420.    Defendants' failure to take any action to prevent or reduce the unnecessary, non-

    medical, or criminal use of opioids was grossly negligent in that it was done with indifference and

    an utter disregard of prudence that amounts to complete neglect of the safety of others and had a

    great probability of causing substantial harm.

           421.    Defendants' utter disregard of prudence was such that it is shocking to any fair-

    minded person.

           422.    As a proximate result of their grossly negligent conduct, the Defendants have

    caused the Plaintiff to incur excessive costs related to responding to the opioid crisis. These costs

    include but are not limited to, the costs of heaIthcare, emergency medical services, social services,

    prevention, treatment, intervention, law enforcement, lost tax revenues, direct spending on opioids

    and opioid antagonists, and lost communal benefits of Dickenson County's limited and diverted

    resources as set forth more fully above.

                                                 COUNT X
                              WILLFUL AND WANTON NEGLIGENCE
                                 (AGAINST ALL DEFENDANTS)

            423.     Plaintiff incorporates all preceding and subsequent paragraphs by reference.




                                                     102
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 104 of 107 Pageid#:
                                    126




           424.    Defendants' scheme to optimize profits regardless of the effect on Dickenson was

    undertaken and executed intentionally.

           425.    Defendants' failure to take any action to prevent or reduce the unnecessary, non-

    medical, or criminal use of opioids was willfully and wantonly negligent in that it was done in

    conscious disregard of the rights of Dickenson and its residents and/or with reckless indifference

    to the consequences of their actions.

            426.   At all relevant times, Defendants were aware, from their knowledge of existing

    circumstances and conditions, that their conduct would probably cause injury to Dickenson and its

    residents.

            427.   As a proximate result of their willfully and wantonly negligent conduct, the

    Defendants have caused the Plaintiff to incur excessive costs related to responding to the opioid

    crisis. These costs include but are not limited to, the costs of healthcare, emergency medical

    services, social services, prevention, treatment, intervention, law enforcement, lost tax revenues,

    direct spending on opioids and opioid antagonists, and lost communal benefits of Dickenson

    County's limited and diverted resources as set forth more fully above.

            428.   Furthermore, Defendants should be held liable for punitive damages to Dickenson

    because they had prior knowledge of the specific dangerous conditions their willful and wanton

    negligence created, they consciously disregarded that knowledge and continued to engage in their

    exceedingly dangerous course of conduct, and the harm inflicted on Dickenson and its residents

    by Defendants' conduct was the natural and probable result of that conduct.

                                           COUNT XI
                                      UNJUST ENRICHMENT
                                   (AGAINST ALL DEFENDANTS)

            429.   Plaintiff incorporates all preceding and subsequent paragraphs by reference.




                                                    103
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 105 of 107 Pageid#:
                                    127




            430.   As an intended result of their intentional wrongful conduct as set forth in this

    Complaint, Defendants have knowingly profited and benefited from opioid purchases made by

    Plaintiff.

            431. In exchange for opioid purchases, and at the time Plaintiff and its residents made

    these payments, Plaintiff and its residents expected that Defendants had not misrepresented any

    material facts regarding opioids, and had complied with their legal obligations in the manufacture,

    marketing, distribution, dispensation, and reimbursement of opioids.

            432. Defendants have been unjustly enriched in the form of profits because of their

    wrongful conduct, and as a matter of equity, Defendants should be required to disgorge their

    unjustly obtained profits from purchases of opioids made by Dickenson County.

                                          PRAYER FOR RELIEF

            WHEREFORE, Plaintiff, Dickenson County, prays that the Court enter judgement

    against the Defendants, jointly and severally, as follows:

            (1) awarding compensatory damages in an amount not less than $30,000,000, or
            as determined at trial;

            (2) awarding punitive damages in the amount of $350,000 per defendant;

            (3) awarding treble damages, as well as all costs and expenses of maintaining this
            action, including reasonable attorneys' fees, pursuant to statute where appropriate;

            (4) awarding pre- and post-judgment interest;

             (5) compelling the defendants to abate and remove the public nuisance they have
             caused by immediately ceasing the unlawful conduct described throughout this
             Complaint;

             (6) such other and further relief as the Court deems just and proper.

             Plaintiff demands a trial by jury.

                                           [signature page followsJ




                                                     104
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 106 of 107 Pageid#:
                                    128




                                     DICKENSON COUNTY




                                     Stephen W. Mullins, Va. Bar No. 66672
                                     Stephen.mullins@dcwin.org
                                     P.O. Box 781
                                     5300 Dickenson Highway
                                     Clintwood, VA 24228
                                     Tel: (276) 926-7116

                                     SANFORD HEISLER SHARP, LLP
                                     Grant Morris, Va. Bar No. 16290
                                     gmorris@sanfordheisler.com
                                     Kevin Sharp (pro hac vice to be submitted)
                                     ksharp@sanfordheisler.com
                                     Ross Brooks (pro hac vice to be submitted)
                                     RBrooks@sanfordheisler.com
                                     Saba Bireda (pro hac vice to be submitted)
                                     sbireda@sanfordheisler.com
                                     Andrew Miller (pro hac vice to be submitted)
                                     ami ller@sanfordheisler.com
                                     611 Commerce Street, Suite 3100
                                     Nashville, Tennessee 37203
                                     Tel: (615) 434-7000
                                     Fax: (615) 434-7020

                                     THE CICALA LAW FIRM PLLC
                                     Joanne Cicala Inscore (pro hac vice to be submitted)
                                     joanne@cicalapllc.com
                                     Jocelyn R Normand (pro hac vice to be submitted)
                                     jnormand@cicalapllc.com
                                      101 College Street
                                     Dripping Springs, Texas 78620
                                     Tel: (512) 275-6550
                                     Fax: (512) 858-1801

                                     KAUFMAN CANOLES, P.C.
                                     W. Edgar Spivey, Va. Bar No. 29125
                                     wespivey@kaufcan.com
                                     Patrick H. O'Donnell, Va. Bar No. 29637
                                     phodonneII@kaufcan.com
                                     R. Johan Conrod, Jr., Va. Bar No. 46764
                                     rjconrod@kaufcan.com
                                     Lauren Tallent Rogers, Va. BarNo. 82711


                                       105
Case 2:18-cv-00048-EKD-PMS Document 1-2 Filed 12/13/18 Page 107 of 107 Pageid#:
                                    129




                                     Itrogers@kaufcan.com
                                     Luke J. Bresnahan, Va. Bar No. 90584
                                     Ijbresnahan@kaufcan.com
                                     150 W. Main Street, Suite 2100
                                     Norfolk, VA 23510-1665
                                     Tel: (757) 624-3196
                                     Fax: (888) 360-9092

                                     Attorneys for Plaintiff




                                                             VALIDATE CASE PAPERS
                                                    RCPT        18000001204
                                                    DATE        03/14/2018 TIME: 14:35
                                                    CASE        051CL18000155-00
                                                    AeeT        DICKENSON COUNTY
                                                    Ar'H .     $3Lf? •00




                                       106
    16358073vl
